Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 1 of 179 PageID #:61854

                                                                                   4634

    1                     IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
    2                              EASTERN DIVISION

    3    MOTOROLA SOLUTIONS, INC., and MOTOROLA               )   No. 17 CV 1973
         SOLUTIONS MALAYSIA SDN. BHD,                         )
    4                                                         )
                        Plaintiffs,                           )
    5    vs.                                                  )   Chicago, Illinois
                                                              )
    6    HYTERA COMMUNICATIONS CORPORATION, LTD.,             )   January 29, 2020
         HYTERA AMERICA, INC., and HYTERA                     )
    7    COMMUNICATIONS AMERICA (WEST), INC.,                 )
                                                              )
    8                   Defendants.                           )   10:02 a.m.

    9                              TRIAL - VOLUME 31-A
                                TRANSCRIPT OF PROCEEDINGS
   10
                     BEFORE THE HONORABLE CHARLES R. NORGLE, SR.
   11                                and a jury

   12    APPEARANCES:

   13    For the Plaintiffs:        KIRKLAND & ELLIS, LLP
                                    BY: MR. ADAM R. ALPER
   14                                    MR. AKSHAY DEORAS
                                         MR. BRANDON HUGH BROWN
   15                               555 California Street
                                    Suite 2700
   16                               San Francisco, California 94104
                                    (415) 439-1400
   17
                                    KIRKLAND & ELLIS, LLP
   18                               BY: MR. MICHAEL W. DE VRIES
                                         MR. CHRISTOPHER M. LAWLESS
   19                               333 South Hope Street
                                    Suite 2900
   20                               Los Angeles, California 90071
                                    (213) 680-8400
   21

   22
         Court Reporter:            JENNIFER COSTALES, CRR, RMR
   23                               Official Court Reporter
                                    219 South Dearborn Street, Room 2342
   24                               Chicago, Illinois 60604
                                    (312) 435-5895
   25                               jenny.uscra@yahoo.com
Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 2 of 179 PageID #:61855

                                                                                   4635

    1    APPEARANCES:     (Continued)

    2    For the Plaintiffs:        KIRKLAND & ELLIS, LLP
                                    BY: MS. MEGAN MARGARET NEW
    3                               300 North LaSalle Street
                                    Chicago, Illinois 60654
    4                               (312) 862-7439

    5                               KIRKLAND & ELLIS, LLP
                                    BY: MS. LESLIE M. SCHMIDT
    6                               601 Lexington Avenue
                                    New York, New York 10022
    7                               (212) 446-4763

    8    For the Defendants:        STEPTOE & JOHNSON, LLP
                                    BY: MR. BOYD T. CLOERN
    9                                    MR. SCOTT M. RICHEY

   10                                    MR. MICHAEL J. ALLAN
                                         MS. JESSICA ILANA ROTHSCHILD
   11                                    MS. KASSANDRA MICHELE OFFICER
                                    1330 Connecticut Avenue NW
   12                               Washington, DC 20036
                                    (202) 429-6230
   13
                                    STEPTOE & JOHNSON, LLP
   14                               BY: MR. DANIEL S. STRINGFIELD
                                    227 West Monroe Street
   15                               Suite 4700
                                    Chicago, Illinois 60606
   16                               (312) 577-1300

   17

   18    ALSO PRESENT:              MR. RUSS LUND and
                                    MS. MICHELE NING
   19

   20

   21

   22

   23

   24

   25
           Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 3 of 179 PageID #:61856

                                                                                              4636

               1          (Proceedings in open court.         Jury out)

               2               THE COURT:     Good morning, counsel.

               3               A note from a juror.

               4               Without reading the name on the note, whose turn is

00:02:33       5    it to read into the record?

               6               MR. ALPER:     I can.

               7               THE COURT:     Volunteer, your name, please.

               8               MR. ALPER:     Adam Alper.

               9               THE COURT:     Would you read that into the record, but

00:02:41      10    don't mention the name of the juror.

              11               MR. ALPER:     "Your Honor, I have a vacation planned to

              12    Ireland March 8th through 15th.          I have planned it for over a

              13    year.   If this trial is going on, I would like to be excused

              14    for those days.      I can provide documentation of this trip if

00:03:01      15    necessary."

              16               THE COURT:     Thank you, counsel.

              17               We'll deal with that along the way, if necessary.

              18               Mr. Fulbright, file that for the record.

              19               THE CLERK:     Yes.

00:03:15      20               THE COURT:     Mr. Fulbright has also advised the Court

              21    that you have reached a certain stipulation as to scheduling.

              22    And what is that stipulation?

              23               MR. CLOERN:     Yes, Your Honor.       At the conclusion of

              24    the testimony of Mr. Grimmett --

00:03:31      25               THE COURT:     Which may be even tomorrow.
           Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 4 of 179 PageID #:61857
                                              Grimmett - cross by Alper
                                                                                              4637

               1               MR. CLOERN:     I believe it will be today.

               2               THE COURT:     All right.

               3               MR. CLOERN:     Then we would ask the Court for a brief

               4    continuance of one day and then we'll come back with Ms. Debra

00:03:44       5    Aron or Dr. Debra Aron on Monday.

               6               Dr. Aron is California testifying this week.

               7               THE COURT:     Is that your stipulation?

               8               MR. DE VRIES:      Yes, it is, Your Honor.

               9               THE COURT:     All right.     The Court accepts the

00:03:53      10    stipulation.     It is reasonable and it will become the order of

              11    the Court.

              12               MR. CLOERN:     Thank you, Your Honor.

              13               MR. DE VRIES:      Thank you, Your Honor.

              14               THE COURT:     So if we have all the jurors, please ask

00:04:00      15    them to come in.

              16               I know you are thinking about April in Paris.

              17          (Jury in)

              18               THE COURT:     Good morning, members of the jury.

              19               Please recall the witness.

00:05:47      20               MR. ALPER:     May I proceed, Your Honor?

              21               THE COURT:     Please proceed.

              22          ANDY GRIMMETT, DEFENDANTS' WITNESS, PREVIOUSLY SWORN

              23                          CROSS-EXAMINATION (Resumed)

              24    BY MR. ALPER:

00:05:56      25    Q.   Good morning, Mr. Grimmett.
           Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 5 of 179 PageID #:61858
                                              Grimmett - cross by Alper
                                                                                              4638

               1    A.   Good morning, Mr. Alper.

               2    Q.   When we were finishing up yesterday, we were talking

               3    about -- I was asking you questions about the officers and

               4    managers at Hytera who had come from Motorola.

00:06:16       5    A.   Yes.

               6    Q.   And how Mr. G.S. Kok, Mr. Y.T. Kok, Mr. Sam Chia and Huang

               7    Peiyi knew about the theft, right?

               8    A.   Yes.

               9    Q.   And when we broke, I was asking you a couple of questions

00:06:33      10    about your summary of opinions.          Do you recall that?

              11    A.   Yes, I do.

              12    Q.   And how you had referred to those individuals as the

              13    former Motorolans?

              14    A.   Yes, correct.

00:06:47      15    Q.   And that is a term that you came up with for this case,

              16    right?

              17    A.   Yes.

              18    Q.   But back when, before the trial and before the litigation,

              19    the senior executives who, the officers and managers at Hytera

00:07:13      20    who were responsible for DMR who came from Motorola, they

              21    weren't known as the former Motorolans, right?

              22    A.   Correct.

              23    Q.   And no one thought of them as former Motorolans.              Everyone

              24    just thought of them as the senior executives responsible for

00:07:26      25    DMR at Hytera, right?
           Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 6 of 179 PageID #:61859
                                               Grimmett - cross by Alper
                                                                                              4639

               1    A.   I presume so.     I don't know who you are referring to.

               2    Q.   Okay.

               3                 MR. ALPER:    May I approach, Your Honor?

               4                 THE COURT:    Yes.

00:07:59       5    BY THE WITNESS:

               6    A.   Thank you.

               7    BY MR. ALPER:

               8    Q.   I've handed you what we've marked as PTX-2320.              And these

               9    are working group meeting minutes from the DMR Association?

00:08:19      10    A.   That's correct.

              11    Q.   And you can see there is a Hytera Bates number down at the

              12    bottom indicating that this was produced from Hytera, Hytera's

              13    files?

              14    A.   Yes.

00:08:28      15    Q.   And from the date on this document, you were at this

              16    meeting, right?

              17    A.   Yes.    I chaired this meeting.

              18                 MR. ALPER:    Your Honor, plaintiff moves to admit

              19    PTX-2320.

00:08:40      20                 MR. CLOERN:    No objection.

              21                 THE COURT:    It is received and may be published.

              22          (PTX-2320 was received in evidence.)

              23    BY MR. ALPER:

              24    Q.   Okay.    So let's take a look at 2320.            You can see here

00:08:46      25    that this is TWG.      This is the logo for the DMR Association up
           Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 7 of 179 PageID #:61860
                                              Grimmett - cross by Alper
                                                                                              4640

               1    on the upper left?

               2    A.   Yes.

               3    Q.   And then it says "TWG meeting minutes."            What is TWG?

               4    A.   Technical working group.

00:08:58       5    Q.   And then the date is June 9th, 2013?

               6    A.   Yes.

               7    Q.   And this the period of time when you're the chair of the

               8    technical working group of the DMR Association, right?

               9    A.   That's correct.      It says there "Chair."

00:09:12      10    Q.   And you can see you were at the meeting, right?

              11    A.   That's right.

              12    Q.   And so was G.S. Kok?

              13    A.   Yes.

              14    Q.   And so was Sam Chia, right?

00:09:25      15    A.   Yes.

              16    Q.   And when Mr. Chia and Mr. Kok attended the DMR Association

              17    meeting amongst other people from other companies, you looked

              18    at them as the representatives of Hytera for purposes of DMR,

              19    right?

00:09:45      20    A.   Yes.

              21    Q.   And when they cast a vote, they were casting a vote for

              22    Hytera, right?

              23    A.   Yes.

              24                THE COURT:    As you move on, can you establish the

00:09:54      25    date and location of the meeting.
           Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 8 of 179 PageID #:61861
                                              Grimmett - cross by Alper
                                                                                              4641

               1                MR. ALPER:    Yes.

               2    BY MR. ALPER:

               3    Q.   So what was the date of this particular meeting that we

               4    are talking about?

00:10:01       5    A.   The 9th of June 2013.

               6    Q.   And where was the location of the meeting?

               7    A.   It was conducted via telephone conference.

               8    Q.   And so where were you located at that time?

               9    A.   From memory, probably in the UK.          But I could have been

00:10:18      10    somewhere else.

              11    Q.   And just to go back to my prior question, when Mr. Kok and

              12    Mr. Chia would cast votes, they were doing that for Hytera?

              13    A.   That's right.

              14    Q.   And we can see, if we look at the right-hand column, you

00:10:34      15    are here representing Simoco, right?

              16    A.   Actually in my role as chair, I'm independent.              But yeah,

              17    that was the company I worked for at the time.

              18    Q.   And G.S. Kok is listed as representing and being

              19    affiliated with Hytera, right?

00:10:54      20    A.   Yes.

              21    Q.   And Sam Chia is also listed as being affiliated with

              22    Hytera?

              23    A.   Yes.

              24    Q.   And they are not listed as being former Motorola?

00:11:04      25    A.   Correct.
           Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 9 of 179 PageID #:61862
                                              Grimmett - cross by Alper
                                                                                              4642

               1    Q.   But when we get to the trial, you refer to them as the

               2    former Motorolans?

               3    A.   Yes, to make a distinction between them and other people

               4    at Hytera.

00:11:14       5    Q.   But back during the relevant time period, there is no

               6    dispute they were representing Hytera, right?

               7    A.   Correct.    There is no -- there was no need at that time to

               8    represent them in any other way.

               9    Q.   Okay.    All right.    So that was what the officers and

00:11:37      10    managers at Hytera responsible for DMR knew.

              11                 You also had opinions about what other people at

              12    Hytera knew, right?

              13    A.   Yes.

              14    Q.   And this is DDX-2156 from your slides where you've, you

00:11:57      15    have the opinion that no one else at Hytera knew about the

              16    theft, right?

              17    A.   That's correct.

              18    Q.   And that was one of your important opinions that you

              19    presented to the jury?

00:12:07      20    A.   Yes.

              21    Q.   And you had the opportunity to, as part of your

              22    investigation into the facts of this case, you had the

              23    opportunity to visit Hytera in China, right?

              24    A.   I did, yes.

00:12:24      25    Q.   I think you testified yesterday that you visited in May
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 10 of 179 PageID #:61863
                                          Grimmett - cross by Alper
                                                                                           4643

            1   2019, May of last year?

            2   A.   Yes.

            3   Q.   And at that meeting or on that trip, you spent about a

            4   week in China?

00:12:37    5   A.   Yes, five days.

            6   Q.   In Shenzhen at Hytera's headquarters?

            7   A.   Correct.

            8   Q.   And you had the opportunity to meet with Hytera's

            9   engineers, right?

00:12:50   10   A.   Yes.

           11   Q.   And you met with about 15 to 20 of them, right?

           12   A.   Yeah.    I don't recall the precise number, but yeah, in

           13   that region.

           14   Q.   And I believe you testified yesterday that one of the

00:13:04   15   folks that you spoke with was Yang Shuang Feng?

           16   A.   Yes.

           17   Q.   And another person that you spoke with was Huang Ni.                  That

           18   was the 5 to 10-minute conversation that you had?

           19   A.   Yeah.    That wasn't during that visit.          That was a

00:13:19   20   telephone call afterwards.

           21   Q.   Okay.    And isn't it correct that when you were talking to

           22   the Hytera employees, engineers and so forth, you never

           23   directly asked them whether they knew, whether they knew that

           24   Mr. Chia, Mr. Kok, Mr. Kok, any of the other former Motorolans

00:13:49   25   as you've put it took Motorola confidential information and
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 11 of 179 PageID #:61864
                                          Grimmett - cross by Alper
                                                                                           4644

            1   source code and was using it in Hytera's products?

            2   A.   Correct.     Yeah, I was asking about specific documents and

            3   source code and technical materials.

            4   Q.   Okay.    And you knew that was an important issue in this

00:14:04    5   case?

            6   A.   Yes.

            7   Q.   And you've got Huang Ni, who she was the one that was sent

            8   the Motorola source code file that actually said in the top

            9   that it was Motorola source code, right?

00:14:17   10   A.   Yes.

           11   Q.   And you just never asked her, "Did you know?"

           12   A.   Not directly, but I asked questions about the specific

           13   file.

           14   Q.   Right.    So now I want to come back to that in a moment.

00:14:34   15   But before I do, you know that when it came to actually asking

           16   people whether they knew, one of the people that you said --

           17   one of the people -- withdrawn.

           18                When it comes to actually asking people whether they

           19   knew, Y.T. Kok was asked whether other people at Hytera knew,

00:14:57   20   right?

           21   A.   Okay.

           22   Q.   And Mr. Kok was -- we saw some of his testimony on that

           23   issue played in court, correct?

           24   A.   Correct.

00:15:11   25   Q.   And I'm going to show you that testimony, some of that
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 12 of 179 PageID #:61865
                                          Grimmett - cross by Alper
                                                                                           4645

            1   testimony now.      And he was, in fact, he wasn't just asked if

            2   anyone knew.      He was asking if Mr. Chen, the senior-most

            3   executive officer at Hytera, whether he knew that Hytera was

            4   using Motorola's confidential information.             Do you recall that

00:15:32    5   testimony being played in court?

            6   A.   Yes.

            7   Q.   And if we look at it, this is from, this was played from

            8   Mr. Y.T. Kok's September 24th, 2017 deposition.              He was asked:

            9               "You know that the chief executive officer of Hytera

00:16:01   10   in 2008, Mr. Chen, knew that you were downloading hundreds of

           11   confidential Motorola documents in 2008 in order to bring them

           12   to Hytera and use them to develop DMR products at Hytera."

           13               His counsel then said "Fifth Amendment."

           14               And he was then asked, "Okay.         Are you going to

00:16:23   15   refuse to answer my question?"

           16               And he said "Yes."

           17               Do you see that?

           18   A.   Yes.

           19   Q.   So Mr. Y.T. Kok, he was asked whether other people knew,

00:16:32   20   right?

           21   A.   Yes, he was.

           22   Q.   And he took the Fifth?

           23   A.   Correct.

           24   Q.   But you didn't ask that direct question?

00:16:44   25   A.   No.    The conversations that I had weren't under oath.               So
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 13 of 179 PageID #:61866
                                          Grimmett - cross by Alper
                                                                                           4646

            1   I presume those direct questions would have been asked by

            2   counsel I guess in depositions and in this courtroom.

            3   Q.   Now, we've seen documents admitted into evidence in this

            4   case that confirm that Mr. Chen, he did know, correct?

00:17:12    5   A.   I'm not sure what you're referring to.

            6               MR. ALPER:    May I approach, Your Honor?

            7               THE COURT:    Yes.

            8   BY THE WITNESS:

            9   A.   Thank you.

00:17:42   10   BY MR. ALPER:

           11   Q.   I've handed you what's already been admitted into

           12   evidence, it's PTX-233.

           13               And this is an email from Sam Chia.           That's

           14   Mr. Chia's Chinese name?

00:18:07   15   A.   Yes.

           16   Q.   To Mr. Chen, Qingzhou Chen, right?

           17   A.   Yes.

           18   Q.   And the date of the email is May 22, 2017, right?

           19   A.   Correct.

00:18:20   20   Q.   And that is roughly a month or so after this lawsuit was

           21   filed, right?

           22   A.   Yes.

           23   Q.   And at some point along the line, Mr. Chia, he started

           24   taking the Fifth, right?

00:18:32   25   A.   Yes.
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 14 of 179 PageID #:61867
                                          Grimmett - cross by Alper
                                                                                           4647

            1   Q.   But this is before that?

            2   A.   I'm not sure what -- how this date relates to his

            3   deposition.

            4   Q.   Okay.    Well, he was, Mr. Chia was deposed in the fall of

00:18:46    5   2017.

            6   A.   Okay.    Thank you.

            7   Q.   And Mr. Chia took the Fifth in response to many questions

            8   at his deposition, right?

            9   A.   He did.

00:18:55   10   Q.   And but at this point in time, Mr. Chia was willing to

           11   talk about what happened, correct?

           12   A.   I don't know.      I know he sent this email to Mr. Chen.

           13   Q.   And you saw this email over the course of this trial?

           14   A.   Yes.

00:19:09   15   Q.   If we go to the second page, page 2 of the email, he's

           16   talking directly to Mr. Chen here, and he says, "Before

           17   meeting the external lawyers, I was told to tell the truth of

           18   all events that have happened.          However, after this has

           19   happened, I was told that I should have said too much."

00:19:35   20                Do you see that?

           21   A.   I do.

           22   Q.   And that's what Mr. Chia is saying to the CEO of the

           23   company, Mr. Chen, at this time, right?

           24   A.   Yes.

00:19:46   25   Q.   And it's those circumstances that are causing Mr. Chia to
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 15 of 179 PageID #:61868
                                          Grimmett - cross by Alper
                                                                                           4648

            1   be very concerned that there is a risk of going to jail,

            2   right?

            3   A.   Presumably, yeah.       There is a lot more in the email, but I

            4   would, I would read it the same way.

00:20:03    5   Q.   And Mr. Chen -- and I think there was indication at some

            6   point that -- withdrawn.

            7               And this is before the deposition where Mr. Chia

            8   started taking the Fifth, right?

            9   A.   Yes.

00:20:20   10   Q.   And Mr. Chen has this, is in communication at this point

           11   with Mr. Chia, where he was willing to tell the truth of all

           12   the events that happened, right?

           13   A.   Yes.

           14   Q.   And this is in May 2017, right?

00:20:39   15   A.   Yes.

           16   Q.   And yet Hytera kept on selling its products with the

           17   Motorola source code in them, right?

           18   A.   Yes.

           19   Q.   And have kept on selling those products to this very day,

00:20:53   20   correct?

           21   A.   I think the products they sell today probably had the

           22   rewrite done, but yeah, until fairly recently.

           23   Q.   Until the beginning of this trial, all of the products had

           24   Motorola source code in them, right?

00:21:06   25   A.   I think that's correct.
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 16 of 179 PageID #:61869
                                          Grimmett - cross by Alper
                                                                                           4649

            1   Q.   And then the testimony has been a little unclear, but at

            2   least some of them still do, right?

            3   A.   Yes.

            4   Q.   And you know there is a dispute over whether the ones that

00:21:15    5   have the rewrite, as you said, have an actual rewrite.                There

            6   is a difference between the parties on that, right?

            7   A.   Yes, I understand.

            8   Q.   Motorola says that's not, that's not really a rewrite.

            9   That's just an iteration of the stolen code, right?

00:21:29   10   A.   I understand that, yeah.

           11   Q.   And whatever it was, Mr. Chen, after receiving this email

           12   from Mr. Chia, he just kept on selling the Motorola -- the

           13   Hytera products with the Motorola code, right?

           14   A.   Correct.

00:21:45   15   Q.   And he did one other thing when he got this email.               He

           16   testified in his deposition that he actually received this

           17   email, right?

           18   A.   Yes.

           19   Q.   But the email was only present on Mr. Chia's computer.                 It

00:21:59   20   was not present on Mr. Chen's computer, correct?

           21   A.   I don't know.

           22   Q.   You haven't seen a version that was provided by Hytera

           23   from Mr. Chen's computer, correct?

           24   A.   I don't believe I have.

00:22:12   25   Q.   And you know that's because Mr. Chen deleted the email?
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 17 of 179 PageID #:61870
                                           Grimmett - cross by Alper
                                                                                           4650

            1   A.   Presumably, if it was received and not found, then yes.

            2   Q.   And that's because he knew this was terrible for him, and

            3   he wanted to just erase it so he could keep on selling the

            4   Hytera products with the Motorola code in them, right?

00:22:28    5                MR. CLOERN:    Objection, Your Honor.

            6                THE COURT:    Sustained.

            7   BY MR. ALPER:

            8   Q.   Okay.    You mentioned your conversation with Huang Ni a

            9   moment ago?

00:22:49   10   A.   Yes.

           11   Q.   You said, I believe you said you had a five -- so you were

           12   going to -- I'm sorry.        Let me back up just a little bit for

           13   context.

           14                So this is all, I'm just going to show you, this

00:23:22   15   is -- these are documents that you presented yesterday, just

           16   as a refresher.

           17   A.   Okay.

           18   Q.   This is PTX-806.       This is the email string involving Huang

           19   Ni and Peiyi Huang in April 2009, where Huang Ni is sent the

00:23:46   20   RFhal_c55 library and the framer_api.h file, right?

           21   A.   Yes.

           22   Q.   And the framer_api.h file - I'm now showing for the record

           23   PTX-1863 - that's the file that has this description at the

           24   top that refers to Motorola code, right?

00:24:11   25   A.   Correct.
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 18 of 179 PageID #:61871
                                          Grimmett - cross by Alper
                                                                                           4651

            1   Q.   And that's what Huang Ni was sent, right?

            2   A.   Yes.

            3   Q.   And you had a 5 to 10-minute conversation with Ms. Huang

            4   Ni, right?

00:24:22    5   A.   Yes.

            6   Q.   And you asked her about this?

            7   A.   I did.

            8   Q.   And she told you that she received this file from Peiyi

            9   Huang, but she didn't see the description?

00:24:36   10   A.   That's what she told me.         She didn't read the comments.

           11   Q.   Now, you know that she was deposed -- and that was -- when

           12   was that conversation?

           13   A.   From memory, July time, June, July.

           14   Q.   Of 2019?

00:24:52   15   A.   Yes.

           16   Q.   Now, you know that Ms. Huang Ni, she was deposed in

           17   January 2019?

           18   A.   Yes.

           19   Q.   And when she was deposed, she was asked whether she had

00:25:06   20   received any source code from Huang Peiyi?

           21   A.   Yes.

           22   Q.   And you saw her answer as played in court, she said "No"?

           23   A.   I did, yeah.

           24   Q.   So this is Huang Peiyi's testimony that was played in

00:25:17   25   court from January 21, 2019.          She was asked, "Has Peiyi Huang
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 19 of 179 PageID #:61872
                                          Grimmett - cross by Alper
                                                                                           4652

            1   ever" -- let me focus in on this one -- "Has Peiyi Huang ever

            2   given you source code?"        Her answer was "No," a flat "no," no

            3   source code at all?

            4   A.   Yes.

00:25:36    5   Q.   And then six months later, you had a 5 to 10-minute

            6   conversation with her?

            7   A.   Correct.

            8   Q.   Where she said she had received source code from Huang

            9   Peiyi?

00:25:47   10   A.   That's correct.

           11   Q.   But that when she opened it, she clicked it open, she

           12   didn't see the description field?

           13   A.   That's what she told me.

           14   Q.   And so I'm going to ask you a question about your

00:25:55   15   understanding of that and your experience as a technical

           16   person, okay.

           17                So she receives the, Huang Ni receives the

           18   framer._api file in this email, right?

           19   A.   Yes.

00:26:09   20   Q.   And she clicks on it at her station, right?

           21   A.   Yeah.

           22   Q.   And it pops up on the screen, right?             And when it pops up

           23   on the screen, as a technical matter, the top of what you'll

           24   see at least is the top of the file with the description,

00:26:22   25   right?
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 20 of 179 PageID #:61873
                                          Grimmett - cross by Alper
                                                                                           4653

            1   A.   Yeah.    You'll probably see about 50 to 60 lines rather

            2   than the 30 you've just shown.

            3   Q.   Okay.

            4   A.   It needs to be moved a bit.

00:26:34    5   Q.   And what Huang Ni does is she, if we understood your

            6   testimony yesterday, she scrolls down, doesn't look at what

            7   she sees on the screen until she is no longer looking at that

            8   and is looking at the bottom of the file.             That's what she

            9   told you?

00:26:47   10   A.   I'm not sure how long the file is.           I think it would

           11   almost fit on a screen actually.           So I don't think she'd have

           12   to scroll much.

           13   Q.   I see.    So the entire thing is on the screen.            And she's

           14   looking at it.      But she's just not, she's just not looking at

00:27:04   15   the part that describes what the file is about?

           16   A.   Correct.     She's been asked to look at this file for a

           17   function prototype.       And you can very quickly see it's there.

           18   There is no need to read any of this to look at the

           19   information she'd been asked to find.

00:27:18   20   Q.   Right.    And so she just, she just didn't look at the

           21   description field for the file?

           22   A.   That's what I was told.

           23   Q.   And she remembered that specifically when she had the 5 to

           24   10-minute conversation with you in July 2019?

00:27:33   25   A.   Correct.
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 21 of 179 PageID #:61874
                                          Grimmett - cross by Alper
                                                                                           4654

            1   Q.   And that was six months after she told us in a deposition

            2   that she had never received any source code files from Huang

            3   Peiyi?

            4   A.   Correct.

00:27:41    5   Q.   So her memory improved to crystal clarity that she knew

            6   that she now received the source code from Huang Peiyi and

            7   further knew that she never saw the top of the file?

            8   A.   Yeah.    I presume that having been asked about a specific

            9   file in the deposition, or she would have looked during those

00:27:59   10   six months through her emails and past correspondence.

           11                To be honest, 10 years after the event, I wouldn't

           12   expect someone to remember a particular file.              So I presume

           13   she had researched it afterwards.

           14   Q.   Now, you testified about another document that says that

00:28:34   15   it's Motorola confidential information that Ms. Huang Ni had

           16   received, correct?

           17   A.   Which one are you referring to?

           18   Q.   I'm going to show you this, just as a refresher, PTX-532.

           19   That's the Motorola Neo.

00:28:57   20   A.   Yes, I remember.

           21   Q.   A test document that we have been looking at, right?

           22   A.   Yes.

           23   Q.   And Ms. Huang Ni received this file, correct?

           24   A.   She did.

00:29:08   25   Q.   And I'll show you just another refresher, PTX-530.               This
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 22 of 179 PageID #:61875
                                          Grimmett - cross by Alper
                                                                                           4655

            1   is the document, this is the email from Zhao Guo and to a

            2   large number of Hytera engineers who had not come from

            3   Motorola?

            4   A.   Yes, correct, in 2016.

00:29:32    5   Q.   And Huang Ni is one of them, right?

            6   A.   Yes.

            7   Q.   And there is the attachment, right?

            8   A.   Yes.

            9   Q.   And Huang Ni is the only person on the "to" line for this

00:29:43   10   email, right?

           11   A.   Yes.

           12   Q.   And Huang Ni is, if we go to the English translation,

           13   Huang Ni is being instructed to look in the document for some

           14   specific purposes, right?

00:29:56   15   A.   Correct.

           16   Q.   And the document itself, this is the attachment PTX-532,

           17   clearly labeled "Motorola" at the top, right?

           18   A.   Yes.

           19   Q.   It says it's for internal use only, right?

00:30:08   20   A.   Yes.

           21   Q.   And the date of the document is January 2007, January 16,

           22   2007, right?

           23   A.   Yes.

           24   Q.   It's before Mr. Chia and Mr. Kok and Mr. Kok came over to

00:30:22   25   Hytera, right?
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 23 of 179 PageID #:61876
                                          Grimmett - cross by Alper
                                                                                           4656

            1   A.   Yes.

            2   Q.   And at the bottom there is a statement, "The information

            3   contained in this document is proprietary to Motorola and

            4   shall not be reproduced or used in whole or in part without

00:30:38    5   Motorola's written consent."          Do you see that?

            6   A.   Yes.

            7   Q.   And my final question on this is, you didn't ask Ms. Huang

            8   Ni about this document that she had received, correct?

            9   A.   No, I didn't.

00:30:50   10   Q.   You testified about a document called VOX.doc or the VOX

           11   document, correct?

           12   A.   Yes.

           13   Q.   And again I'll refresh just a little bit on this one.                 I

           14   think we've seen this a few times, so I'm not going to dwell

00:31:18   15   on it.    But this is the one with the track changes, right?

           16   A.   Yes.

           17   Q.   And I'm showing you PTX-573.

           18               And this is the one where there is strike-throughs,

           19   VOX document, but there is strike-throughs where it says

00:31:39   20   "Motorola confidential proprietary," "Motorola," "Motorola

           21   confidential proprietary," right?

           22   A.   Yes.

           23   Q.   And there is some information that was not struck through.

           24   Here there is various sections on page 4 that were not struck

00:31:59   25   through, correct?
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 24 of 179 PageID #:61877
                                          Grimmett - cross by Alper
                                                                                           4657

            1   A.    Yes.

            2   Q.    And if you are to go through the document, you would see

            3   various different parameters that are not struck through,

            4   right?

00:32:08    5   A.    Yes.

            6   Q.    And so on and so forth.       There is more text at the back.

            7   You can see more text at the back that has been left in about

            8   the VOX operation from Motorola, right?

            9   A.    That's correct.

00:32:27   10   Q.    And you said that it was your opinion that no one at

           11   Hytera saw the parts of this document -- well, withdrawn.

           12                This document was distributed at Hytera, correct?

           13   A.    Correct.

           14   Q.    And it's your opinion that no one at Hytera, other than

00:32:51   15   Ms. Peiyi Huang and perhaps Mr. Chia, Mr. Kok and Mr. Kok, the

           16   former Motorolans, saw the parts of this document that

           17   indicate that it was Motorola confidential information?

           18   A.    Peiyi for sure.     I'm not sure about the rest of them.

           19   Q.    But it's your opinion that no one else at Hytera saw the

00:33:07   20   parts of this document that indicated that it was a Motorola

           21   document, right?

           22   A.    Correct, yeah.     They were all removed in 2004, I think.

           23   Q.    And you're assuming or you're -- I guess, well, I'll ask

           24   it.   You're assuming that when the other people at Hytera

00:33:29   25   opened this file, they didn't see the track changes?
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 25 of 179 PageID #:61878
                                          Grimmett - cross by Alper
                                                                                           4658

            1   A.   I think I've seen that in deposition testimony as well.

            2   Q.   Okay.    One of the people that received this document, PTX,

            3   the VOX document, PTX-573 -- so I'm going to show you PTX-630

            4   just for the record.

00:33:53    5                And one of the people who received this document is a

            6   gentleman named Qin Jun, right?

            7   A.   Correct.

            8   Q.   I'll zoom in.      This is an email from Luo Xiong Yuan at

            9   Hytera, right?

00:34:11   10   A.   Correct.

           11   Q.   And that is a person who didn't come from Motorola, right?

           12   A.   Correct.

           13   Q.   And this is back in 2008, right?

           14   A.   Yes.

00:34:19   15   Q.   And that's after G.S. Kok, Sam Chia and Y.T. Kok joined

           16   Hytera, right?

           17   A.   Yes.

           18   Q.   And then he sends it to Long Baiyan on the "to" line,

           19   right?

00:34:35   20   A.   Yes.

           21   Q.   And then copies Zhu Deyou and Jun Qin, right?

           22   A.   Yes.

           23   Q.   And the title of this is "VOX.doc," right?

           24   A.   Correct.

00:34:47   25   Q.   And the attachment is VOX.doc?
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 26 of 179 PageID #:61879
                                          Grimmett - cross by Alper
                                                                                           4659

            1   A.   Correct.

            2   Q.   And the file name here, that's the file name that

            3   presumably was the name of the file when it was being sent off

            4   of Luo Zhang Yuan's computer, right?

00:35:09    5   A.   Yeah.    It's the same file name.

            6   Q.   And so we found that file in Mr. Qin Jun's, on his

            7   computer, right?

            8   A.   Yes.

            9   Q.   And if we go back to PTX-573 that we were looking at a

00:35:21   10   moment ago, this is the VOX.doc document, right?

           11   A.   The one found on his computer?

           12   Q.   Well, we'll take a look at the metadata for this file.

           13   This is 573_MD for metadata.

           14                And you can see the custodian is Jun Qin?

00:35:48   15   A.   Yes.    Thank you.

           16   Q.   And the name of the file on Jun Qin's computer is Motorola

           17   VOX.doc, right?

           18   A.   Yes.

           19   Q.   But when he was sent the file, it was called VOX.doc,

00:36:02   20   right?

           21   A.   Correct.

           22   Q.   And this is the only instance that you're aware of of this

           23   VOX.doc file being sent to Mr. Jun Qin, right?

           24   A.   I believe that's the only copy I've seen, yeah.

00:36:17   25   Q.   So when Mr. Jun Qin got it, he renamed the file "Motorola
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 27 of 179 PageID #:61880
                                          Grimmett - cross by Alper
                                                                                           4660

            1   VOX.doc," right?

            2   A.     Presumably, yes.

            3   Q.     How did he know that it was a Motorola document?

            4   A.     He doesn't say it's a Motorola document.           He's called it

00:36:30    5   "Motorola VOX.doc."

            6   Q.     Right, right.    How did he know to associate the file with

            7   Motorola?

            8   A.     There could be many reasons for that.          The only radio on

            9   the market was a Motorola.         They were conducting

00:36:40   10   interoperability testing with Motorola, had a lot of

           11   competitive intelligence on Motorola.            And there is many

           12   reasons why they would call it Motorola.doc.              And several of

           13   the documents I've reviewed in the case that have "Moto" or

           14   "Motorola" in the file name but actually aren't Motorola

00:36:58   15   documents.

           16   Q.     But you don't know?

           17   A.     I've no idea.

           18   Q.     You've never asked him?

           19   A.     I didn't ask him.

00:37:03   20   Q.     And one thing we do know is that this document, if it came

           21   up on his screen with the track changes, he'd be sure to know

           22   that it was a Motorola confidential document, right?

           23   A.     If he switched on track changes and viewed the comments,

           24   yeah, he would see exactly what we are seeing on the screen

00:37:23   25   now.
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 28 of 179 PageID #:61881
                                          Grimmett - cross by Alper
                                                                                           4661

            1   Q.   And you recall Dr. Wicker's testimony where he said that

            2   he analyzed what Word version Hytera had at this time, and he

            3   said, testified that the document would have come up by

            4   default with track changes just like it does today?

00:37:37    5   A.   I heard him say that.

            6   Q.   You talked a bit about the libraries.            This is still on

            7   the subject of who at Hytera knew.

            8   A.   Sure.

            9   Q.   You talked a bit about the libraries that were based on

00:38:14   10   Motorola code?

           11   A.   Yes.

           12   Q.   And those are libraries like the RFhal library, the

           13   DmrDspLib library and the RAF library?

           14   A.   Correct.

00:38:27   15   Q.   And it's your testimony that Mr. Chia and Ms. Peiyi Huang

           16   kept the Motorola source code for those libraries on their

           17   local laptops and then would compile that source code into the

           18   libraries and send those out to Hytera?

           19   A.   From the evidence I've reviewed, then yes.

00:38:53   20   Q.   And it's your understanding that they would tell the other

           21   people at Hytera the reason that they were the only source for

           22   that source code was because of a security concern.               They

           23   wanted to keep the source code for those libraries completely

           24   to themselves, so that way there wasn't a security risk of

00:39:17   25   some other company stealing it?
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 29 of 179 PageID #:61882
                                          Grimmett - cross by Alper
                                                                                           4662

            1   A.   That was one reason why someone might do that.              I don't

            2   think I've seen any correspondence that confirmed why they

            3   were managing the software in that way at that time.

            4   Q.   But in your expert report you confirmed that

00:39:35    5   understanding.      And I'll show you that.

            6               This is your expert report in this case, right?

            7   A.   Yes.

            8   Q.   And if we go to paragraph 2105, there we go, you say --

            9   this is your writing here, this is you speaking.

00:40:03   10               MR. CLOERN:     Objection, Your Honor.        This is not

           11   admitted.

           12               THE COURT:    Are you using the document for

           13   impeachment on a prior consistent statement?

           14               MR. ALPER:    Yes.

00:40:09   15               THE COURT:    In that regard, proceed.         The objection

           16   is overruled.

           17   BY MR. ALPER:

           18   Q.   This is you speaking here, right?

           19   A.   Yes.    This is my report.

00:40:18   20   Q.   And you say, "I understand that the former Motorolans kept

           21   the source code for certain libraries local to their machines

           22   and didn't share this source code with other colleagues,"

           23   right?

           24   A.   Yes.

00:40:31   25   Q.   And then you say, "I understand that the former Motorolans
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 30 of 179 PageID #:61883
                                          Grimmett - cross by Alper
                                                                                           4663

            1   explained to Mr. Chen and others that they did this as a

            2   security measure"?

            3   A.   That's what I wrote.

            4   Q.   And that's your understanding, right?

00:40:43    5   A.   It was at the time, yes.

            6   Q.   So --

            7                THE COURT:   Just what is the date of the report,

            8   counsel?

            9                MR. ALPER:   The date of the report -- may I ask the

00:40:54   10   witness?

           11                THE COURT:   Yes.

           12   BY MR. ALPER:

           13   Q.   What is the date of your, what was the date of your expert

           14   report?

00:40:59   15   A.   I can't recall either actually.          I'm sorry.     It would have

           16   been around all this time --

           17                THE COURT:   You may show the document to the witness

           18   to refresh his recollection as to the date of his report.

           19                MR. ALPER:   Yes, Your Honor.

00:41:15   20   BY THE WITNESS:

           21   A.   Thank you.     So it's the 13th of August 2019.

           22                THE COURT:   All right.     Please proceed.

           23                MR. ALPER:   Yes, Your Honor.

           24   BY MR. ALPER:

00:41:28   25   Q.   So I'd like to ask you a couple questions about how this
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 31 of 179 PageID #:61884
                                          Grimmett - cross by Alper
                                                                                           4664

            1   worked in practice.

            2               So, for instance, Ms. Peiyi Huang, she had the RFhal

            3   source code that came from Motorola on her computer, and then

            4   she would compile it and send it out to others at Hytera?

00:41:53    5   A.   Yes, that's right.

            6   Q.   And I understood she was keeping the code -- she was the

            7   only person to have the code and that was for security?

            8   A.   I believe so.

            9   Q.   And you testified that when the other people at Hytera

00:42:10   10   would receive the library files, those were compiled in a

           11   format so they couldn't see the underlying code?

           12   A.   Yes.

           13   Q.   So here we just looked at this, this is PTX-806, and this

           14   is that email between Peiyi Huang and Huang Ni?

00:42:33   15   A.   Yes.

           16   Q.   And this is the one -- now we are going to focus on a

           17   different attachment.        It's the RFhal_c55 library.         That's

           18   that RFhal library that Peiyi Huang was the only one that had

           19   the code for on her computer?

00:42:48   20   A.   Yes.

           21   Q.   And just for context, the very first email in this chain

           22   is Huang Peiyi sending this library out on April 20, 2009 to

           23   Wang Fei, right?

           24   A.   Yes.

00:43:07   25   Q.   And Huang Peiyi had first arrived at Hytera as an employee
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 32 of 179 PageID #:61885
                                          Grimmett - cross by Alper
                                                                                           4665

            1   one month earlier in March 2009, right?

            2   A.   Yes.

            3   Q.   And you'd agree that there is no way that Huang Peiyi on

            4   her own could have created the source code for the RFhal

00:43:37    5   library that she sent to Wang Fei in that month, right?

            6   A.   Knowing what's in that library now, correct.

            7   Q.   Not even close, right?

            8   A.   Correct.

            9   Q.   Here is your DDX-21.41, right?

00:43:54   10   A.   Yes.

           11   Q.   And you calculated a development time for the RFhal

           12   library, right?

           13   A.   Correct.

           14   Q.   And you calculated that as -- withdrawn.

00:44:11   15                It's your opinion that it would have taken a Hytera

           16   engineer on their own 40 months, 40 months to create that

           17   RFhal library, right?

           18   A.   Yeah.    No more than 40 months.        But yes, certainly not

           19   within a month.

00:44:28   20   Q.   And here is Huang Peiyi, one month after she got to

           21   Hytera, right?

           22   A.   Yes.

           23   Q.   And on her own she's sending out the entirety of the RFhal

           24   library, right?

00:44:42   25   A.   Yes.
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 33 of 179 PageID #:61886
                                          Grimmett - cross by Alper
                                                                                           4666

            1   Q.   And it's your opinion that -- well, withdrawn.

            2               And we know that Huang Peiyi did not share that

            3   source code with anyone else, right?

            4   A.   Correct.

00:45:03    5   Q.   I'm going to show you another document on this.              This is

            6   already admitted.       You testified about this document, PTX-814.

            7   This is the email that you testified shows when Mr. Chia

            8   was -- withdrawn.

            9               This shows when Mr. Chia sent out the DMR DSP library

00:45:42   10   to others at Hytera, right?

           11   A.   Yes.

           12   Q.   And he sent this out on February 20, 2009, right?

           13   A.   Yes.

           14   Q.   And this .rar file, you testified this includes the DMR

00:46:01   15   DSP library, right?

           16   A.   Correct.

           17   Q.   And Mr. Chia, he was the only one who had the Motorola

           18   source code or the source code for the library, right?

           19   A.   I believe so.

00:46:10   20   Q.   And Mr. Chia, he joined Hytera in June 2008, right?

           21   A.   Yes.

           22   Q.   Roughly 10 months before, before he sent the DMR DSP

           23   library out to other people at Hytera who had not come from

           24   Motorola, right?

00:46:29   25   A.   Correct.
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 34 of 179 PageID #:61887
                                          Grimmett - cross by Alper
                                                                                           4667

            1   Q.   And you'd agree that between the time that Mr. Chia joined

            2   Hytera -- withdrawn.

            3               You've seen there is an announcement to all the

            4   Hytera people when Mr. Chia joined.           They announced it in

00:46:44    5   June, right?

            6   A.   Yes.

            7   Q.   And there was a bit of fanfare.          They were excited for him

            8   joining the company, correct?

            9   A.   Yes.

00:46:51   10   Q.   And you'd agree that there is no way that Mr. Chia on his

           11   own could have created the DMR DSP library between the time he

           12   joined Hytera in June of 2008 and the time that he sent it out

           13   to the Hytera engineers in February 2009?

           14   A.   So that's the period of about 8 months, and he

00:47:15   15   specifically took only 4 functions in the library.               So those

           16   four functions, main ones, yeah, quite reasonable.

           17   Q.   And when you testified about the DMR -- thank you.

           18               THE COURT:    Could you read that answer back, please.

           19         (Answer read)

00:47:48   20               MR. ALPER:    Let me reask the question.

           21               THE COURT:    Or clarify the answer.

           22   BY MR. ALPER:

           23   Q.   There is no way -- so this email refers to the

           24   DmrDspLib.lib, right?

00:47:57   25   A.   Correct.
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 35 of 179 PageID #:61888
                                          Grimmett - cross by Alper
                                                                                           4668

            1   Q.   And that is the DMR DSP library that you and Ms. Barbara

            2   Frederiksen-Cross were testifying about that was based on

            3   Motorola code, right?

            4   A.   Yes.

00:48:07    5   Q.   And there is no way -- withdrawn.

            6               And that DMR DSP Lib library, that is what Mr. Chia,

            7   you testified Mr. Chia is sending out here in this zip file,

            8   right?

            9   A.   Yes.

00:48:22   10   Q.   And I think you testified this zip file is just a way of

           11   packaging up multiple files, right?

           12   A.   Yes.

           13   Q.   And you'd agree that there is no way that Mr. Chia on his

           14   own could have created the DMR DSP Lib library between the

00:48:37   15   time that he joined Hytera in June 2008 and when he sent it

           16   out on February, in February 2009, right?

           17   A.   Correct.

           18   Q.   In fact, if we go back to DDX-2141, this is your

           19   demonstrative on development times, you identified a

00:48:52   20   development time for this very library, DmrDspLib.lib, right?

           21   A.   Correct.

           22   Q.   You said that it would take an individual Hytera engineer

           23   77 months to create that library on their own, right?

           24   A.   Yes.

00:49:08   25   Q.   And here is Mr. Chia sending it out 8 months after he
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 36 of 179 PageID #:61889
                                          Grimmett - cross by Alper
                                                                                           4669

            1   joined the company, right?

            2   A.   Correct.

            3   Q.   And we know that that library was based exclusively on

            4   stolen Motorola code?

00:49:23    5   A.   Yes.

            6   Q.   I want to switch gears a little bit.             I'd like to talk

            7   about your opinion that Hytera has not used any of Motorola's

            8   trade secrets.

            9               When you were doing your analysis in this case, you

00:50:24   10   developed an understanding that use of a trade secret was one

           11   way that you could -- someone could misappropriate a trade

           12   secret, right?

           13   A.   Yes.

           14   Q.   And you know that use is not the only way that a company

00:50:38   15   can misappropriate a trade secret.           A company can also

           16   misappropriate a trade secret by acquiring the trade secret,

           17   right?

           18   A.   Yes.

           19   Q.   And that's different from use, right?

00:50:47   20   A.   Correct.

           21   Q.   And you testified, I think it was 2 days ago, that from

           22   reviewing the documents, you saw that the entire Motorola code

           23   was on -- was in the possession of either Mr. Chia or Mr. Kok,

           24   right?

00:51:13   25   A.   I don't know if it was the entire, but certainly a good
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 37 of 179 PageID #:61890
                                          Grimmett - cross by Alper
                                                                                           4670

            1   portion of it.

            2   Q.   Okay.    I'll show you a document that you had put up when

            3   you were providing that testimony --

            4   A.   Okay.

00:51:25    5   Q.   -- for context.      This is already admitted, PTX-263.

            6                This is, you recognize this, I'll just zoom in, as

            7   Mr. Chia's task list?

            8   A.   Yes.

            9   Q.   Okay.    And I am going to go to page 5 of PTX-263 and zoom

00:51:49   10   in on row 38, sorry, row 38 and the comments field.

           11                And this is the comment where Mr. Chia says he

           12   discussed with Y.T. the various different options?

           13   A.   Yes.

           14   Q.   And this is where he lists three options and ultimately --

00:52:12   15   of how to use Motorola's code and ultimately makes the

           16   conclusion that option 2, option 2 is going to be the best

           17   option?

           18   A.   Yes.

           19   Q.   And you when you were testifying about this, you said that

00:52:35   20   it was your understanding that based on this first comment up

           21   here at the top, that Mr. Chia and Mr. Y.T. Kok had acquired a

           22   very large amount of the Motorola code, right?

           23   A.   Yes.

           24   Q.   Because they're talking here about having the entire GCISS

00:53:00   25   subscriber library, right?
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 38 of 179 PageID #:61891
                                            Grimmett - cross by Alper
                                                                                           4671

            1   A.     Yes.

            2   Q.     And there is a typo there.        They mean CGISS, right?

            3   A.     That's correct.

            4   Q.     And CGISS refers to Motorola code, right?

00:53:10    5   A.     Yes.

            6   Q.     And that is a very large amount of code that they're

            7   referring to here, right?

            8   A.     Yes.

            9   Q.     And that includes many, that code, that CGISS code

00:53:19   10   includes many of the trade secrets in this case, right?

           11   A.     Yeah.    I think this spreadsheet is specifically for the

           12   DSP.    So I understand this to be the DSP element of it.

           13                  MR. ALPER:   May I approach, Your Honor?

           14                  THE COURT:   Yes.

00:53:48   15   BY THE WITNESS:

           16   A.     Thank you.

           17   BY MR. ALPER:

           18   Q.     What I've handed you is PTX-147, and this was already

           19   admitted in evidence.

00:54:05   20                  This is -- I'm going to start by showing you the

           21   metadata.       I'll show you the top front of the document, and

           22   then we'll go to the metadata and we'll lay some foundation

           23   together.

           24                  This is a listing of various directories, right?

00:54:16   25   A.     Yes.
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 39 of 179 PageID #:61892
                                          Grimmett - cross by Alper
                                                                                           4672

            1   Q.   And we'll come back to it, but you can see things like the

            2   directories are like Motorola/Matrix, CGISS_subscriber, right?

            3   A.   Yes.

            4   Q.   Those are Motorola terms referring to the Motorola source

00:54:30    5   code, right?

            6   A.   That's correct.

            7   Q.   And then when we go to the metadata for this file,

            8   PTX-147, you can see the custodian of this document is

            9   Mr. Chia, right?

00:54:43   10   A.   Yes.

           11   Q.   And if we go back to the -- and this is, you can see the

           12   date here is September 16, 2008, right?

           13   A.   Yes.

           14   Q.   That's after Mr. Chia joined Hytera, right?

00:54:57   15   A.   Yes.

           16   Q.   This is very small, but I can probably show it here.                  The

           17   Bates numbers are Hytera Bates numbers.            This was produced

           18   from Mr. Chia's Hytera computer, right?

           19   A.   Yes.

00:55:10   20   Q.   Okay.    And when we look here, we see quite a few

           21   directories that refer to the Motorola/Matrix software, right?

           22   A.   Yes.

           23   Q.   And Matrix 1.3, that refers to an entire version of

           24   Motorola software?

00:55:30   25   A.   Yes.
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 40 of 179 PageID #:61893
                                          Grimmett - cross by Alper
                                                                                           4673

            1   Q.   And then CGIS is a subject or directory in that software,

            2   right?

            3   A.   Yes.

            4   Q.   And CGIS has just, you know, by way of example a number of

00:55:50    5   names in it, within that directory that we've seen associated

            6   with trade secrets in this case, right?

            7   A.   Yes.

            8   Q.   So for instance, you know, just by way of example, HAL,

            9   hardware abstraction layer is in the CGIS, right, CGISS?

00:56:06   10   A.   Yes.

           11   Q.   And ROSAL or OSAL is in the CGISS, right?

           12   A.   OSAL, yes.

           13   Q.   The DSP framework is in CGISS?

           14   A.   Yes.

00:56:16   15   Q.   So there is a lot of Motorola confidential code within

           16   CGISS, right?

           17   A.   Yes.

           18   Q.   And then Mr. Chia had even more code than what was in

           19   CGISS?

00:56:27   20   A.   Again, what are you referring to?

           21               THE COURT:    Are you going to answer the witness's

           22   question?

           23               MR. ALPER:    I am going to ask a different question,

           24   Your Honor.

00:56:43   25               THE COURT:    Just rephrase it.
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 41 of 179 PageID #:61894
                                          Grimmett - cross by Alper
                                                                                           4674

            1                MR. ALPER:   Yes.

            2   BY MR. ALPER:

            3   Q.   There are other directories here that do not refer to

            4   CGISS, right?

00:56:52    5   A.   Yes.

            6   Q.   Okay.    And when we go back to your testimony, what you

            7   were testifying about the other day, based on the options that

            8   Mr. Chia and Mr. Kok were discussing about when it came to how

            9   to use Motorola's code, it's clear they had, they were in

00:57:12   10   possession at Hytera of a lot of Motorola source code, right?

           11   A.   Yes.

           12   Q.   And that's because they had acquired it from Motorola,

           13   right?

           14   A.   Presumably, yes.

00:57:22   15   Q.   And one way that you can misappropriate a trade secret is

           16   by acquiring the trade secret, correct?

           17   A.   Yes.

           18   Q.   Let me ask you, because it's a little unclear.              I am going

           19   to show you your DSX-6.

00:58:08   20   A.   Yes.

           21   Q.   This is your chart that you created?

           22   A.   Yes.

           23   Q.   And I just want to ask you some general questions.

           24                This was your summary of the 71 documents that the

00:58:19   25   parties are using as representative of the trade secrets,
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 42 of 179 PageID #:61895
                                          Grimmett - cross by Alper
                                                                                           4675

            1   correct?

            2   A.   Yes.

            3   Q.   And that doesn't include the source code?

            4   A.   Yes.    This is just documents.

00:58:26    5   Q.   Now we're talking about the confidential documents from

            6   Motorola, right?

            7   A.   Yes.

            8   Q.   And in this chart you provide an indication of where each

            9   of the documents was found at Hytera, right?

00:58:42   10   A.   Yes.

           11   Q.   And you testified that, for instance, this first document,

           12   XCMP Message Template was only found in Peiyi Huang's computer

           13   at Hytera?

           14   A.   Yes.

00:58:58   15   Q.   So she had acquired that document, right?

           16   A.   Yes.

           17   Q.   And every time we see a "yes" in this chart, that's

           18   someone who worked for Hytera who had acquired a confidential

           19   Motorola document, right?

00:59:15   20   A.   It means the name of the file in the row has been found on

           21   their computer.

           22   Q.   Okay.    But I want to ask you some questions about use.

           23   And as you can see from the highlighting, I've picked an

           24   example, it's this one here, the LTD Virtual Radio PC

00:59:35   25   Platform.
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 43 of 179 PageID #:61896
                                          Grimmett - cross by Alper
                                                                                           4676

            1               And you say that that document was only found on

            2   Huang Peiyi's computer, right?

            3   A.   Yes.

            4   Q.   But you'd agree that important substance from that

00:59:51    5   document was found on many, many other people at Hytera's

            6   computers, right?

            7   A.   I would have to look at the specific document, yeah, but

            8   in general terms, some information from some of these

            9   documents has also been used in Hytera batched or branded

01:00:09   10   documents.

           11   Q.   Right.    So you're not saying that the substance of this

           12   LTD Virtual Radio Spec -- withdrawn.

           13               When you are providing this chart and indicating

           14   whose files these documents were found in, you are not saying

01:00:28   15   that the substance of those documents were only found in those

           16   individual's files?

           17   A.   That's correct.

           18   Q.   You are just saying that specific document was only found

           19   in that person's files?

01:00:38   20   A.   Yes.

           21   Q.   So here if we are going to look at this one by way of

           22   example, LTD Virtual Radio Spec, this was admitted into

           23   evidence already, PTX-802, and there it is, right?

           24   A.   Yes.

01:00:49   25   Q.   And that's a confidential Motorola document, right?
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 44 of 179 PageID #:61897
                                          Grimmett - cross by Alper
                                                                                           4677

            1   A.    Yes.

            2   Q.    And substance from that document was copied into a Hytera

            3   document -- oops, sorry -- into a Hytera document called RAF

            4   Concept?

01:01:16    5   A.    At least one diagram has been copied from the original

            6   into that document.

            7   Q.    And let me lay a little foundation for what we are looking

            8   at.   This is PTX-641, right?

            9                And this is, the cover here is an email from Y.T.

01:01:35   10   Kok, right?

           11   A.    Yes.

           12   Q.    And he's sending this RAF Concept document out to a number

           13   of engineers who are not from Motorola, right?

           14   A.    Correct.

01:01:42   15   Q.    And that's in November 2008, after he had joined Hytera,

           16   right?

           17   A.    Yes.

           18   Q.    And if we look at the pages of this document, you know

           19   that every single page of this document, and there are --

01:01:59   20   well, I guess I'll establish there are 24 pages to the RAF

           21   Concept -- 23 pages to the RAF Concept document, right?

           22   A.    Yes.

           23   Q.    And every single page of RAF Concept was copied from the

           24   confidential Motorola document, right?

01:02:18   25   A.    The diagrams I believe were.         I'm not sure the text has
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 45 of 179 PageID #:61898
                                          Grimmett - cross by Alper
                                                                                           4678

            1   been copied wholesale.

            2   Q.   Okay.    Let's cover that briefly.

            3   A.   Sure.

            4   Q.   Here is page 33 of the Motorola version.             And you can see

01:02:50    5   there is a diagram and also text, right?

            6   A.   Yes.

            7   Q.   And here is page 1 of the Hytera version.             And you can see

            8   there is a diagram and also text?

            9   A.   Yes.

01:03:01   10   Q.   And based on your analysis, you know that the only thing

           11   that's different between the Motorola version and the Hytera

           12   version is that Hytera changed EMT to RAFCore, right?

           13   A.   I can't see the two side by side, but yeah, I think that's

           14   right.

01:03:21   15   Q.   And that's your understanding based on your analysis,

           16   right?

           17   A.   Yeah.

           18   Q.   And you don't have any reason to doubt that the remainder

           19   of the RAFCore comments and all, with the exception of

01:03:34   20   changing that name, was copied from the Motorola document,

           21   right?

           22   A.   Yes.    I believe this is one document that was copied in

           23   its entirely or close to.

           24   Q.   And I'm not going to belabor the point, but that substance

01:03:47   25   that came from the Motorola document was sent out to other
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 46 of 179 PageID #:61899
                                          Grimmett - cross by Alper
                                                                                           4679

            1   people at Hytera.       It ended up in their files?

            2   A.   Yes.

            3   Q.   And they used it in their work, right?

            4   A.   Presumably.

01:04:03    5   Q.   And you can see they had Mr. Y.T. Kok was instructing

            6   other Hytera engineers who were working on the development of

            7   Hytera's DMR products to use the information that came from

            8   Motorola's confidential documents, right?

            9   A.   Yes.

01:04:18   10   Q.   And he said right here, "Please study this doc first

           11   before you start working, before you start using RAF for

           12   application development," right?

           13   A.   Yes.

           14   Q.   Okay.    And this wasn't the only instance of this.             We

01:04:40   15   see -- you know that this RAF Concept document showed up on

           16   other engineers' files, like Huang Ni and Minjie Zhang, right?

           17   A.   Yes.    The Hytera version of the document shows up on

           18   several machines.

           19   Q.   And it also, a version of it also showed up on Hytera's

01:04:58   20   SVN, right?

           21   A.   Yes.

           22   Q.   And just to be clear, all of that use of the Motorola

           23   confidential information, you are not reflecting that in your

           24   DSX-6 chart, right?

01:05:14   25   A.   No.    This table is only intended to reflect the documents
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 47 of 179 PageID #:61900
                                          Grimmett - cross by Alper
                                                                                           4680

            1   accused in the case.

            2   Q.   And when you say "documents accused in the case," you mean

            3   the specific Motorola document on the Motorola side that has

            4   been used as a representative of the trade secrets.               You are

01:05:37    5   not talking about the substance of that document that was

            6   emailed around and used over and over and over again, right?

            7   A.   Correct.

            8   Q.   And a couple of follow-ups here.           There is some, you know

            9   that there is some, there is some records that are missing

01:05:55   10   when it comes to the use of the Motorola confidential

           11   materials, right?

           12   A.   Can you be more specific?

           13   Q.   Sure.    So G.S. Kok, he sent out this RAF Concept document,

           14   right?

01:06:08   15   A.   Yes.

           16   Q.   So at one point in time he had the RAF Concept document on

           17   his computer, right?

           18   A.   Yes.

           19   Q.   But you haven't seen a version of that document produced

01:06:19   20   or provided from Hytera from his computer in this case, right?

           21   A.   No.    Once I presume it was on his computer, he could have

           22   attached it from this email to the SVN, for example.

           23   Q.   Okay.    Directly?     So it's your thought that it was never

           24   on his, Y.T. Kok's computer?

01:06:37   25   A.   I don't know.
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 48 of 179 PageID #:61901
                                          Grimmett - cross by Alper
                                                                                           4681

            1   Q.   But it could have been on his computer?

            2   A.   It could have been.

            3   Q.   And he might have been the one who was taking the Motorola

            4   document and putting the material into the RAF Concept

01:06:47    5   document?

            6   A.   Yeah.

            7   Q.   And in that case, then the RAF Concept document would be

            8   on his computer, right?

            9   A.   Sorry, can you just repeat?

01:06:57   10   Q.   Yeah -- no, withdrawn.

           11                It could have been, the RAF Concept document could

           12   have been on Y.T. Kok's computer?

           13   A.   Yeah, the Hytera one could have been.            The Motorola

           14   original was only found in Peiyi's computer.              So I presume

01:07:15   15   that it was Peiyi that had done the transfer.

           16   Q.   And there is no record that you've seen of either Y.T. Kok

           17   sending the original Motorola version to Peiyi Huang or Peiyi

           18   Huang sending it to Y.T. Kok, right?

           19   A.   I don't remember seeing that.

01:07:33   20   Q.   But Y.T. Kok somehow got the document that has the

           21   substance from the Motorola confidential document, right?

           22   A.   Yes, the Hytera batched one.

           23   Q.   And we don't have a record of that?

           24   A.   I don't believe I've seen one.

01:07:47   25   Q.   So something is missing?         Something has been deleted,
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 49 of 179 PageID #:61902
                                          Grimmett - cross by Alper
                                                                                           4682

            1   right?    An Email correspondence, versions of this document,

            2   something has been cleaned up, right?

            3   A.   Presumably.     Unless it was passed by USB key or an

            4   external hard drive or some other means.              Email is not the

01:08:04    5   only way to transfer files.

            6   Q.   Was passing documents by, you know -- let me ask you

            7   questions what you mean by that.

            8                When you say "pass by USB," you mean one of the

            9   engineers at Hytera took one of those little thumb drives,

01:08:18   10   stuck it in their computer, loaded the file on it, a file on

           11   it, took it out, handed it physically to another person and

           12   they then loaded that file onto their computer?

           13   A.   That's what I'm referring to.          But it's pure speculation.

           14   I have no idea how the RAF Concept document appeared here.

01:08:38   15   There is several ways that I've explained it could have

           16   arrived there other than it was emailed or just on his

           17   machine.

           18   Q.   Okay.

           19   A.   I have no materials to confirm how that happened.

01:08:48   20   Q.   Either they deleted the record of it or they went to a lot

           21   of trouble to make sure there wasn't a record showing how they

           22   were passing these things back and forth?             By "they," I mean

           23   the Hytera folks.

           24   A.   Either is possible.

01:09:01   25   Q.   And we know --
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 50 of 179 PageID #:61903
                                          Grimmett - cross by Alper
                                                                                           4683

            1                MR. ALPER:   May I approach, Your Honor?

            2                THE COURT:   Yes.

            3   BY THE WITNESS:

            4   A.   Thank you.

01:09:37    5   BY MR. ALPER:

            6   Q.   I've handed you two exhibits.          Let's start with the first,

            7   PTX-494.     This is not yet admitted, so I'll ask you a couple

            8   foundational questions.

            9                PTX-494 is a version of the RAFCore document we've

01:10:07   10   been talking about, correct?

           11   A.   It appears to be the same or similar information, yes.

           12   Q.   And there is a Hytera Bates number on it indicating that

           13   it was produced from Hytera's files?

           14   A.   There is.

01:10:20   15   Q.   And let's do these together.

           16                PTX-601 is another version of the RAFCore document

           17   we've been talking about, right?

           18   A.   So I'm on the previous document.           Is there metadata?         Do

           19   you have that?

01:10:37   20   Q.   Okay.    I can show it to you.

           21                So here is the metadata for 494.         You can see it's

           22   got a Hytera Bates number and it lists Huang Ni as custodian.

           23   A.   Thank you.

           24   Q.   And the title is "RAF Concept"?

01:10:56   25   A.   Yes.
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 51 of 179 PageID #:61904
                                           Grimmett - cross by Alper
                                                                                           4684

            1                MR. ALPER:    Why don't we do this, I move to admit

            2   PTX-494.

            3                MR. CLOERN:    No objection.

            4                THE COURT:    It is received and may be published.

01:10:59    5          (PTX-494 was received in evidence.)

            6   BY MR. ALPER:

            7   Q.   And just since we'll get to it, we'll do it all at once.

            8                PTX-601 is another version of RAFCore, another

            9   version of RAFCore that on the front page you can see has a

01:11:16   10   Hytera Bates number on it?

           11   A.   Yes.

           12   Q.   And I will show you just for completion sake, you can see

           13   PTX-601 was produced from Minjie Zhang's files, right?

           14   A.   Yes.

01:11:34   15   Q.   And it's called "RAF Concept"?

           16   A.   Yes.

           17                MR. ALPER:    Okay.   Move to admit PTX-601, Your Honor.

           18                MR. CLOERN:    No objection.

           19                THE COURT:    It is received and may be published.

01:11:38   20          (PTX-601 was received in evidence.)

           21   BY MR. ALPER:

           22   Q.   Okay.    So we've already looked at 494.          This is the RAF

           23   Concept, another version of the RAF Concept document, right?

           24   A.   Yes.

01:12:01   25   Q.   And Huang Ni is the custodian, right?
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 52 of 179 PageID #:61905
                                          Grimmett - cross by Alper
                                                                                           4685

            1   A.     Yes.

            2   Q.     And you haven't seen any record of how Huang Ni came to be

            3   in possession of this document, right?

            4   A.     No.

01:12:17    5   Q.     And this is the document that was copied from Motorola

            6   confidential information?

            7   A.     Yes.

            8   Q.     So, again, either there was an email sending it to her

            9   that someone deleted, right?          Correct?    Or someone went to the

01:12:35   10   trouble of handing it to her covertly using a USB drive?

           11   A.     I think you also said it was in the SVN.

           12   Q.     Let's take a look at that.

           13                 This one has been admitted.        So I'll just show it to

           14   you.    It's the same document, similar at least.            This is

01:13:00   15   PTX-637.

           16   A.     Yes.

           17   Q.     Would you like a copy?      I can hand you a copy if you would

           18   like.

           19   A.     That's fine.

01:13:08   20   Q.     Tell me if at any point if you would like to see a copy.

           21   A.     Thank you.

           22   Q.     And here I will show you, I'll just flip through, you can

           23   see this is, that's -- I'm sorry, I was probably going too

           24   fast, but it's that RAFCore document?

01:13:24   25   A.     Yes.   Thank you, counsel.
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 53 of 179 PageID #:61906
                                          Grimmett - cross by Alper
                                                                                           4686

            1   Q.   And you can see that the title of this one is

            2   "ApplicationManager.ppt."         And this one was actually on Zhu

            3   Deyou's computer?

            4   A.   Yes.

01:13:51    5   Q.   And now what I am going to show you is a portion from

            6   PTX-966.     That's the SVN log.

            7   A.   Yes.

            8   Q.   It was already admitted.

            9               And you can see that in October, on October 23,

01:14:15   10   2008 -- you're familiar with this SVN log, right?

           11   A.   Yes.

           12   Q.   On October 23rd, 2008, there is an uploading of, you know,

           13   an add of the ApplicationManager.ppt document?

           14   A.   Yes.

01:14:29   15   Q.   And that's the same as the RAFCore document that has the

           16   Motorola confidential information, right?

           17   A.   It's the same file name as one of the documents, one of

           18   the versions you just showed, yes.

           19   Q.   Right.    And the substance, it's that same substance that

01:14:44   20   came from the Motorola confidential information, right?

           21   A.   The three documents you've shown appear to have the same

           22   substance.     The one in the SVN, I don't think we've seen that

           23   file yet.

           24   Q.   And the one in the SVN, it refers to EMT, which is the

01:15:01   25   Motorola name for the RAF functionality, right?
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 54 of 179 PageID #:61907
                                          Grimmett - cross by Alper
                                                                                           4687

            1   A.   Do you have the document from the SVN?

            2   Q.   This is -- so the SVN document is ApplicationManager.ppt.

            3   And what we have is a document referred to as

            4   ApplicationManager.ppt.

01:15:23    5   A.   Yeah.    Sorry, is it the same file is what I am asking?

            6   Q.   Do you know whether it's the same file?

            7   A.   I don't know if it's the same file.

            8   Q.   But you know that a version of this file was on the SVN?

            9   A.   Sorry?

01:15:34   10   Q.   You know that a version of the RAFCore document was on the

           11   SVN called Application Manager?

           12   A.   Yeah.    I think we've just seen that one.           I'm just asking

           13   if this is that document or just a different document of the

           14   same name found on someone's computer?            I just want to be

01:15:47   15   clear.

           16   Q.   And so Huang Ni could have gotten the list from the SVN?

           17   A.   If that document is in the SVN, yes.

           18   Q.   And if the version in the SVN said EMT, then the version

           19   that Huang Ni had, PTX-494, she would have changed it to

01:16:06   20   RAFCore, if that's the version that was on the SVN?

           21   A.   So I'm not quite following.

           22   Q.   Right.    If 637 is the version that's on the SVN, then that

           23   version says EMT, right?

           24   A.   Sorry.    Are you saying that is the version on the SVN or

01:16:23   25   if --
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 55 of 179 PageID #:61908
                                          Grimmett - cross by Alper
                                                                                           4688

            1   Q.   This is the version that we have with that file name.

            2   A.   Okay.    So it's got the same file name?

            3   Q.   Yes.

            4   A.   As the file in the SVN.

01:16:31    5   Q.   Yes.

            6   A.   But you're not representing this as the actual document in

            7   the SVN?     I just want to be clear.

            8   Q.   I will do one better than that.

            9   A.   Okay.

01:16:41   10   Q.   So the date of the upload to the SVN is October 23, 2008.

           11   A.   And do you have the user name who uploaded it?

           12   Q.   We do, we have it.       It's Ruan Hanchun.

           13   A.   Okay.    Thank you.

           14   Q.   And here the date of the document Application Manager is

01:17:03   15   10/23/2008?

           16   A.   Yes.

           17   Q.   Okay.    And I guess I could ask it this way.           Do you know

           18   whether Huang Ni got this RAF Concept document from the SVN?

           19   A.   I don't.

01:17:25   20   Q.   And it's a different name than the one that was on the

           21   ApplicationManager.ppt?

           22   A.   Correct.

           23   Q.   And if instead she was emailed RAF Concept as a file

           24   called RAF Concept, that email is missing, is gone?

01:17:39   25   A.   If she was emailed it, there is no email, correct.
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 56 of 179 PageID #:61909
                                          Grimmett - cross by Alper
                                                                                           4689

            1   Q.   All right.     You testified yesterday that -- let me make

            2   sure I get this accurate here -- you testified yesterday that

            3   when you said that, when you offered your opinion that Hytera

            4   wasn't using any of Motorola's trade secrets, that the basis

01:18:26    5   for that was that Hytera was not using the entirety of the

            6   materials identified in association with the trade secret; do

            7   you recall that?

            8   A.   That's correct.

            9   Q.   And that you further testified that you confirmed that

01:18:45   10   Hytera was using parts of the materials identified as the

           11   trade secret materials, right?

           12   A.   For some of the trade secrets, yes.

           13   Q.   And you know -- withdrawn.

           14              When you were developing your opinions and doing your

01:19:06   15   analysis in this case, you developed an understanding of what

           16   use was for purposes of misappropriation in order to render

           17   those opinions, right?

           18   A.   Yes, I think so.

           19   Q.   And you know that it's enough for you to find use of a

01:19:27   20   Motorola trade secret, you don't have to use the entire trade

           21   secret, you can use parts of it, right?

           22   A.   Sure, yes.

           23   Q.   And, in fact, it's enough even to show use for purposes of

           24   misappropriation even if someone at Hytera just learns

01:19:46   25   something from one of the Motorola documents?
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 57 of 179 PageID #:61910
                                          Grimmett - cross by Alper
                                                                                           4690

            1   A.   Yes.    If it's something of -- something that's constituted

            2   as a trade secret, so it conveys some value or benefit to

            3   being kept secret.

            4   Q.   So if we look at your opinion here, E, opinion E, what you

01:20:08    5   are really saying is Hytera did not use all of the code and

            6   documents of any of the alleged trade secrets, right?                That's

            7   what you are saying when you rendered that opinion, right?

            8   A.   No.    When I rendered the opinion, I rendered the opinion

            9   that I put on the slide.

01:20:41   10   Q.   Right.    But we just established yesterday and today that

           11   what you meant by that was Hytera was not using all of the

           12   code and documents associated with any of the trade secrets,

           13   right?

           14   A.   They weren't using all of the code documents, yeah.

01:20:56   15   Q.   But what you just testified to is that's not required to

           16   show use for purposes of misappropriation, right?

           17   A.   Correct.     I believe that's the case.

           18   Q.   So this --

           19   A.   That's probably a legal decision rather than technical

01:21:13   20   decision.

           21   Q.   Understood.     But we're talking about the understanding

           22   that you had when you were doing your analysis in this case,

           23   right?

           24   A.   Of course.

01:21:19   25   Q.   So when it comes to misappropriation, you'd agree this
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 58 of 179 PageID #:61911
                                          Grimmett - cross by Alper
                                                                                           4691

            1   opinion is pretty much irrelevant, right?

            2   A.   I don't believe my opinions are irrelevant.

            3               THE COURT:    You were asked a question in the

            4   singular.

01:21:33    5               THE WITNESS:     I don't believe that opinion that I

            6   expressed as represented on my slide is irrelevant.

            7   BY MR. ALPER:

            8   Q.   But there is no question in your mind, it's crystal clear

            9   that Hytera was learning from the Motorola confidential

01:21:50   10   information, correct?

           11   A.   This specific email, yes, they've been told to learn how

           12   to use the RAF library.

           13   Q.   And the RAF architecture in the RAF Concept document,

           14   right?

01:22:08   15   A.   You have to understand that to know how to use the RAF

           16   library, yes.

           17   Q.   And let me just clarify that answer.             I'm not going to

           18   change your answer, I just want it for the record.

           19               You have to understand the RAF architecture in order

01:22:22   20   to understand how to use the RAF library, correct?

           21   A.   You have to understand some of the architecture to be able

           22   to use the library, i.e., the interfaces and what you send

           23   into a library and what you expect out of it, that's what you

           24   need to know.

01:22:38   25   Q.   And Hytera was learning about the RAF architecture from
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 59 of 179 PageID #:61912
                                          Grimmett - cross by Alper
                                                                                           4692

            1   Motorola confidential information, right?

            2   A.   From the Motorola confidential information.             It had been

            3   rebranded as Hytera, just to be clear.

            4   Q.   And you didn't indicate that, of course, when you

01:23:05    5   identified Peiyi Huang as the only person who had Motorola

            6   confidential information relating to the LTD virtual radio on

            7   your chart, right?

            8   A.   That's correct.      That wasn't the purpose of that

            9   demonstrative.

01:23:22   10   Q.   There is some instances, so still on use, there are some

           11   instances on your DSX-6 where you said the document that

           12   Motorola identified as the trade secret documents were just

           13   not found at all on Hytera's computers, right?

           14   A.   That's correct.

01:24:15   15   Q.   So if we go to an example here, this is page 2 of DSX-6,

           16   here in connection with trade secrets 53 and 60, there is a

           17   document identified as the DSP Design Handbook for LTD, right?

           18   A.   Correct.

           19   Q.   And you say that's just not in Hytera's files?

01:24:38   20   A.   It wasn't in any of the files that I saw produced.

           21   Q.   So I want to ask you a couple questions about that.

           22              MR. ALPER:     But first may I hand a couple documents

           23   to the witness?

           24              THE COURT:     Yes.

01:24:50   25              MR. ALPER:     Okay.
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 60 of 179 PageID #:61913
                                          Grimmett - cross by Alper
                                                                                           4693

            1                THE WITNESS:    Thank you.     Thank you.

            2   BY MR. ALPER:

            3   Q.   Okay.    Let's start with the first document.           This is the

            4   document that you identified on your chart as not being in

01:25:49    5   Hytera's files.      So this has already been admitted into

            6   evidence, PTX-1345.       And you can see the Bates number is

            7   Moto-1973-00228070.

            8                And there it is, PTX-1345, and it has the same Bates

            9   number on your chart, correct?

01:26:11   10   A.   Correct.

           11   Q.   And this is a DSP Design Handbook for LTD, right?

           12   A.   Yes.

           13   Q.   This is a Motorola confidential document, right?

           14   A.   Yes.

01:26:25   15   Q.   And it has as of 2007 the highest confidentiality legend

           16   that you can have at Motorola at that point, right?

           17   A.   I'm not quite sure when iProtect came in, but yeah, if

           18   that's what you represent.

           19   Q.   And there is 31 pages of technical detail in this

01:26:55   20   document, right, code?

           21   A.   Yes.

           22   Q.   Code, architecture and other technical details, right?

           23   A.   Yes.

           24   Q.   And you say that that's not in, that just never made it

01:27:13   25   into Hytera's files, right?
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 61 of 179 PageID #:61914
                                           Grimmett - cross by Alper
                                                                                           4694

            1   A.   That file, no.

            2   Q.   Okay.    Now, "that file name," is that what you just said?

            3   A.   That particular file identified by the Bates number.

            4   Q.   But you know that a nearly identical document did make it

01:27:29    5   into Hytera's files, correct?

            6   A.   The one I'm looking at, the other document you handed me

            7   appears to be a very similar document.            It appears to be an

            8   earlier version of the same document.

            9   Q.   So let's admit -- let's do some evidentiary foundation.

01:27:49   10   PTX-2327 is the DSP Design Handbook for LTD, and it was

           11   produced from Hytera's files, right?

           12   A.   Yes.

           13                MR. ALPER:    Move to admit PTX-2327, Your Honor.

           14                MR. CLOERN:    No objection.

01:28:10   15                THE COURT:    It is received and may be published.

           16          (PTX-2327 was received in evidence.)

           17   BY MR. ALPER:

           18   Q.   So we were just looking at the one that you said was not

           19   in Hytera's files, PTX-1345?

01:28:20   20   A.   Yes.

           21   Q.   And now we are going to look at PTX-2327, that is also the

           22   DSP design book, handbook for LTD, right?

           23   A.   Yes.

           24   Q.   And there is some differences, right?             The one that you

01:28:39   25   have in your chart is from March 30, 2009.             And that was
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 62 of 179 PageID #:61915
                                          Grimmett - cross by Alper
                                                                                           4695

            1   produced from Motorola's files, right?

            2   A.   Correct.

            3   Q.   The one that was in Hytera's possession is from June 2007,

            4   right?

01:28:52    5   A.   Yes.    It's an earlier version.        There was two other

            6   versions of the document.

            7   Q.   Specifically June 14, 2007, right?

            8   A.   Yes.

            9   Q.   And when we go to the one that came from Motorola's files,

01:29:03   10   there is a revision history on the second page, right?

           11   A.   Yes.

           12   Q.   And you can see one of the very first versions of the

           13   document was June 14, 2007, right?

           14   A.   Yes.

01:29:19   15   Q.   That is the version that Hytera had, right?

           16   A.   Yes.

           17   Q.   And that makes sense because when Mr. Chia, Mr. Kok and

           18   Mr. Kok were taking the documents over to Hytera, that was in

           19   2007, 2008, and so this would have been, the first version

01:29:39   20   would have been the version that was available to them at that

           21   time?

           22   A.   Presumably, yes.

           23   Q.   And then there was some additions made to PTX-1345, the

           24   handbook, in March 2009 and October 2009, right?

01:29:52   25   A.   Yeah.    There was some additions.         They reused some code
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 63 of 179 PageID #:61916
                                          Grimmett - cross by Alper
                                                                                           4696

            1   here and there was another change here with State transitions.

            2   Q.   And that is after Mr. Chia, Mr. Kok and Mr. Kok had

            3   already left Motorola.        They were full-on officers and

            4   managers at Hytera at that point?

01:30:09    5   A.   Correct.

            6   Q.   And so they wouldn't have had access to this version,

            7   PTX-1345, of the document, right?

            8   A.   No.

            9   Q.   But they did take this version of the document, PTX-2327,

01:30:27   10   right?

           11   A.   If this was -- sorry, I just want to check myself.               Yeah,

           12   that was all found in Hytera's files.            I'm not sure if it was

           13   actually on the Compass log.

           14   Q.   And this version, yes, however they got it, they got it,

01:30:49   15   right?

           16   A.   Yes.    If it's in the Hytera files, obviously it was in

           17   possession.

           18   Q.   And you raise -- I'm going to digress for just a moment

           19   because I think you raised an interesting point.

01:31:01   20               It's still theft if Hytera got Motorola confidential

           21   information even if it wasn't listed on a Compass log, right?

           22   A.   No.

           23   Q.   So it's your opinion that the documents have to be listed

           24   on the Compass log in order for them for -- withdrawn.

01:31:20   25               If the document isn't listed on a Compass log, then
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 64 of 179 PageID #:61917
                                          Grimmett - cross by Alper
                                                                                           4697

            1   it's okay for Hytera to have a confidential Motorola document?

            2   A.   In some cases, yes.

            3   Q.   How about in this case, the DSP Design Handbook for LTD?

            4   A.   It would depend where it came from.

01:31:36    5   Q.   And you don't know about where, you don't have any idea

            6   where this came from sitting where you are right now?

            7   A.   I have no, no idea where this document came from.

            8   Q.   Okay.    And if Mr. Chia or Mr. Kok or Mr. Kok, they had

            9   done what you testified a moment ago, took a USB drive and

01:31:52   10   from their Motorola computer loaded some stuff that was on

           11   their local computer and brought that over to Hytera, that

           12   would be wrong, right?

           13   A.   Correct.

           14   Q.   And that's another way that Hytera could have acquired

01:32:03   15   documents and used documents at Hytera even if they didn't

           16   show up on a Compass log, right?

           17   A.   If they had been able to download them from their machine

           18   at Motorola, it would have shown up on a Compass log.

           19   Q.   Mr. Chia and Mr. Kok, they were working, and Mr. G.S. Kok

01:32:18   20   were working at Hytera for, I mean -- withdrawn.               Let me do

           21   that again.

           22                Mr. Chia, Mr. Y.T. Kok and G.S. Kok were working at

           23   Motorola for many years, right?

           24   A.   Yes.

01:32:27   25   Q.   And you'd expect in the ordinary course of their work,
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 65 of 179 PageID #:61918
                                          Grimmett - cross by Alper
                                                                                           4698

            1   they would accumulate Motorola confidential documents and

            2   information on their local computers, right?

            3   A.   That were also stored on Compass, yes.

            4   Q.   I'm sorry?

01:32:40    5   A.   That were also stored on the Compass document repository

            6   system, correct.

            7   Q.   But they would also have local copies on their Motorola

            8   laptops, right?

            9   A.   Of this -- this document was in Compass.             So if they had a

01:32:53   10   local copy, it would also appear in that Compass log.

           11   Q.   Right.    But I'm just asking you a more general question.

           12   Over the course of Mr. Chia, Mr. Y.T. Kok and Mr. G.S. Kok's

           13   work at Motorola, you would expect that they would have

           14   Motorola confidential documents on their local laptops, just

01:33:10   15   like at Hytera, they had local information on their -- Hytera

           16   confidential information on their laptops, right?

           17   A.   Presumably, yes.       I can't -- I've not seen their Motorola

           18   laptops, so I can't confirm what was on there.

           19   Q.   And if that was the case, another way that Mr. Chia, Mr.

01:33:29   20   Kok and Mr. Kok could have taken Motorola confidential

           21   information from Motorola is simply by taking it right off

           22   their local laptop without going to Compass, fair?

           23   A.   For it to be on the machine in the first place, it must

           24   have been in Compass.        So it would appear in that Compass log.

01:33:44   25   Q.   But my question is more simple.          Mr. Chia, Mr. Kok and Mr.
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 66 of 179 PageID #:61919
                                          Grimmett - cross by Alper
                                                                                           4699

            1   Kok could have taken files that were on their local Motorola

            2   laptops, correct?

            3   A.   Confidential documents?

            4   Q.   Yes.

01:33:55    5   A.   They would have been in Compass as well.

            6   Q.   All of the documents on their files would have also been

            7   on Compass, right?

            8   A.   Yes.

            9   Q.   But they would have not necessarily been in Mr. Chia's

01:34:08   10   Compass access logs or Mr. Y.T. Kok's Compass access logs,

           11   correct?

           12   A.   It would have to be.        If it was on the machine, as Scott

           13   Shepard testified, even if you just review a document in

           14   Compass, it would go in the log.

01:34:21   15   Q.   What if someone emailed them one of those files at

           16   Motorola?     Someone could have emailed them files at Motorola,

           17   right?

           18   A.   Possibly.

           19   Q.   And then they could have saved those documents to their

01:34:30   20   computers, right?

           21   A.   Yes.

           22   Q.   And then they could have taken that locally saved version

           23   of the file over to Hytera, right?

           24   A.   That sounds quite a convoluted way when you can just

01:34:41   25   access it on Compass, which I understand was normal practice.
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 67 of 179 PageID #:61920
                                           Grimmett - cross by Alper
                                                                                           4700

            1   Q.   But it's possible?

            2   A.   Anything is possible.

            3                MR. CLOERN:    Your Honor, objection.        We're talking

            4   now about evidence that hasn't been -- Motorola hasn't

01:34:49    5   produced these laptops to us in the case.

            6                THE COURT:    The objection is overruled.         The answers

            7   may stand.

            8   BY MR. ALPER:

            9   Q.   All right.     So we have the version that, wherever it came

01:35:04   10   from -- and you are not saying that you know that this

           11   document wasn't on a Compass log, or are you saying that?

           12   A.   No.    I looked for the version of the document that

           13   Motorola cited as describing the trade secret, which is this

           14   document here.

01:35:23   15                I didn't search for the document you've handed me

           16   because it's not been -- I don't believe it was made aware to

           17   me or offered as a description of what embodies the trade

           18   secret.

           19   Q.   Okay.    So here we have this document, nearly identical to

01:35:37   20   the one that Motorola still had in its files, right?

           21   A.   Yes.

           22   Q.   And that is not accounted for.

           23                And this nearly identical document, PTX-2327, that is

           24   in Hytera's files, right?

01:35:55   25   A.   Yes.
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 68 of 179 PageID #:61921
                                           Grimmett - cross by Alper
                                                                                           4701

            1   Q.    And that, just so we're clear as to the meaning of your

            2   chart, that counts as a "no," not in Hytera's files on your

            3   chart?

            4   A.    So to be clear about the chart, the chart is a list of the

01:36:10    5   71 documents that Motorola allege described their trade

            6   secrets.      And the no's in the column are whether they were

            7   found in Hytera files.

            8                 THE COURT:   You may answer the last question.

            9                 THE WITNESS:   Could you read it back, please?

01:36:24   10                 THE COURT:   Just a minute.

           11                 Rephrase the question so that the witness understands

           12   it.

           13                 MR. ALPER:   Yes, Your Honor.

           14   BY MR. ALPER:

01:36:32   15   Q.    PTX-2327 was found in Hytera's files, correct?

           16   A.    Yes.

           17   Q.    And the substance of PTX-2327 is virtually identical to

           18   the substance of PTX-1345, right?

           19   A.    Yes.

01:36:49   20   Q.    And yet you, just so we're clear, you say that the

           21   presence of the DSP Design Handbook for LTD was not found in

           22   Hytera's files?

           23   A.    No, that's not what I'm saying.

           24   Q.    Okay.    So that's why I want to be clear.          You are saying

01:37:19   25   that this particular version, PTX-1345 was not found in
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 69 of 179 PageID #:61922
                                          Grimmett - cross by Alper
                                                                                           4702

            1   Hytera's files, right?

            2   A.   Correct.

            3   Q.   In fact, the substance of that particular version,

            4   PTX-1345, is in Hytera's files, right?

01:37:35    5   A.   From the document you've just shown me, I'd agree.

            6   Q.   And so when we see a "no" on your chart, if we were to ask

            7   ourselves is the substance in Hytera's files, the answer would

            8   be "yes"?

            9   A.   It depends, I'm afraid.

01:37:58   10   Q.   Okay.

           11   A.   The document you've shown me is, just to be clear, is an

           12   earlier version of the documents in Hytera files which

           13   contains some changes.        And you've not identified what those

           14   changes are throughout the document, so I can't say it

01:38:24   15   substantially changes the content.

           16   Q.   You can't say whether this substantially changes the

           17   content?

           18   A.   I can see in the revision history there has been two

           19   changes to the document.         But I can't see what pages, what

01:38:35   20   diagrams or what text has been changed between the three

           21   versions.     So whether it substantially changes it or not, I

           22   can't really render an opinion.

           23   Q.   You can't say whether the substance of PTX-1345 was

           24   actually found in Hytera's files?

01:38:49   25   A.   I can say that the documents appear to be very similar, so
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 70 of 179 PageID #:61923
                                          Grimmett - cross by Alper
                                                                                           4703

            1   I could make that assumption, but I've not done the analysis

            2   to see what the differences are between the documents.

            3   Q.   Okay.    And so if we're looking for an answer as to whether

            4   the substance of the documents that Motorola -- withdrawn.

01:39:12    5                If we're looking for an answer as to whether the

            6   substance of the materials that the parties have been using as

            7   representative of the trade secret documents were found in

            8   Hytera's files, we shouldn't look at your chart, right?

            9   That's not what you were trying to show?

01:39:28   10   A.   No.    I'm trying to show the documents that Motorola

           11   offered as describing the trade secrets.              This is exactly that

           12   document.     That's what I'm showing.

           13                If Motorola now contend that they described their

           14   trade secrets with different versions of documents, then we

01:39:44   15   should do that analysis.

           16   Q.   And you know one of the issues in this case is whether

           17   Hytera used the trade secrets, right?

           18   A.   Correct.

           19   Q.   And you're not trying by this chart to show that the --

01:39:56   20   whether or not the substance of those Motorola documents was

           21   found in Hytera?

           22   A.   No.    That's not what the chart is intended to convey.

           23                MR. ALPER:   I'm going to switch gears a little bit,

           24   Your Honor.

01:40:32   25   BY MR. ALPER:
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 71 of 179 PageID #:61924
                                          Grimmett - cross by Alper
                                                                                           4704

            1   Q.   You offered some opinions --

            2              THE COURT:     Did you want to switch gears now or at

            3   noon?

            4              MR. ALPER:     I defer to you and the jury, Your Honor.

01:40:51    5              THE COURT:     Members of the jury, let's call it a

            6   brunch today.      And you may return at 12:30.

            7           (Recess at 11:38 a.m. to 12:30 p.m.)

            8

            9

           10

           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25
Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 72 of 179 PageID #:61925

                                                                                    4705

     1                    IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
     2                             EASTERN DIVISION

     3   MOTOROLA SOLUTIONS, INC., and MOTOROLA               )   No. 17 CV 1973
         SOLUTIONS MALAYSIA SDN. BHD,                         )
     4                                                        )
                        Plaintiffs,                           )
     5   vs.                                                  )   Chicago, Illinois
                                                              )
     6   HYTERA COMMUNICATIONS CORPORATION, LTD.,             )   January 29, 2020
         HYTERA AMERICA, INC., and HYTERA                     )
     7   COMMUNICATIONS AMERICA (WEST), INC.,                 )
                                                              )
     8                  Defendants.                           )   12:33 o'clock p.m.

     9                              TRIAL - VOLUME 31-B
                                 TRANSCRIPT OF PROCEEDINGS
   10
                     BEFORE THE HONORABLE CHARLES R. NORGLE, SR.
   11                                 and a jury

   12    APPEARANCES:

   13    For the Plaintiffs:         KIRKLAND & ELLIS, LLP
                                     BY: MR. ADAM R. ALPER
   14                                     MR. AKSHAY DEORAS
                                          MR. BRANDON HUGH BROWN
   15                                555 California Street
                                     Suite 2700
   16                                San Francisco, California 94104
                                     (415) 439-1400
   17
                                     KIRKLAND & ELLIS, LLP
   18                                BY: MR. MICHAEL W. DE VRIES
                                          MR. CHRISTOPHER M. LAWLESS
   19                                333 South Hope Street
                                     Suite 2900
   20                                Los Angeles, California 90071
                                     (213) 680-8400
   21

   22
         Court Reporter:             JENNIFER COSTALES, CRR, RMR
   23                                Official Court Reporter
                                     219 South Dearborn Street, Room 2342
   24                                Chicago, Illinois 60604
                                     (312) 435-5895
   25                                jenny.uscra@yahoo.com
Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 73 of 179 PageID #:61926

                                                                                    4706

     1   APPEARANCES:      (Continued)

     2   For the Plaintiffs:         KIRKLAND & ELLIS, LLP
                                     BY: MS. MEGAN MARGARET NEW
     3                               300 North LaSalle Street
                                     Chicago, Illinois 60654
     4                               (312) 862-7439

     5                               KIRKLAND & ELLIS, LLP
                                     BY: MS. LESLIE M. SCHMIDT
     6                               601 Lexington Avenue
                                     New York, New York 10022
     7                               (212) 446-4763

     8   For the Defendants:         STEPTOE & JOHNSON, LLP
                                     BY: MR. BOYD T. CLOERN
     9                                    MR. SCOTT M. RICHEY

   10                                     MR. MICHAEL J. ALLAN
                                          MS. JESSICA ILANA ROTHSCHILD
   11                                     MS. KASSANDRA MICHELE OFFICER
                                     1330 Connecticut Avenue NW
   12                                Washington, DC 20036
                                     (202) 429-6230
   13
                                     STEPTOE & JOHNSON, LLP
   14                                BY: MR. DANIEL S. STRINGFIELD
                                     227 West Monroe Street
   15                                Suite 4700
                                     Chicago, Illinois 60606
   16                                (312) 577-1300

   17

   18    ALSO PRESENT:               MR. RUSS LUND and
                                     MS. MICHELE NING
   19

   20

   21

   22

   23

   24

   25
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 74 of 179 PageID #:61927
                                          Grimmett - cross by Alper
                                                                                           4707

            1         (Proceedings in open court.         Jury in.)

            2                THE COURT:   Good afternoon, members of the jury.

            3                Proceed with the witness.

            4                MR. ALPER:   Yes, Your Honor.

02:38:24    5          ANDY GRIMMETT, DEFENDANTS' WITNESS, PREVIOUSLY SWORN

            6                          CROSS-EXAMINATION (Resumed)

            7   BY MR. ALPER:

            8   Q.   I'd like to ask you some questions about your opinions

            9   relating to whether the trade secrets were generally known and

02:38:33   10   associated opinions that you had.

           11   A.   Of course.

           12   Q.   So just as a starting point, you had the opinion or you

           13   have the opinion that every one of the trade secrets was

           14   generally known and did not provide a competitive advantage to

02:38:48   15   Hytera, right?

           16   A.   Correct.

           17   Q.   And I thought we could use as an example to walk through

           18   the software architecture trade secret, all right?

           19   A.   Okay.

02:39:00   20   Q.   And the software architecture trade secret, I think you

           21   testified, is one of the broader trade secrets, right?

           22   A.   Yes.

           23   Q.   And the software architecture trade secret, that includes

           24   a number of other subparts like ROSAL, HAL, the DSP framework,

02:39:15   25   RAF and connectivity?
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 75 of 179 PageID #:61928
                                          Grimmett - cross by Alper
                                                                                           4708

            1   A.   Yes.

            2   Q.   And there is a corollary on the Hytera side, they called

            3   that architecture the common platform architecture, correct?

            4   A.   Correct.

02:39:27    5   Q.   And you testified that the software architecture trade

            6   secrets were generally known in the field and didn't provide a

            7   competitive advantage to Hytera?

            8   A.   Correct.

            9   Q.   And you provided some testimony about the layers, the

02:39:42   10   abstraction layers that are associated with both the software

           11   architecture trade secrets on the Motorola side and the common

           12   platform, the corollary common platform architecture on the

           13   Hytera side, right?

           14   A.   Yes.

02:39:55   15   Q.   And a number of those subsidiary trade secrets, they form

           16   those abstraction layers of the architecture?

           17   A.   I don't think the constituent parts form the abstraction

           18   layers.     They're components within 53, the software

           19   architecture trade secret.

02:40:16   20   Q.   All right.     Now, you've seen, I'm going to show you

           21   Exhibit 607.      I'll put it on the document camera.           If you want

           22   a copy, let me know.        You looked at -- I think you looked at

           23   this during your testimony.

           24   A.   Okay.

02:40:33   25   Q.   So PTX-607, this is the email from July 4, 2008 and the
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 76 of 179 PageID #:61929
                                          Grimmett - cross by Alper
                                                                                           4709

            1   attachment to it, everyone will recognize this, I think, which

            2   is Y.T. Kok's presentation of the Hytera common platform

            3   architecture, right?

            4   A.   Yes.

02:40:58    5   Q.   And you're familiar with this document?

            6   A.   I am.

            7   Q.   And you testified on direct that Mr. Y.T. Kok, he started

            8   off by criticizing the Hytera architecture that Professor Sun

            9   had developed, right?

02:41:14   10   A.   Correct.

           11   Q.   And he said that that was spaghetti code, which is unlike

           12   the common platform architecture, right?

           13   A.   Yes.

           14   Q.   And I won't belabor the point because we've seen this

02:41:24   15   document a number of times, but Y.T. Kok, he identifies a

           16   number of significant problems in his perspective with the

           17   Professor Sun approach?

           18   A.   The presentation doesn't reference Professor Sun or even

           19   Hytera.     But I think that's a fair interpretation.

02:41:41   20   Q.   And then Mr. Y.T. Kok, he goes ahead and explains the

           21   advantages of using the common platform architecture?

           22   A.   Yes.

           23   Q.   And if we were to -- and there are real kind of

           24   customer-facing advantages to the common platform

02:42:02   25   architecture, right?
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 77 of 179 PageID #:61930
                                          Grimmett - cross by Alper
                                                                                           4710

            1   A.     None of the advantages listed here I would describe as

            2   customer facing.       They're all internal to save engineering

            3   time mainly.

            4   Q.     Make better products faster, fair?

02:42:18    5   A.     Yeah.    Time to market here is one of the things.           So

            6   that's good for both Hytera and I guess customers, to give

            7   them a choice.

            8   Q.     Right.    And actually we could talk about that a little

            9   bit.    I'll ask you some questions about that.

02:42:39   10                  If you can get a product faster to market, you can

           11   get new technologies out to the market faster, right?

           12   A.     Correct.

           13   Q.     And that will be beneficial to customers because they'll

           14   have the latest technologies faster?

02:42:52   15   A.     Yes.

           16   Q.     So that time to market advantage, that is something that

           17   would be beneficial to customers, right?

           18   A.     It is.    But I also testified that this move to a new

           19   architecture actually delayed Hytera.            It didn't speed them

02:43:06   20   up.

           21   Q.     Okay.    But Y.T. Kok is identifying several advantages in

           22   his perspective, from his perspective, and at least some of

           23   them would be ultimately beneficial to customers?

           24   A.     Of course.

02:43:18   25   Q.     And, I mean, just as another one he's saying -- withdrawn.
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 78 of 179 PageID #:61931
                                          Grimmett - cross by Alper
                                                                                           4711

            1                 He's saying that the common architecture improve

            2   quality, system stability and reliability.             And that's

            3   obviously a beneficial thing to have in a consumer product,

            4   right?

02:43:39    5   A.     Yes.

            6   Q.     And then I think you pieced through this document a little

            7   bit.    Here is on page 607.13, this is 13 of, page 13 of

            8   PTX-607, there is a very high level diagram of some of the

            9   layers in the common platform architecture, right?

02:43:59   10   A.     Yes.

           11   Q.     And then you get a little more detail as you go through.

           12   There is pages on OSAL, which became known as ROSAL at Hytera,

           13   right?

           14   A.     Yes.

02:44:09   15   Q.     That's the operating system abstraction layer, correct?

           16   A.     Correct.

           17   Q.     And you can see there is talk of the application layer and

           18   that ultimately is, I think -- well, withdrawn.

           19                 There is talk of the application layer here, right?

02:44:26   20   A.     Yes.

           21   Q.     And then later in the document there is on various pages

           22   some discussion of raPIS and HAL, right?

           23   A.     Yes.

           24   Q.     And then this discussion about those various layers of the

02:44:49   25   common platform architecture, which Motorola is referring to
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 79 of 179 PageID #:61932
                                          Grimmett - cross by Alper
                                                                                           4712

            1   as the software architecture trade secrets, that gets -- you

            2   showed how that gets developed out a bit, some more details

            3   provide in some later iterations of this?

            4   A.   Yes.

02:45:04    5   Q.   And you testified that all of that was generally known and

            6   provided no competitive advantage to Hytera, right?

            7   A.   Yes.

            8   Q.   And you further testified that Hytera already had

            9   abstraction layers and so they were no big deal to Hytera,

02:45:25   10   right?

           11   A.   Yes.

           12   Q.   And you said that a few times yesterday in connection with

           13   your description of the work that Professor Sun had been

           14   doing, right?

02:45:35   15   A.   Yes.

           16   Q.   But isn't it correct that, in fact, Hytera did not have

           17   abstraction layers before the folks from Motorola came, and in

           18   particular in connection with Professor Sun's work?

           19   A.   Not from my review of the software and documentation.

02:45:55   20   Q.   Okay.    So I'm going to show you your expert report.

           21   Again, this is the expert report that you provided in August

           22   of last year, 2019, correct?

           23   A.   Yes.

           24   Q.   And you were trying to be accurate in your expert report

02:46:17   25   with respect to your review and analysis of the factual
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 80 of 179 PageID #:61933
                                          Grimmett - cross by Alper
                                                                                           4713

            1   materials in this case?

            2   A.   Yes, at the time it was written.

            3   Q.   And if I can turn you to paragraph 2374.             Actually I'll

            4   orient you.     In paragraph 7368, just to give you an

02:46:38    5   orientation of which section we're talking about, you have a

            6   reference to Y.T. Kok's presentation titled "HYT Common

            7   Platform Architecture," right?

            8   A.   Yes.

            9   Q.   And that's the document we were just looking at, PTX-607,

02:46:54   10   correct?

           11   A.   Yes, it is.

           12   Q.   This one (indicating).

           13               And then now I'll direct you to paragraph 2374.                You

           14   say that "The document showed that a software architecture had

02:47:08   15   been designed for Dr. Sun's prototype, but that software

           16   architecture did not contain any layers of abstraction and in

           17   some respects did not follow the best practice outlined in the

           18   Y.T. Kok presentation."

           19               Do you see that?

02:47:25   20   A.   Yes.

           21   Q.   And, of course, at the time before the trial, at the time

           22   when you were analyzing the facts, you were trying to be very

           23   accurate, right?

           24   A.   Yes.

02:47:32   25   Q.   And so you'd agree, Professor Sun's prototype did not have
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 81 of 179 PageID #:61934
                                           Grimmett - cross by Alper
                                                                                           4714

            1   any of the layers of abstraction that Y.T. Kok and others

            2   brought over from Motorola that were ultimately used in the

            3   common platform architecture, correct?

            4   A.    No.   That's a bit of a mischaracterization of my report, I

02:47:55    5   think.

            6   Q.    Okay.    But you would agree that the Professor Sun did not

            7   follow the best practices outlined in Y.T. Kok's presentation,

            8   right?

            9   A.    No.   That's not what I've written.         I've written here "the

02:48:07   10   presentation," so the document which --

           11                 THE COURT:   Just a minute.     You may quote from the

           12   document.      When you say "what I have written," you may quote

           13   it.   Go ahead.

           14                 THE WITNESS:   Thank you, Your Honor.

02:48:16   15   BY THE WITNESS:

           16   A.    So in 2372 it states, "The presentation then prescribes

           17   that a dedicated team of engineers would be responsible for

           18   the creation and maintenance of the common platform

           19   architecture."

02:48:31   20                 And the following sections, 2373, "It is my

           21   understanding that the common platform architecture team was

           22   established," it goes on some more.

           23                 And then 2374 that you've highlighted, "The documents

           24   show that a software architecture had been designed...but the

02:48:49   25   software architecture did not contain any layers of
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 82 of 179 PageID #:61935
                                          Grimmett - cross by Alper
                                                                                           4715

            1   abstraction."      I'm referring to the CPA --

            2              THE COURT:     Have you stopped quoting?

            3              THE WITNESS:      Yes.

            4              THE COURT:     Okay.     You have stopped quoting?

02:48:58    5              THE WITNESS:      Yes.

            6              THE COURT:     All right.

            7              What is the next question?

            8   BY MR. ALPER:

            9   Q.   And when you say, you say, "The documents show that a

02:49:06   10   software architecture had been designed for Dr. Sun's

           11   prototype, but that software architecture did not contain any

           12   layers of abstraction."        That's what you said in your report,

           13   right?

           14   A.   Yes, when I'm discussing the CPA presentation.

02:49:19   15   Q.   Right.    But the CPA presentation, that was a substitute

           16   for Dr. Sun's prototype, correct?

           17   A.   It was.

           18   Q.   It was not designed for Dr. Sun's prototype, correct?

           19   A.   It was intended to take Dr. Sun's prototype and further

02:49:36   20   develop it.

           21   Q.   You testified yesterday that Dr. -- and the day before

           22   that Dr. Sun's prototype had abstraction layers, correct?

           23   A.   Correct.

           24   Q.   And here you say, "The documents that a software

02:49:49   25   architecture -- the documents show that a software
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 83 of 179 PageID #:61936
                                          Grimmett - cross by Alper
                                                                                           4716

            1   architecture had been designed for Dr. Sun's prototype, but

            2   that software architecture did not contain any layers of

            3   abstraction, right?

            4   A.   Yes.    When I'm describing what's written in the common

02:50:03    5   platform architecture presentation that he describes as

            6   monolithic spaghetti code, that's how Y.T. Kok is

            7   characterizing it.

            8   Q.   Hold on.     Let me just make sure we understand what you are

            9   saying.

02:50:15   10                The common platform architecture that Y.T. Kok had

           11   brought from Motorola, that does have abstraction layers,

           12   correct?

           13   A.   Correct.

           14   Q.   And so that's not what you are talking about here as the

02:50:26   15   architecture that didn't have any layers of abstraction,

           16   right?

           17   A.   If you read the entire context of this section of the

           18   report, I'm discussing Y.T.'s common platform architecture and

           19   how he has characterized Professor Sun's prototype.

02:50:41   20   Q.   Okay.    Here you say, "The documents show that there

           21   weren't any layers of abstraction," right?

           22   A.   Yes.    And this whole section is discussing that document.

           23   It should not have an "S" on it.

           24   Q.   All right.     And if we look up above, one thing we know for

02:51:07   25   sure is that if Hytera was going to try to take Professor
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 84 of 179 PageID #:61937
                                          Grimmett - cross by Alper
                                                                                           4717

            1   Sun's prototype from whatever it had and make it like the

            2   common platform architecture, that would have involved a

            3   significant redesign and recoding exercise, correct?

            4   A.   Correct.

02:51:28    5   Q.   And Hytera thought that -- didn't -- withdrawn.

            6                You said that the common platform architecture was

            7   generally known and wouldn't have provided Hytera a

            8   competitive advantage, right?

            9   A.   Correct.

02:51:56   10   Q.   But in your expert report, you said that it actually is,

           11   refers to a best practice, right?

           12   A.   Correct.

           13   Q.   And that was a better practice than what Professor Sun had

           14   developed, right?

02:52:09   15   A.   That's not what it says.

           16   Q.   You say that Professor Sun "did not follow the best

           17   practice outlined in Y.T. Kok's presentation" for the common

           18   platform architecture, correct?

           19   A.   Again, I'm characterizing what the document says.

02:52:24   20   Q.   Okay.    And then, but then in reality, the folks at Hytera

           21   thought that the software architecture trade secrets that are

           22   in the common platform architecture, that they were actually

           23   very important, right?

           24   A.   On what basis?

02:52:47   25   Q.   Do you agree that people at Hytera thought that the trade
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 85 of 179 PageID #:61938
                                          Grimmett - cross by Alper
                                                                                           4718

            1   secrets and the software architecture trade secrets in the

            2   common platform architecture were very important?

            3   A.   Y.T. Kok clearly did.        The rest of the people at Hytera I

            4   think were divided on it.         I know that some people actually

02:53:09    5   resigned when Y.T. Kok introduced his architecture over this

            6   very issue.

            7   Q.   And when we've seen this exhibit here, PTX-479, that's the

            8   ROSAL specification, right?

            9   A.   Correct.

02:53:26   10   Q.   I think you testified about this during your -- when

           11   Hytera's counsel was asking you questions?

           12   A.   Yes.

           13   Q.   And this is that technical document that includes a

           14   description of the architecture for ROSAL and then pieces of

02:53:39   15   code and, you know, back towards the back, right?

           16   A.   Again, I don't think it describes an architecture, but it

           17   describes the interfaces into the ROSAL, it's not a library,

           18   but the set of functions that make up the ROSAL.

           19   Q.   Okay.    And whatever it is, this is the ROSAL

02:53:58   20   specification?

           21   A.   Correct.

           22   Q.   And right in the front of it, it says that it's referring

           23   to a "standard and common" - this is on page 4 of PTX-479 -

           24   it's referring to "a standard and common operating system

02:54:20   25   environment that is utmostly necessary," right?
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 86 of 179 PageID #:61939
                                          Grimmett - cross by Alper
                                                                                           4719

            1   A.   Yes.

            2   Q.   And if something is utmostly necessary, you'd agree that

            3   that's important, right?

            4   A.   Yes.

02:54:30    5   Q.   And a technology that is utmostly necessary would be

            6   something that would provide a competitive advantage to

            7   someone, right?

            8   A.   Presumably.

            9   Q.   And okay.     And this document, as I believe you testified,

02:54:56   10   this document, ROSAL specification, it was written by Y.T.

           11   Kok, right?

           12   A.   Correct.

           13   Q.   And that's because he copied the contents from a Motorola

           14   confidential document, right?

02:55:05   15   A.   I believe he took some content from it.

           16   Q.   A lot of content from it, right?

           17   A.   Yeah.    I couldn't quantify it, but yeah, a good amount.

           18   Q.   But Mr. Y.T. Kok, he wasn't the only one who thought that

           19   the common -- withdrawn.

02:55:20   20                He wasn't the only one who thought that the software

           21   architecture that was the common platform architecture, he

           22   wasn't the only one who thought that -- at Hytera who thought

           23   that was very important to Hytera, isn't that right?

           24   A.   Again, who are you referring to?

02:55:34   25   Q.   So this is already admitted.          Again, if you want a copy of
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 87 of 179 PageID #:61940
                                          Grimmett - cross by Alper
                                                                                           4720

            1   this, please let me know.

            2   A.   Sure.

            3   Q.   I'll get one for you.

            4                This is PTX-2205.     It's an email chain that involves

02:55:55    5   Professor Sun, right?

            6   A.   Yes.

            7   Q.   And I'm going to go to the English translation, which is

            8   on page 4 of PTX-2205.        And I'm going to zoom in.

            9                And you can see Mr. Sun is sending an email in 2009

02:56:16   10   to various people, including people who are not from Motorola,

           11   G.S. Kok and Y.T. Kok, right?

           12   A.   Yes.

           13   Q.   And September 2009, just to orient everyone, that is after

           14   G.S. Kok, Y.T. Kok, Sam Chia and Peiyi Huang joined Hytera,

02:56:38   15   but before Hytera launched its DMR product based on the

           16   Motorola trade secrets, right?

           17   A.   Correct.     The timing is, it's about a year after Y.T.

           18   proposed the CPA architecture and about 9 months before

           19   product release.

02:56:57   20   Q.   And what Professor Sun says is that the CPA -- that's the

           21   common platform architecture, right?

           22   A.   Yes.

           23   Q.   That's the Hytera equivalent to the software architecture

           24   trade secrets we've been talking about, right?

02:57:12   25   A.   Correct.
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 88 of 179 PageID #:61941
                                          Grimmett - cross by Alper
                                                                                           4721

            1   Q.   He says the "CPA is very important to the standardization

            2   of Hytera's future products"?

            3   A.   Yes, that's what the first sentence says.

            4   Q.   And you'd agree that a technology that's very important to

02:57:26    5   a company's future products provides it a competitive

            6   advantage, right?

            7   A.   That's a bit of a leap from something being very

            8   important.

            9   Q.   So it's your testimony that even though multiple people

02:57:41   10   both from Motorola and not from Motorola were saying that the

           11   software architecture at Hytera that came from Motorola was

           12   very important, utmostly necessary, it's your opinion that it

           13   did not provide Hytera a competitive advantage?

           14   A.   I don't have an opinion one way or the other.              That's

02:58:01   15   certainly not what this email states.            Again, we've

           16   highlighted one sentence from the email.              There is a bit more

           17   context if you read on.

           18   Q.   But yesterday you testified that the entire software

           19   architecture trade secret was -- did not provide any

02:58:19   20   competitive advantage to Hytera?

           21   A.   Correct.

           22   Q.   And it was generally known?

           23   A.   Yes.

           24   Q.   I have one other question on this topic for you.               You

02:58:46   25   testified earlier that portions of the -- withdrawn.
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 89 of 179 PageID #:61942
                                          Grimmett - cross by Alper
                                                                                           4722

            1                You testified earlier that the libraries, the code

            2   for the libraries that are embodying some or all of some of

            3   Motorola's trade secrets were kept on the individual laptops

            4   of Sam Chia and Peiyi Huang, right?

02:59:10    5   A.   That's my understanding.

            6   Q.   And they did that for security reasons, because they

            7   didn't want to put it in a more public area because it might

            8   get stolen, right?

            9   A.   That's one reason why someone would keep a library in that

02:59:23   10   manner.

           11   Q.   And you'd agree, if that technology that Motorola claims

           12   is a trade secret -- withdrawn.

           13                You'd agree that if the technology that Motorola

           14   claims is a trade secret was generally known and just stuff

02:59:38   15   that was out there, no one would need to keep it locked up on

           16   their laptop for security reasons, right?

           17   A.   My general industry experience is that you would always

           18   keep software securely.

           19   Q.   Okay.    So those libraries embody technology that you

02:59:58   20   opined was generally known, right?

           21   A.   Yes.

           22   Q.   But at Hytera they keep it locked up and secure for

           23   security reasons because they don't want people to steal it,

           24   right?

03:00:11   25   A.   As they would at any company.
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 90 of 179 PageID #:61943
                                          Grimmett - cross by Alper
                                                                                           4723

            1   Q.   Right.    And you find that to be supportive of your opinion

            2   that all that stuff was just generally known?

            3   A.   Yes.

            4   Q.   I'd like to ask you a few questions, if I may, about

03:00:38    5   development times.

            6   A.   Of course.

            7   Q.   I will orient us first.

            8               This is your DDX-21.43.        And you have, you've shown

            9   two of your opinions in your summary of opinions on this

03:01:11   10   slide, correct?

           11   A.   Yes.

           12   Q.   So one of your opinions was that Hytera could have

           13   continued -- withdrawn.

           14               One of your opinions is that Hytera could have

03:01:23   15   commercialized Professor Sun's prototype in 16 months, right?

           16   A.   Yes, from February 2008.

           17   Q.   And your other opinion is that Hytera could have developed

           18   all on their own from scratch the material that, the trade

           19   secret material, any additional trade secret material from

03:01:45   20   Motorola, they could have done that on their own in 15 months?

           21   A.   The materials that I believe they used or they're accused

           22   of using, yes.

           23   Q.   And just to set the stage, these opinions, I think you

           24   used the word, are "hypothetical," right?

03:02:03   25   A.   Of course.     It's not what really happened.
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 91 of 179 PageID #:61944
                                          Grimmett - cross by Alper
                                                                                           4724

            1   Q.   Not what really happened.         What actually happened is that

            2   Hytera didn't commercialize Professor Sun's product and did

            3   use Motorola confidential material, right?

            4   A.   That's correct.

03:02:16    5   Q.   And so when you are offering these opinions, it's a could

            6   have done it, but didn't actually do it, right?

            7   A.   Yes.

            8   Q.   All right.     So I'm going to show you, I'm going to focus

            9   in on one of those opinions.          And this is now DDX-21.33.           This

03:02:38   10   is just focusing in on your opinion that Hytera could have

           11   commercialized Professor Sun's prototype in 16 months.

           12   A.   Yes.

           13   Q.   And so let's take a look at some of the dates on here.

           14               February 2008 is the date on the farthest left of the

03:02:56   15   slide, right?

           16   A.   Yes.

           17   Q.   And that's the date when G.S. Kok was in the process of

           18   joining the company, getting up to speed and the company was

           19   making -- attempting to make a decision about what they were

03:03:08   20   going to do with DMR development going forward, right?

           21   A.   Yes.

           22   Q.   And then so that's the start date, February 2008.               That's

           23   why you've put it on the farthest left of your slide, correct?

           24   A.   Correct.

03:03:20   25   Q.   Then the farthest date on the right is the actual launch
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 92 of 179 PageID #:61945
                                          Grimmett - cross by Alper
                                                                                           4725

            1   date -- withdrawn.

            2                The farthest date on the right is March 2010, and

            3   that's the date that Hytera actually launched a DMR product

            4   that used the Motorola confidential information, right?

03:03:36    5   A.   Yes.

            6   Q.   And then we have this date in the middle, Q1 2009.               And

            7   that's the date that Professor Sun testified that he was --

            8   withdrawn.     Let me ask that differently.           I apologize.

            9                Q1 2009 is the date that Professor Sun was telling

03:03:58   10   people at Hytera that he could have his work commercialized

           11   and ready to go to market by?

           12   A.   Correct.     I've seen documentation that indicates that

           13   date.

           14   Q.   Right.    So back in February 2008, whoever was making the

03:04:14   15   decision, Mr. Chen, other people, executives at Hytera, they

           16   knew that they could get to market with Professor Sun or that

           17   Professor Sun was saying they could get to market by Q1 2009?

           18   A.   That's what the document -- documents in 2008 show, yes.

           19   Q.   Okay.    And you testified yesterday, I believe, that it was

03:04:43   20   your, it's your belief that the product that would have

           21   resulted from commercializing Professor Sun's prototype would

           22   have been identical in features and functionality to the

           23   product that Hytera actually created using Motorola's

           24   confidential information?

03:05:03   25   A.   Correct.
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 93 of 179 PageID #:61946
                                          Grimmett - cross by Alper
                                                                                           4726

            1   Q.   And so it would be accurate to say that in February 2008,

            2   Hytera chose a path to market -- withdrawn.

            3               Q1 2009 is about a year before the actual launch

            4   date, right?

03:05:29    5   A.   Yes.

            6   Q.   And it would be accurate to say that in February 2008,

            7   Hytera chose a path to market that would have taken them a

            8   full year or maybe even more than it would have taken had

            9   Hytera simply commercialized Professor Sun's prototype, right?

03:05:50   10   A.   That's correct.

           11   Q.   And the only way that that would make good business sense

           12   is if Hytera believed that Professor Sun's approach wasn't

           13   going to lead to a good product, correct?

           14   A.   Incorrect.

03:06:01   15   Q.   Hytera chose a path that would have gotten them to market

           16   a full year over when they were being told that they could

           17   have a product if they went with Professor Sun's approach?

           18   A.   Correct.

           19   Q.   But they chose not to go with Professor Sun's approach,

03:06:19   20   right?

           21   A.   Yes.

           22   Q.   And it's your opinion that notwithstanding that choice --

           23   well, let me ask you this.

           24               It's always better to get to market sooner because

03:06:34   25   you can start making sales, start getting revenue and recoup
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 94 of 179 PageID #:61947
                                          Grimmett - cross by Alper
                                                                                           4727

            1   your R&D expenses, right?

            2   A.   No, I don't agree.

            3   Q.   Not always.     Sometimes you might want to take a little bit

            4   longer to get to market?

03:06:44    5   A.   Correct.

            6   Q.   Because sometimes it takes longer to get to market if you

            7   have -- if you want a good quality product, right?

            8   A.   That's one of many reasons why you might delay.

            9   Q.   And notwithstanding the fact that Hytera chose not to go

03:07:00   10   with the path that would have gotten them to market a full

           11   year earlier than had they -- than what they actually did, you

           12   think that Professor Sun's prototype would have led to an

           13   identical product as what they ended up with using -- with the

           14   product that used Motorola confidential information?

03:07:21   15   A.   In terms of features and functionality, yes.

           16   Q.   And it's fair to say what Hytera did, instead of going

           17   with Professor Sun's approach, they went with the longer

           18   approach, right?

           19   A.   Correct.

03:07:35   20   Q.   They took the long cut, not the short cut?

           21   A.   It would seem.

           22   Q.   And you'd agree that's what is shown on your 21.33, right?

           23   A.   Yes.

           24   Q.   I'm going to show you your slide DDX-21.130.

03:08:18   25               I'll ask you some general questions.           I've given away
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 95 of 179 PageID #:61948
                                          Grimmett - cross by Alper
                                                                                           4728

            1   which particular one I'm going to ask you specific questions

            2   on by highlighting it.        But let me just ask you some general

            3   questions to set the stage.

            4               This is the demonstrative board that you put up that

03:08:31    5   showed the development of Professor Sun's prototype, right?

            6   A.   Yes.

            7   Q.   And you spent some time testifying before the jury about

            8   this timeline and showed various documents that confirm these

            9   points for you?

03:08:46   10   A.   Yes.

           11   Q.   And a number of those documents were -- withdrawn.

           12               A number of those documents are Hytera development

           13   documents from before the point in time when G.S. Kok, Y.T.

           14   Kok and Sam Chia joined Hytera, correct?

03:09:01   15   A.   Yes.    All of the documents up to this point here, which I

           16   marked as February 2008, were created by Hytera independently

           17   of anyone from Motorola.

           18   Q.   And many of these documents that you went through on the

           19   timeline, DDX-21.130, were authored by Mr. Yingzhe Zhang,

03:09:22   20   right?

           21   A.   I think some of them, yes.

           22   Q.   And that's his, that individual's American name is Roger

           23   Zhang, right?

           24   A.   Yes.

03:09:30   25   Q.   And he testified, he's one of the witnesses who testified
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 96 of 179 PageID #:61949
                                          Grimmett - cross by Alper
                                                                                           4729

            1   live here in court?

            2   A.    Correct.

            3   Q.    So I will show you, I'm going to show you one of the

            4   documents that you testified about.           Again, I'll put it on the

03:09:44    5   document camera.       If you would like a copy, just please tell

            6   me.

            7   A.    Thank you.

            8   Q.    So this is PTX-1984.       You can see, like I said, I was

            9   going to get back to this highlighted one here, January 2007

03:09:58   10   document entitled "DMR Protocol Stack DSP Running Test,"

           11   PTX-1984.      That's on your timeline?

           12   A.    Yes.

           13   Q.    So this is PTX-1984.       I'll go to the English translation

           14   page.

03:10:10   15                 And there we have "DMR Protocol Stack Software DSP

           16   Running Test"?

           17   A.    Yes.

           18   Q.    And you can see the author is Yingzhe Zhang, Roger Zhang?

           19   A.    Yes.

03:10:34   20   Q.    And there is a date there that doesn't quite line up with

           21   your timeline, but you call it January 2007?

           22   A.    Yeah.    I think, I think the date came from the metadata

           23   rather than the date on the document.

           24   Q.    Fair enough.

03:10:51   25                 So I'd like to go to the part of the document that
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 97 of 179 PageID #:61950
                                          Grimmett - cross by Alper
                                                                                           4730

            1   you focused on or one of the parts of the document that you

            2   focused on.     And this is PTX-1984 at page 49.

            3               And there is a section here called "Problems and

            4   Summary."     Do you see that?

03:11:06    5   A.   Yes.

            6   Q.   And what Mr. Roger Zhang writes is "Many problems have

            7   been found in the process of transplanting the whole protocol

            8   stack software to the DSP."         Do you see that?

            9   A.   Yes.

03:11:20   10   Q.   And I believe your testimony was that those problems - I'm

           11   paraphrasing - those problems were trivial and easy to

           12   overcome?

           13   A.   Yes.

           14   Q.   And that's in your expert opinion after analyzing the

03:11:40   15   materials?

           16   A.   Correct.

           17   Q.   And it is fair to say -- so, well, your timeline stops

           18   here at July 2008, right?

           19   A.   Yes.

03:11:54   20   Q.   And before the timeline, before that is the Professor

           21   Sun/G.S. Kok handoff in May/June 2008?

           22   A.   Yes.

           23   Q.   And one of the events that occurred within this timeline

           24   is when Roger Zhang emailed, welcome, sent an email to Sam

03:12:15   25   Chia welcoming him to the company, right?
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 98 of 179 PageID #:61951
                                          Grimmett - cross by Alper
                                                                                           4731

            1   A.   Correct.

            2   Q.   And I'll show you this again.          This has been admitted.         I

            3   can give you a copy if you would like.            This is PTX-542.

            4               And you can see right up here this is Roger Zhang's

03:12:29    5   June 23, 2008 email to Sam Chia, right?

            6   A.   Yes.

            7   Q.   And that you have not put on your timeline, even though it

            8   would fall within the dates of your timeline?

            9   A.   Yeah, correct.      There is thousands of documents in this

03:12:42   10   timeline.     I just picked a few to show progress.

           11   Q.   This PTX-542 is an important --

           12               THE COURT:    Just a minute.      You mean that literally,

           13   you picked a few out of thousands?

           14               THE WITNESS:     Yes, correct.      They --

03:12:54   15               THE COURT:    All right.     Just a minute.

           16               THE WITNESS:     Yes.

           17               THE COURT:    You picked a few out of thousands?

           18               THE WITNESS:     Yes.

           19               THE COURT:    Thank you.

03:12:59   20               Proceed.

           21   BY MR. ALPER:

           22   Q.   You'd agree the PTX-542 email from Mr. Zhang to Mr. Chia

           23   is an important document, right?

           24   A.   Possibly in this case, but not technically important from

03:13:10   25   my point of view.
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 99 of 179 PageID #:61952
                                          Grimmett - cross by Alper
                                                                                           4732

            1   Q.   And if you were to put it on here, it would go somewhere

            2   in this timeframe between the last two lines on your timeline,

            3   right?

            4   A.   Yeah, I believe so.

03:13:24    5   Q.   Okay.    And in that email - I'm not going to belabor it

            6   because we've seen this email many times - but in this email,

            7   Mr. Zhang is talking about Hytera's work on the DMR protocol

            8   stack, right?

            9   A.   Yes.

03:13:45   10   Q.   And he says that they have, that Hytera has had many

           11   problems which troubled them for a long time with respect to

           12   the work on the DMR protocol stack, correct?

           13   A.   Correct.

           14   Q.   And so what we see is we've got PTX-1984, that you did put

03:14:07   15   on your timeline, where Mr. Zhang is talking about having many

           16   problems with the protocol stack, right?

           17   A.   With the transplanting of the protocol stack.

           18   Q.   Right.    He's talking about his work on the DMR protocol

           19   stack at Hytera before the folks from Motorola joined, right?

03:14:22   20   A.   Correct.

           21   Q.   And then a year and a half later, that's in January 2007,

           22   right?

           23   A.   Yes.

           24   Q.   And a year and a half later, Mr. Zhang is still having

03:14:34   25   many problems with the DMR protocol stack?
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 100 of 179 PageID #:61953
                                           Grimmett - cross by Alper
                                                                                            4733

            1    A.    A different set of problems, yes.

            2    Q.    And you said there was, you testified that there was

            3    nothing special about how Motorola implements its protocol

            4    stack and there is no competitive advantage associated with

03:15:06    5    it?

            6    A.    Correct.

            7    Q.    But Mr. Zhang didn't feel that way, right?

            8    A.    I don't remember you asking him that when he was

            9    testifying.

03:15:16   10    Q.    He was very excited about the Motorola folks joining the

           11    company with their experience in DMR protocol, right?

           12    A.    That's what it says.

           13    Q.    And the experience that he's referring to is Motorola

           14    experience with the DMR protocol, right?

03:15:35   15    A.    Yes.   That's where Sam gained his experience of DMR

           16    protocol, at Motorola.

           17    Q.    And Mr. Zhang says to Mr. Chia that they, he -- they,

           18    Hytera, "Hope to learn from him to improve their ability in

           19    protocol stack and DSP immediately," right?

03:15:54   20    A.    Correct.

           21    Q.    So there is something special that at least Mr. Zhang and

           22    the various other colleagues in the Hytera software department

           23    thought that Mr. Chia had to offer from his experience at

           24    Motorola, right?

03:16:06   25    A.    Absolutely.    He's a senior engineer, worked at Motorola,
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 101 of 179 PageID #:61954
                                           Grimmett - cross by Alper
                                                                                            4734

            1    has developed a DMR protocol stack on a now launched product.

            2    So yeah, he had a wealth of experience to offer.

            3    Q.   And yet you think that Motorola's protocol stack provides

            4    no competitive advantage to Hytera?

03:16:26    5    A.   Correct.

            6    Q.   Okay.    You gave some testimony on the issue of development

            7    times.    You gave, provided some testimony yesterday about how

            8    you came up with the development time estimates?

            9    A.   Yes.

03:17:15   10    Q.   And I just had a couple of very brief follow-ups on that.

           11                 You referred to your reliance on Simoco time

           12    bookings?

           13    A.   Not individual time bookings, but my recollection of the

           14    time period and the number of engineers that I had

03:17:34   15    predominantly.

           16    Q.   Okay.    When you referred to time bookings --

           17    A.   Yes.

           18    Q.   -- what are time bookings?

           19    A.   So at Simoco we would do a very detailed estimate of any

03:17:47   20    project we embark on to make a business case, put a detailed

           21    project plan together.        And then every week an engineer will

           22    fill out a time sheet to say exactly what work they'd done and

           23    how long it took.      And we keep rigorous accounting for that.

           24                 THE COURT:   Can you establish a time so the jury can

03:18:03   25    pick up on the timing of the answer with respect to when it
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 102 of 179 PageID #:61955
                                           Grimmett - cross by Alper
                                                                                            4735

            1    occurred?

            2                MR. ALPER:    Yes, Your Honor.

            3    BY MR. ALPER:

            4    Q.   You're referring to your time at Simoco, which ended in

03:18:12    5    2015, correct?

            6    A.   Correct.

            7    Q.   And you're talking about when you did development work at

            8    Simoco, between the time you were there, during the time you

            9    were there up to 2015, you would create records that you're

03:18:27   10    referring to as time bookings that would show how long you

           11    estimated it would take to complete projects?

           12    A.   Exactly.

           13    Q.   And you don't have those time bookings anymore.              That was

           14    all left at Simoco?

03:18:44   15    A.   Correct.

           16    Q.   And so when you were doing your development time analysis,

           17    you were conjuring up in your memory what those time bookings

           18    looked like?

           19    A.   Correct.

03:18:57   20    Q.   You didn't have the actual documents in front of you.                 You

           21    were relying on your memory of how long the individual tasks

           22    took at Simoco relating to the trade secrets at issue in this

           23    case, correct?

           24    A.   Yes.

03:19:12   25    Q.   And that's exactly what you say the Motorola engineers did
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 103 of 179 PageID #:61956
                                           Grimmett - cross by Alper
                                                                                            4736

            1    in this case when they came up with their development times,

            2    correct?

            3    A.   I didn't, I didn't hear them talk about time bookings and

            4    accounting systems at all actually.

03:19:34    5    Q.   Well, you testified, I think it was yesterday, maybe it

            6    was the day before, you criticized the way the Motorola

            7    engineers came up with their estimates for development time,

            8    right?

            9    A.   Correct.

03:19:43   10    Q.   And that was -- you said that they were just coming up

           11    from memory.     They didn't look at materials like time

           12    bookings, right?

           13    A.   Correct.

           14    Q.   That's what you did.       You came up -- you didn't have the

03:19:57   15    time bookings in front of you, right?

           16    A.   The role I have at Simoco on a project was different.                 I

           17    was in charge of the entire project.           And part of my role was

           18    to look at actuals against estimates.           It was a big part of

           19    the project management.        So I knew at what points the project

03:20:12   20    would slip and what the recovery plans would be.

           21               And that's something the engineers that testified, it

           22    wasn't part of their role.         So my memory of those events is

           23    relying on those time bookings that I would have made at the

           24    time and analyzed.

03:20:27   25    Q.   You relied on your memory for the development times,
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 104 of 179 PageID #:61957
                                           Grimmett - cross by Alper
                                                                                            4737

            1    right?

            2    A.   Correct.

            3    Q.   And it's your testimony that the Motorola engineers also

            4    relied on their memory for the development times, right?

03:20:36    5    A.   Yes.

            6    Q.   And those are engineers, each of which had 25 to 30 years

            7    experience developing two-way radio products at Motorola,

            8    right?

            9    A.   Yes.

03:20:45   10    Q.   They are some of the senior-most engineers at the company,

           11    right?

           12    A.   Correct.

           13    Q.   But it's okay for you to rely on your memory, but not okay

           14    for Motorola to rely on their memory; that's your testimony?

03:20:55   15    A.   No.    That's, that's not exactly what I'm saying.

           16    Q.   Okay.   You're in a better position to rely on your memory,

           17    if I understand your testimony correctly, than the people who

           18    have been working on two-way radios for 25 to 30 years at

           19    Motorola?

03:21:09   20    A.   No.    That's not what I'm saying.

           21    Q.   Okay.   You'd agree the people who testified for Motorola,

           22    they're in a pretty good position to testify about what the

           23    development times were for, the actual development times were

           24    for the trade secret technologies at Motorola, correct?

03:21:25   25    A.   I would expect them to be, yes.
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 105 of 179 PageID #:61958
                                           Grimmett - cross by Alper
                                                                                            4738

            1    Q.   And you know that the engineers at Motorola, they

            2    consulted technical documents and source code when they were

            3    refreshing themselves on the actual development times that had

            4    occurred, correct?

03:21:51    5    A.   I believe so.

            6    Q.   And they also conferred with colleagues who were working

            7    on the different trade secret technologies with them, right?

            8    A.   Correct.

            9    Q.   You weren't able to do that for your development times

03:22:04   10    because all those documents were back at Simoco, right?

           11    A.   Correct.

           12    Q.   Now, you also testified that Simoco started its DMR

           13    development from scratch.        You testified to that yesterday?

           14    A.   Yes.

03:22:21   15    Q.   And you said it took 3.3 years for Simoco to develop its

           16    DMR product from scratch?

           17    A.   Yes.

           18    Q.   And that you were offering that opinion in connection with

           19    your opinion that it's no big deal, it would be pretty easy to

03:22:41   20    make a DMR radio, right?

           21    A.   I wouldn't describe it as easy.          But for someone practiced

           22    in the art and the industry with experience, then yes, it's

           23    not a massive technical challenge.

           24    Q.   And in response to one of His Honor's questions, you said

03:22:56   25    that Simoco started from a blank sheet of paper?
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 106 of 179 PageID #:61959
                                           Grimmett - cross by Alper
                                                                                            4739

            1    A.   Yes.

            2    Q.   But isn't it correct that Simoco relied on its prior

            3    software experience, right?

            4    A.   Sure.    We had engineers with a lot of experience, as did

03:23:10    5    Motorola, Hytera and all the other companies I know who have

            6    developed this DMR technology.

            7    Q.   And Hytera used, I mean -- withdrawn.

            8                 Simoco used actual technologies that it had developed

            9    for prior products, for instance, you testified its analog

03:23:26   10    products?

           11    A.   We used the knowledge and experience from that.              We didn't

           12    actually use any direct hardware or actual software.               It was

           13    all rewritten from scratch.

           14    Q.   Okay.    So when you say -- withdrawn.

03:23:38   15                 When you say Simoco started with a blank sheet of

           16    paper, that excludes the work that Simoco had done on other

           17    products prior to, that you relied on, like software and

           18    analog work that it had done, that Simoco had done previously?

           19    A.   It excludes, yeah, the knowledge.          I'm assuming that all

03:24:00   20    radio companies developing DMR radio would have some prior

           21    knowledge and experience and products.

           22    Q.   And when we talk about Motorola, Motorola's DMR

           23    development, actual DMR development started in the early 2000s

           24    and then Motorola launched a product in 2006, early 2007,

03:24:27   25    right?
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 107 of 179 PageID #:61960
                                           Grimmett - cross by Alper
                                                                                            4740

            1    A.   Yeah.    I've seen plenty of documents from around 2003, I

            2    believe, before work started.

            3    Q.   I'm sorry, did I cut you off?

            4    A.   No.   It's fine.

03:24:37    5    Q.   And you know that Motorola's DMR product development

            6    relied on technologies that were developed by Motorola for

            7    years before Motorola began, began what we've referred to as

            8    the actual DMR development project?

            9    A.   Yeah, I understand Motorola used some P25 and analog

03:25:03   10    software in their DMR product.

           11    Q.   And the testimony in this case has been that that prior

           12    development work that Motorola leveraged into the DMR

           13    products, that began in 1988, right?

           14    A.   I don't recall anyone testifying about that, Motorola fact

03:25:19   15    witnesses or Dr. Wicker, but possibly.

           16    Q.   I'll just show you just so we have a complete record.

           17                 This is when Mr. Lund was testifying.          And he was

           18    asked:

           19                 "Did the MOTOTRBO project build on any earlier

03:25:39   20    Motorola technologies?"

           21                 He answered:    "Yes, it did."

           22                 He was asked:    "What are you referring to?"

           23                 He answered:    "So we built upon the ASTRO platform,

           24    which, as I explained to you earlier, was our public safety

03:25:51   25    radios, which were released in the '90s."
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 108 of 179 PageID #:61961
                                           Grimmett - cross by Alper
                                                                                            4741

            1                And then he was asked:       "And when did Motorola begin

            2    developing it's ASTRO radios?"

            3                Answer:   "We began development of our ASTRO roughly

            4    in the late 1988 time frame."

03:26:05    5                Do you see that?

            6    A.   Yes.    Thank you for the recollection.

            7    Q.   And you were here during that testimony?

            8    A.   I was.

            9    Q.   And you know that ASTRO, which is, uses the P20 -- well,

03:26:15   10    let me just lay a little more foundation.

           11                ASTRO uses the P25 technology?

           12    A.   Yes, correct.

           13    Q.   And that's the two-way radio that's for public safety,

           14    generally?

03:26:25   15    A.   Yes.

           16    Q.   And you agree that Motorola's DMR technologies leverage

           17    some of the work that was done for ASTRO?

           18    A.   Correct.

           19    Q.   And that work started, that work for ASTRO started in

03:26:41   20    1988?

           21    A.   Correct.

           22    Q.   And 1988 is over 30 years ago, right?

           23    A.   Yes.

           24    Q.   I'd like to ask you a couple questions about your opinions

03:27:19   25    relating to the opinion on Motorola unreasonably delaying in
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 109 of 179 PageID #:61962
                                           Grimmett - cross by Alper
                                                                                            4742

            1    bringing the lawsuit.

            2    A.   Yes.

            3    Q.   Okay.    You testified, I believe it was on Monday, that

            4    Motorola didn't do anything to investigate any suspicions

03:27:49    5    until it started the litigation, around the time it started

            6    the litigation in 2017?

            7    A.   I can't remember if I said that exactly.            But yeah, the

            8    main thing, they didn't check the Compass logs.

            9    Q.   But it's your opinion that Motorola didn't do anything to

03:28:04   10    investigate up until around the time that it filed the

           11    lawsuit, right?

           12    A.   No.    I wouldn't agree with that.        If I said that, that's

           13    an error on my part.

           14    Q.   Okay.    I just want to make sure that we're clear about

03:28:16   15    that.

           16                 So this is when you were introducing your opinions

           17    using the summary slide.

           18    A.   Yes.

           19    Q.   And you were asked:

03:28:27   20                 "What is your last opinion?"

           21                 And you give your last opinion that "Motorola for

           22    whatever reason has unreasonably delayed investigating the

           23    suspicion..." and at the end you say "... and they didn't do

           24    anything to investigate or start litigation until 2017."

03:28:44   25                 Do you see that?
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 110 of 179 PageID #:61963
                                           Grimmett - cross by Alper
                                                                                            4743

            1    A.   Yes.

            2    Q.   And that's not your opinion, right?           Motorola did do

            3    things to investigate these, to investigate the issues back in

            4    the 2009, 2010, 2011, 2012 time frame, correct?

03:29:00    5    A.   Yes.    I've seen a couple of examples of --

            6                 THE COURT:   I think you may have two questions

            7    pending there.      Break it down so the witness understands

            8    clearly what he's being asked.

            9                 MR. ALPER:   Yes.

03:29:10   10    BY MR. ALPER:

           11    Q.   You have seen materials showing that Motorola was

           12    investigating Hytera in connection with -- withdrawn.

           13                 You have seen materials that Motorola was

           14    investigating issues with Hytera in the 2009, 2010, 2011 and

03:29:32   15    2012 and actually 2013 time frame, correct?

           16    A.   Yes.    Despite what I said on the record here, I did also

           17    present some materials that indicated they were doing some

           18    investigation, yes.

           19    Q.   I want to ask you a few questions about a couple of the

03:29:52   20    things that you discussed with the jury.              So one of the issues

           21    you raised had to do with an unmuting issue?

           22    A.   Yes.

           23    Q.   And unmuting occurs on a two-way radio -- I'm going to ask

           24    you a technical question first.

03:30:12   25    A.   Sure.
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 111 of 179 PageID #:61964
                                           Grimmett - cross by Alper
                                                                                            4744

            1    Q.   So unmuting occurs on a two-way radio or at least a

            2    Motorola two-way radio when the signal that it's receiving

            3    becomes strong enough that it can be used for operation.                   Is

            4    that a fairway to put it?

03:30:25    5    A.   Yes.

            6    Q.   And what you testified -- withdrawn.

            7                You testified that Motorola noticed that Hytera's

            8    radios were unmuting at the same signal power level as

            9    Motorola's does, right?

03:30:42   10    A.   Yes.   That's what one of the emails that I presented

           11    shows.

           12    Q.   And what that means is that both Motorola's radio and

           13    Hytera's radio were behaving similarly when it comes to how

           14    they receive signals and signal strength and dealing with

03:31:03   15    signal quality, is that fair?

           16    A.   Yes.

           17    Q.   And the email I'm going to show you, I think this email is

           18    one that you, I'm almost positive this is one of the emails

           19    you showed, you'll tell me.         And if you need a copy, please

03:31:17   20    let me know.     This is DTX-4206.

           21                I don't think you showed the front cover of this.

           22    But I'll show the part that I believe you showed.              This is on

           23    page 2 of DTX-4206.

           24                And this was an email from Ramesh Ragaragan in

03:31:37   25    September 2010.
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 112 of 179 PageID #:61965
                                           Grimmett - cross by Alper
                                                                                            4745

            1                 And is this -- do you recall testifying about this

            2    email?

            3    A.   Yes, this is the right email.

            4    Q.   And I believe I've highlighted the part that you focused

03:31:48    5    us in on, is that correct?

            6    A.   I think this part and there is a further part a bit

            7    further down in the email, yes.

            8    Q.   Okay.    And there is a statement in this email from

            9    Mr. Ragaragan that says the first -- withdrawn.

03:32:04   10                 He says, "First the team confirmed that we and

           11    suspiciously Hytera stop unmuting around -118dBm."               Do you see

           12    that?

           13    A.   Yes.

           14    Q.   And that's that behavior we were just talking about

03:32:18   15    relating to how Motorola's radio and Hytera's radios deal with

           16    signal strength and signal quality, right?

           17    A.   Yes.

           18    Q.   All right.     Now, you recall that Sanjay Karpoor, he's

           19    actually down here on the email, Sanjay Karpoor, he testified

03:32:45   20    here in court, right?

           21    A.   He did.

           22    Q.   And he had done some testing in association with the

           23    signal strength issues for Motorola and Hytera, right?

           24    A.   Yes.

03:32:55   25    Q.   Okay.    I'd like to --
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 113 of 179 PageID #:61966
                                           Grimmett - cross by Alper
                                                                                            4746

            1                 MR. ALPER:   May I approach?

            2                 THE COURT:   Let's take a break while the court

            3    reporters make this transition here.

            4                 Please stand up, members of the jury, if you wish.

03:34:41    5          (Brief Pause)

            6                 THE COURT:   Please proceed, Counsel.

            7                 MR. ALPER:   Yes, Your Honor.      I'm going to now grab

            8    an exhibit and approach, if I may.

            9                 THE COURT:   Yes.

03:35:26   10                 THE WITNESS:   Thank you.

           11    BY MR. ALPER:

           12    Q.   Okay.    I have handed you PTX-2047.         And you can see on the

           13    lower right-hand corner -- well, withdrawn.

           14                 This is a chart -- I'm sorry.        Let me start again.

03:35:54   15                 You could see on the lower right-hand corner there's

           16    a Motorola Bates number indicating that this was produced from

           17    Motorola's files.

           18    A.   Yes.

           19    Q.   And this is a chart that involves the sensitivity analysis

03:36:09   20    of Motorola's radios, and then later in the chart, at least

           21    starting on Page 7, Hytera's radios?

           22    A.   Yes.

           23    Q.   And if you look at the metadata on the back, the custodian

           24    was Mr. Sanjay Karpoor, right?

03:36:28   25    A.   Yes.
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 114 of 179 PageID #:61967
                                           Grimmett - cross by Alper
                                                                                            4747

            1                THE COURT:    You're laying the foundation for its

            2    admissibility.

            3                MR. ALPER:    Yes.

            4                Your Honor, we move to admit PTX-2047.

03:36:39    5                MR. CLOERN:    No objection, Your Honor.

            6                THE COURT:    It is received and may be published.

            7           (Exhibit No. PTX-2047 was received in evidence.)

            8    BY MR. ALPER:

            9    Q.   All right.     So here is 2047.      It was produced in native

03:36:49   10    format.     That means that it was on an electronic file that is

           11    now being printed, right?

           12    A.   Yes.

           13    Q.   And you can see on the second page of 2047, it's referred

           14    to as the sensitivity analysis of MOTOTRBO portable XPR 6500.

03:37:07   15    Do you see that?

           16    A.   Yes.

           17    Q.   And there's some information on that page about how the

           18    test was set up?

           19    A.   Yes.

03:37:16   20    Q.   And if I just go to the metadata so everyone can see, on

           21    the back page the metadata shows that the custodian is

           22    Mr. Sanjay Kumar Karpoor, Sanjay Karpoor who testified here at

           23    trial.

           24    A.   Yes.

03:37:34   25    Q.   And I'd like to direct you to Page 7 of PTX-2047.              There
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 115 of 179 PageID #:61968
                                           Grimmett - cross by Alper
                                                                                            4748

            1    are -- there is a section of the chart that says, "Summary of

            2    test results with Hytera radio."

            3                Do you see that?

            4    A.   Yes.

03:37:59    5    Q.   And this is where Mr. Karpoor noticed the -- what has been

            6    referred to as the unmute issue.          In other words, that both

            7    Motorola and Hytera start receiving a signal sufficient to

            8    unmute the radios at a certain power level, right?

            9    A.   Yes.

03:38:20   10    Q.   And you'd agree that Mr. Karpoor, in addition to

           11    evaluating the unmute issue -- withdrawn.

           12                That -- let me ask this this way:          You'd agree that

           13    Mr. Karpoor, when he was looking at the unmute issue, he found

           14    a number of differences in how Hytera and Motorola handled the

03:38:39   15    issue of signal strength and signal quality, correct?

           16    A.   There are some differences, yes.

           17    Q.   So here, Mr. Karpoor writes that at 116 dBm -- that's a

           18    certain signal power?

           19    A.   It is.

03:39:01   20    Q.   And you can see that up at the top, that it says that's

           21    the signal power in dBm column, right?

           22    A.   Correct.

           23    Q.   And he says, "Hytera radio always unmutes like MOTOTRBO

           24    radio."     He says, "Very minor auto degradation is observed

03:39:18   25    with the Hytera radio, which is not observed with the MOTOTRBO
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 116 of 179 PageID #:61969
                                           Grimmett - cross by Alper
                                                                                            4749

            1    radio," right?

            2    A.   Correct.

            3    Q.   He's noticing some minor differences between the two

            4    radios as to how they handle -- how they perform with respect

03:39:31    5    to signal power and signal quality, right?

            6    A.   Yes and no.     So what he's noted there is that there's sort

            7    of a difference in the auto quality, but that they still

            8    unmute at the same time.        So what he's observing there

            9    actually is interesting, but it's not in relation to the issue

03:39:53   10    that he's trying to establish.

           11    Q.   And if we go to the next page, at 117 dBm, he notices that

           12    the Hytera radio does not unmute sometimes like the MOTOTRBO

           13    radio, right?

           14    A.   Correct.

03:40:13   15    Q.   And then he says, "Even when the Hytera radio unmutes,

           16    there is noticeable auto degradation which is not seen in

           17    MOTOTRBO," right?

           18    A.   Correct.

           19    Q.   And that's a difference, right?

03:40:24   20    A.   It's a difference in this specific case of late entry,

           21    which is a particular DMR call time.

           22    Q.   And then he goes on at a different power signal level and

           23    he says that Hytera and MOTOTRBO exhibit similar unmute

           24    problems, right?

03:40:41   25    A.   Yes.
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 117 of 179 PageID #:61970
                                           Grimmett - cross by Alper
                                                                                            4750

            1    Q.   But there is noticeable auto degradation seen with the

            2    Hytera radio when it unmutes which is not seen in the MOTOTRBO

            3    radio, right?

            4    A.   Yeah, that's the same issue that he reported two lines

03:40:54    5    above.

            6    Q.   And he keeps reporting differences like that at signal

            7    power level after signal power level after signal power level,

            8    right?

            9    A.   He's actually reporting the same issue at different power

03:41:06   10    levels, not different issues.

           11    Q.   I see.    He's reporting that there were differences in the

           12    audio quality --

           13    A.   Correct.

           14    Q.   -- between the Hytera and Motorola radios?

03:41:19   15    A.   Which is unrelated to the muting and unmuting, correct.

           16    Q.   And you'd agree that at 117 dBm, even when it came to the

           17    Hytera -- withdrawn.

           18                 At 117 dBm, even when it came to the unmute issue,

           19    Hytera and Motorola, they didn't perform the same way?

03:41:36   20    A.   Yes, for that particular call time, that's correct.

           21    Q.   Okay.    And when it comes to how the radios -- withdrawn.

           22                 Those issues with respect to how the radios perform

           23    in this context, signal quality and signal reception, those

           24    relate to DSP functionalities?

03:41:59   25    A.   Correct.
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 118 of 179 PageID #:61971
                                           Grimmett - cross by Alper
                                                                                            4751

            1    Q.   And is that a carrier detection?

            2    A.   Carrier detection is part of the DSP.

            3    Q.   And that's one of the functionalities that's being

            4    implicated by this analysis that Mr. Karpoor was doing?

03:42:16    5    A.   It is, but the auto quality issues listed in there are

            6    unrelated to carrier detect.

            7    Q.   And do the auto quality issues have to do with DSP as

            8    well?

            9    A.   Yes.

03:42:24   10    Q.   And are auto quality issues related -- are they measured

           11    in terms of error rate?

           12    A.   They can be if you're in DMR digital mode, yes.

           13    Q.   Okay.   And I said error rate.        I meant -- I should have

           14    said bit error rate.

03:42:42   15    A.   Yes.

           16    Q.   Okay.   I'm going to show you a document that has already

           17    been admitted into evidence and I do believe that you showed

           18    the jury during your direct testimony, but let me know if you

           19    want a copy.

03:42:58   20    A.   Of course.

           21    Q.   So this is PTX-21.       And this is the e-mail from Sam Chia

           22    in June -- on June 25th, 2008, to various other engineers that

           23    you testified all came from Motorola, right?

           24    A.   Correct.

03:43:12   25    Q.   And June 25th, 2008, is right around the time that
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 119 of 179 PageID #:61972
                                           Grimmett - cross by Alper
                                                                                            4752

            1    Mr. Chia had joined Hytera, right?

            2    A.   Yes, quite soon after.

            3    Q.   And you see here, this e-mail has G.S. Kok on it, right?

            4    A.   Yes.

03:43:27    5    Q.   And Y.T. Kok is copied, right?

            6    A.   Yes.

            7    Q.   And this also has Eunice Chua and Wong Kiat Hoe.              I think

            8    you referred to him as Ken Wong.

            9    A.   That's correct.

03:43:42   10    Q.   And just as a side note, this is what you were thinking

           11    of -- remember when we looked at that first slide with the

           12    different Motorola folks on it and we -- I drew in those other

           13    boxes.

           14    A.   That's right, yeah.

03:43:53   15    Q.   And I asked you, these other people, they also knew that

           16    there was a theft, and you answered, well, they're on certain

           17    e-mails that certainly suggest there is a theft?

           18    A.   That's correct.      This is one of those e-mails I was

           19    referring to.

03:44:04   20    Q.   Okay.   In any event, Mr. Chia is sending out this FPGA

           21    analysis, right?

           22    A.   Yes.

           23    Q.   And in your opinion, this document shows there's a theft,

           24    right?    There's a theft going on?

03:44:19   25    A.   I don't think it necessarily shows that, but sitting here
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 120 of 179 PageID #:61973
                                           Grimmett - cross by Alper
                                                                                            4753

            1    today with all the other evidence we've looked at, it's a

            2    reasonable conclusion.

            3    Q.   Okay.    And --

            4                 THE COURT:   Is that your conclusion?

03:44:31    5                 THE WITNESS:   I think when this e-mail was --

            6                 THE COURT:   Is that your conclusion?

            7                 THE WITNESS:   Not in 2008.

            8                 THE COURT:   You said it was a reasonable conclusion.

            9    I'm asking, is that your conclusion?

03:44:42   10                 THE WITNESS:   Yes.

           11                 THE COURT:   Proceed.

           12    BY MR. ALPER:

           13    Q.   And if -- I'm going to go to -- so there's an attachment,

           14    FPGA analysis.      And that's here on Page 5 of PTX-21.           And I'm

03:44:57   15    going to go to Page 12 of the FPGA analysis document.               And

           16    you've -- obviously you've reviewed this document.               You

           17    testified about it.

           18    A.   Yes.

           19    Q.   And we've seen this line a few times.            It says -- it says

03:45:13   20    in this document that the work that is being proposed, if the

           21    FPGA is removed, will result in using a lot of MOTO code and

           22    is a concern, right?

           23    A.   Yes.

           24    Q.   And they further say, "The performance of the squelch, MOD

03:45:34   25    limiter, BER" -- BER is bit error rate?
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 121 of 179 PageID #:61974
                                           Grimmett - cross by Alper
                                                                                            4754

            1    A.   Correct.

            2    Q.   "The performance of squelch, MOD limiter, and BER can be

            3    measured and be seen to have same performance of MOTO."

            4                 Do you see that?

03:45:48    5    A.   Yes.

            6    Q.   And that was a concern to Mr. Chia, Mr. Kok, Mr. Y.T. Kok

            7    and the other people who knew about this, right?

            8    A.   Yes, that's what it states.

            9    Q.   And so what they decided to do was to change the

03:46:04   10    performance so that Motorola would be thrown off the scent if

           11    they tried to measure those performance metrics relating to

           12    DSP, right?

           13    A.   I have not seen any document or source code that shows

           14    that the performance has been modified.

03:46:24   15    Q.   Okay.    But if we look at this -- so just to be clear,

           16    squelch, modulation limiter, bit error rate, those are DSP

           17    functionalities, right?

           18    A.   That's right.

           19    Q.   Like the functionalities that were producing the

03:46:37   20    differences that Mr. Sanjay Karpoor was noting when he was

           21    comparing Hytera with Motorola in his analysis, right?                Those

           22    are also DSP functionalities, right?

           23    A.   The DSP is one element of it.         When you're doing testing,

           24    like the testing Sanjay Karpoor carried out, you have to also

03:46:54   25    factor in all the hardware, the antennas, and many other
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 122 of 179 PageID #:61975
                                           Grimmett - cross by Alper
                                                                                            4755

            1    factors in addition to the DSP.

            2    Q.   But DSP is -- you testified before when we were looking at

            3    this document that those functionalities are related to DPS,

            4    right?    You're not changing that testimony?

03:47:06    5    A.   Correct.

            6    Q.   And if we look at the next page of this document,

            7    PTX-21.12, when we -- we have some solutions for that -- those

            8    problems, right?      Correct?

            9    A.   Possible solutions, yeah.

03:47:24   10    Q.   And what is written in the FPGA analysis document as a

           11    solution is to "change the performance of the reuse

           12    algorithms," right?

           13    A.   Yes.

           14    Q.   And that would solve the problem of -- of using a lot of

03:47:46   15    Motorola code, which would then allow DSP functionalities to

           16    be measured -- performance to be measured to be seen to have

           17    the same performance as MOTO, right?

           18    A.   Yes.

           19    Q.   And Mr. Karpoor, when he did his analysis of

03:48:05   20    functionalities related to DSP, he saw that there were

           21    noticeable differences, right?

           22    A.   Yes.

           23    Q.   So it worked, right?

           24    A.   Sorry.    What was the question?

03:48:33   25    Q.   The plan worked?
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 123 of 179 PageID #:61976
                                           Grimmett - cross by Alper
                                                                                            4756

            1    A.     Well, no, because the radio is still unmuted at the same

            2    time.    So if they had changed the performance of the

            3    algorithms that they'd used for Motorola, then they wouldn't

            4    have had the P25 book that resulted in this issue.

03:48:51    5    Q.     So they produced some differences in performance, they

            6    just didn't capture them all?

            7    A.     I'm -- again, this is one line on a PowerPoint.            It

            8    doesn't -- it's not consistent with everything else I've seen

            9    about the equivalent performance between the two radios.

03:49:10   10    Q.     Okay.    Now, you've testified that -- I think a moment ago

           11    you testified that you hadn't seen any evidence -- I don't

           12    want to misstate what you said.          I believe you said that you

           13    hadn't seen any evidence in the code of any changes in

           14    performance.

03:49:32   15    A.     Yeah, I can't see those changes.

           16    Q.     Right.    And I just wanted to clarify that.

           17    A.     Sure.

           18    Q.     When you say -- because you testified about this the other

           19    day.    I'm going to just show you your testimony so we have a

03:49:44   20    framework.

           21    A.     Of course.

           22    Q.     So this is your testimony from, I believe, yesterday.               And

           23    you were asked on this subject:

           24                   "Motorola alleges that Hytera modified the

03:49:53   25    performance of DSP code in the Hytera product in order to
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 124 of 179 PageID #:61977
                                           Grimmett - cross by Alper
                                                                                            4757

            1    prevent detection.       Do you have an opinion on that?"

            2                And you answered:      "I have not seen any evidence of

            3    changing the performance of anything.           The copied code was

            4    just copied into libraries and not changed from what I could

03:50:12    5    see."

            6                Do you see that?

            7    A.   Yes.

            8    Q.   And the suggestion there is that you looked at the copied

            9    code, and from what you could see, there was no change to it

03:50:24   10    that would suggest a change in performance.

           11                That's what's being suggested there, right?

           12    A.   Correct.

           13    Q.   But you couldn't -- you didn't actually look at the copied

           14    code, right?

03:50:34   15    A.   I have looked at a lot of code in this case, yes.

           16    Q.   But here you're talking about the code "copied into the

           17    libraries," right?

           18    A.   Yes.

           19    Q.   And the DSP library that we're talking about is the DMR

03:50:49   20    DSP lib library, right?

           21    A.   Yes.

           22    Q.   And that code is missing?

           23    A.   Yes.

           24    Q.   You couldn't have looked at it?

03:50:56   25    A.   No, I could only look at the code that Motorola alleges
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 125 of 179 PageID #:61978
                                           Grimmett - cross by Alper
                                                                                            4758

            1    has been built into that library from their own production.

            2    Q.   But you just suggested to the jury that -- or withdrawn.

            3                 You just testified that you were suggesting to the

            4    jury that you had looked at it and noticed that there were no

03:51:16    5    changes in performance?

            6    A.   No, I can't see what is actually in those libraries.                  I

            7    think that's what I stated.

            8    Q.   Okay.    So when you say, "I haven't seen any evidence of

            9    changing the performance of anything.           The copied code was

03:51:29   10    just copied into libraries and not changed from what" you

           11    could see, what you really mean to say is, the copied code was

           12    just copied into libraries and not changed, but I couldn't see

           13    that code?

           14    A.   Yeah, that is correct.

03:51:43   15    Q.   "What I couldn't."       "I couldn't see," right?

           16    A.   Yeah, that's fair.

           17    Q.   And when you say you haven't seen any evidence of changing

           18    the performance of anything, you weren't counting that?

           19    A.   That's my evidence of someone changing something that is

03:52:14   20    one line on a PowerPoint slide suggesting that they might need

           21    to make some performance changes.

           22    Q.   You'd need more?

           23    A.   I'd need a lot more than that, yeah.

           24    Q.   Okay.    And just to be clear, when you testified that

03:52:54   25    Motorola didn't do anything to investigate, that was
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 126 of 179 PageID #:61979
                                           Grimmett - cross by Alper
                                                                                            4759

            1    incorrect?

            2    A.   Yeah, I think I've just explained that I did present some

            3    of the things that they had looked at when I testified.

            4    Q.   And we just saw an example of that, right?

03:53:11    5    A.   Yes.

            6    Q.   And you testified that one of the things that Motorola

            7    could do to investigate is to look at the Compass logs for

            8    those individuals?

            9    A.   Correct.

03:53:21   10    Q.   But obviously there are other things that Motorola could

           11    do to investigate whether Hytera was using Motorola

           12    technology, right?

           13    A.   Yeah, I understand looking at the Compass logs is the

           14    basis for bringing this litigation.           And they could have done

03:53:34   15    that easily as part of any investigation.

           16    Q.   And -- so I want to look at one more document that you

           17    showed the jury.      Let me find it.

           18                Okay.   All right.

           19                MR. ALPER:    May I approach, Your Honor?

03:54:18   20                THE COURT:    Yes.

           21                MR. ALPER:    I think one of these is admitted.           I'm

           22    just going to ask my colleague.

           23           (Counsel conferring.)

           24                MR. ALPER:    Thank you, Your Honor.

03:54:59   25    BY MR. ALPER:
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 127 of 179 PageID #:61980
                                           Grimmett - cross by Alper
                                                                                            4760

            1    Q.   Let me start with a document that you testified and I have

            2    now confirmed was admitted.         So this is DTX-4464.       4464.

            3                 It's a one-page e-mail.      And this is an e-mail from

            4    Joe Phillips to Nancy Campana on August 15th, 2011, right?

03:55:25    5    A.   Yes.

            6    Q.   And you testified about this e-mail?

            7    A.   I did.

            8    Q.   And you know -- or you believe that Mr. Phillips and

            9    Ms. Campana are Motorola employees?

03:55:37   10    A.   Yes.

           11    Q.   But you don't know anything more about them than that,

           12    right?

           13    A.   Correct.

           14    Q.   And -- so you don't know what role they had in the

03:55:44   15    company, you don't know what their job responsibilities were,

           16    or how technical they were and so forth?

           17    A.   Correct.

           18    Q.   For all you know, they could have had no technical savvy,

           19    they were just business people?

03:55:57   20    A.   I have no idea what their roles were.

           21    Q.   Okay.    You did focus in on I think the part that I've

           22    highlighted.     And what I've highlighted here is a statement

           23    where Mr. Phillips says to Ms. Campana, "Specifically, we want

           24    to look in detail at the IP protocol they are using and see if

03:56:20   25    it is a direct copy of ours or not."
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 128 of 179 PageID #:61981
                                           Grimmett - cross by Alper
                                                                                            4761

            1                And they're talking about Hytera's IP protocol in

            2    connection with IP Site Connect, correct?

            3    A.   Yes.

            4    Q.   And IP Site Connect, that is -- what is IP Site Connect?

03:56:43    5    A.   It's a function that allows different repeaters to connect

            6    to each other to form a network to give a wider area of

            7    coverage to the radios than they would normally get

            8    through one repeater.

            9    Q.   And you've seen documents in this case where Motorola has

03:57:03   10    made its IP Site Connect architecture -- aspects of it public,

           11    right?

           12    A.   Yes.

           13    Q.   And you've seen Hytera documents where Hytera has copied

           14    the Motorola public documents, right?

03:57:15   15    A.   Correct.

           16    Q.   But here there -- Mr. Phillips is talking about

           17    something -- he's talking about the IP protocol that Hytera is

           18    using, right?

           19    A.   Yes.

03:57:26   20    Q.   And he wants to see if it is a direct copy of Motorola's

           21    or not, right?

           22    A.   Yes.

           23    Q.   And I think you highlighted this next sentence.              He says,

           24    "A direct copy could be challenged through our software

03:57:39   25    copyright protection," right?
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 129 of 179 PageID #:61982
                                           Grimmett - cross by Alper
                                                                                            4762

            1    A.   Correct.

            2    Q.   And you use this opinion as -- or -- withdrawn.

            3                 You pointed to this document as part of your opinions

            4    that Motorola should have checked the Compass logs?

03:57:54    5    A.   Yes.

            6    Q.   But there's other investigations that Motorola could do at

            7    that point, you agree, right?

            8    A.   Yes.

            9    Q.   Motorola could look into this issue at a technical level,

03:58:05   10    right?    Actually examine the Hytera products to see if they

           11    were copying Motorola, right?

           12    A.   If they wanted to expend a lot more technical resources

           13    than simply checking a log, then yes.

           14    Q.   And that's what happened here, right?

03:58:20   15    A.   I believe so.     There was a trade secret allegation, number

           16    one, that was specifically to cover this issue that since has

           17    been dropped.

           18    Q.   Okay.    I'm going to -- I'm not sure I follow that answer,

           19    but let me follow up on it with an actual document.

03:58:36   20                 MR. ALPER:   If I may I approach, Your Honor?

           21                 THE COURT:   Proceed.

           22                 THE WITNESS:   Okay.    Thank you.

           23    BY MR. ALPER:

           24    Q.   Okay.    I have handed you -- I'm going to lay some

03:58:54   25    foundation for this document.         This is PTX-2315, what I've
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 130 of 179 PageID #:61983
                                           Grimmett - cross by Alper
                                                                                            4763

            1    handed you.     And you can see that it has a Motorola Bates

            2    number indicating that it was produced from Motorola's files.

            3    A.   Yes.

            4    Q.   And if you look on the first page, there's an e-mail from

03:59:11    5    Joe Phillips.     That's the individual that we were just

            6    referring to in DTX-4464.

            7    A.   Yes.

            8    Q.   And the subject of the e-mail is similar.            It's Hytera IP

            9    Multi-site Connect?

03:59:26   10    A.   Yes.

           11                MR. ALPER:    Move to admit PTX-2315, Your Honor.

           12                MR. CLOERN:    No objection, Your Honor.

           13                THE COURT:    It is received and may be published.

           14           (Exhibit No. PTX-2315 was received in evidence.)

03:59:33   15    BY MR. ALPER:

           16    Q.   So here we are in August 2011.          Mr. Phillips is saying, We

           17    want to look in detail at the Hytera IP protocol in connection

           18    with Hytera's IP Site Connect, right?

           19    A.   Yes.

03:59:53   20    Q.   So now we are in -- I'll just orient everyone.              There are

           21    two e-mails shown on this page.          The first one is from Joe

           22    Phillips, right?

           23    A.   Yes.

           24    Q.   And it's now February 2012.         That's after DTX-4464, the

04:00:07   25    first e-mail we were looking at, right?
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 131 of 179 PageID #:61984
                                           Grimmett - cross by Alper
                                                                                            4764

            1    A.   Yeah, it's about six months later.

            2    Q.   And he e-mails Ted Kozlowski, right?

            3    A.   Yes.

            4    Q.   And the subject is "Hytera IP Multi-Site Connect"?

04:00:22    5    A.   Yes.

            6    Q.   And he says, "Enclosed is my report on what we currently

            7    understand about Hytera IP Multi-Site Connect system and

            8    interoperability with MOTOTRBO as of today."

            9                 Do you see that?

04:00:37   10    A.   Yes.

           11    Q.   And if we go to Page 3 of the -- PTX-2315, of this e-mail,

           12    you see -- well, actually, just for orientation, Mr. Phillips,

           13    he attaches his report to this e-mail, right?

           14    A.   Yes.

04:00:55   15    Q.   And now we're going to go to the second page of that

           16    report, and you can say -- see Item 9 is a section regarding

           17    the Hytera IP multisite IP protocol, right?

           18    A.   Yes.

           19    Q.   And that is what Joe Phillips was expressing a desire to

04:01:14   20    look at in detail to see if Hytera is using a direct copy or

           21    not of Motorola's IP protocol, right?

           22    A.   Sorry.    Can you go back to the document briefly?

           23    Q.   Yeah.    Yeah.

           24    A.   Yes.

04:01:29   25    Q.   And -- so they did that, they take a look at the Hytera IP
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 132 of 179 PageID #:61985
                                           Grimmett - cross by Alper
                                                                                            4765

            1    site IP protocol, right?

            2    A.   Yes.

            3    Q.   And by "they," I mean Motorola, right?

            4    A.   Yes.

04:01:40    5    Q.   And you can see, he says, "A Wireshark capture of the

            6    Hytera repeater to repeater to communications for their

            7    network discovery (which we call Link Establishment in IP Site

            8    Connect) as well as attempts by our RDAC application to join

            9    their network has been taken."

04:02:03   10                He then goes on to say, "From what we have seen so

           11    far, their protocol seems to be at least somewhat different

           12    and incompatible since I have not been able to get our RDAC

           13    application or repeater to connect to their IP multisite

           14    connect network."

04:02:20   15                Do you see that?

           16    A.   Yes.

           17    Q.   And he goes on to provide some more details about that

           18    analysis, fair?

           19    A.   Yes.

04:02:24   20    Q.   And so after taking a look to see whether Hytera's IP Site

           21    Connect IP protocol was a direct copy of Motorola, Motorola

           22    concluded that it was at least somewhat different and

           23    incompatible, right?

           24    A.   Yeah, and it's taken them six months of engineering

04:02:47   25    investigation to conclude that.
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 133 of 179 PageID #:61986
                                           Grimmett - cross by Alper
                                                                                            4766

            1    Q.   And that's -- but they concluded that?

            2    A.   In six months, yes.

            3    Q.   And that's what they did, they investigated and made that

            4    conclusion, right?

04:02:56    5    A.   Correct.

            6    Q.   They weren't just sitting on their hands.            They spent six

            7    months looking at this issue.

            8    A.   Yeah, it's a lot of time.

            9    Q.   Okay.    All right.    Just a couple more.

04:03:38   10                 MR. ALPER:    I'm going to switch gears, Your Honor,

           11    but --

           12                 THE COURT:    Well, before you switch, is it your

           13    testimony that the plaintiff should have brought this lawsuit

           14    before 2017?

04:03:49   15                 THE WITNESS:   Yes.

           16                 THE COURT:    What is your legal background?

           17                 THE WITNESS:   I don't have a legal background,

           18    Your Honor.

           19                 THE COURT:    Are you -- do you have any knowledge

04:03:57   20    whatsoever of the Federal Rules of Civil Procedure?

           21                 THE WITNESS:   No.

           22                 THE COURT:    Are you aware that a corporation cannot,

           23    without counsel, file a lawsuit in a federal court?

           24                 THE WITNESS:   I don't have an understanding of that,

04:04:12   25    Your Honor.
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 134 of 179 PageID #:61987
                                           Grimmett - cross by Alper
                                                                                            4767

            1               THE COURT:     Are you aware that there's also a state

            2    claim in this matter?

            3               THE WITNESS:     No.

            4               THE COURT:     You're not aware of that?

04:04:20    5               THE WITNESS:     No.

            6               THE COURT:     Proceed.

            7    BY MR. ALPER:

            8    Q.   And you're not opining that at any time up until Motorola

            9    filed the lawsuit, that Motorola had sufficient -- you don't

04:04:31   10    have an opinion that Motorola had sufficient evidence to

           11    actually file a lawsuit against Hytera, correct?              That's not

           12    one of your opinions?

           13    A.   Sorry.    Can you just restate that?

           14               THE COURT:     Well, let's put it this way:         What is

04:04:43   15    your opinion?

           16               THE WITNESS:     My opinion is that -- my understanding

           17    is that the Compass logs we used --

           18               THE COURT:     I'm not talking about Compass logs.

           19               About when Motorola should have filed this legal

04:04:59   20    action against Hytera, you have no opinion, do you?

           21               THE WITNESS:     I do have an opinion, Your Honor.

           22               THE COURT:     What is the -- with no legal training

           23    whatsoever?

           24               THE WITNESS:     My opinion --

04:05:09   25               THE COURT:     Do you have any legal training
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 135 of 179 PageID #:61988
                                           Grimmett - cross by Alper
                                                                                            4768

            1    whatsoever?

            2                THE WITNESS:    No.

            3                THE COURT:    You have no knowledge of the Federal

            4    Rules of Civil Procedure?

04:05:16    5                THE WITNESS:    No.

            6                THE COURT:    And you have an opinion nevertheless?

            7                THE WITNESS:    I have an -- yes.

            8    BY MR. ALPER:

            9    Q.     And you'd agree, instead of looking at the Compass logs,

04:05:31   10    Motorola, I believe you just testified, at least with respect

           11    to that one document that we looked at, spent six months of

           12    extensive effort looking at Hytera's products?

           13    A.     It appears so.

           14    Q.     But that's not enough for you?

04:05:48   15    A.     In what way?

           16    Q.     You think Motorola should have done more, right?

           17    A.     I think Motorola should have checked the Compass logs to

           18    see if the information had been taken.

           19    Q.     All right.   So the six months of extensive effort, that

04:06:01   20    wasn't enough for you, right?

           21    A.     It seems a long-winded effort -- a long-winded way to find

           22    out.

           23    Q.     But you're saying in hindsight, that's not enough, right?

           24    A.     Correct.

04:06:16   25    Q.     And that it's Motorola's fault that after six months of
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 136 of 179 PageID #:61989
                                           Grimmett - cross by Alper
                                                                                            4769

            1    extensive effort just in that one instance, that it didn't do

            2    more, right?

            3    A.   Correct.

            4    Q.   Okay.

04:06:29    5                 THE COURT:   All right.     Members of the jury, to the

            6    extent that the witness has expressed an opinion directly or

            7    indirectly or by implication or inference in any way that

            8    Motorola should have filed this lawsuit before 2017, you must

            9    entirely reject and exclude from any deliberation that you may

04:06:56   10    have.

           11                 Proceed.

           12    BY MR. ALPER:

           13    Q.   I just have a couple of questions about your opinions

           14    relating to Motorola's keeping its confidential information

04:07:11   15    secure.

           16    A.   Yes.

           17    Q.   Okay.    You'd agree that Motorola -- you'd agree that

           18    Motorola has in its Compass database thousands upon thousands

           19    of confidential documents related to DMR?

04:07:41   20    A.   Yes.

           21    Q.   And Motorola has in its ClearCase system -- Motorola, I

           22    believe you testified -- let me withdraw that.

           23                 You testified that Motorola has a source code

           24    repository called ClearCase?

04:07:56   25    A.   Yes.
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 137 of 179 PageID #:61990
                                           Grimmett - cross by Alper
                                                                                            4770

            1    Q.   Hytera also has a source code repository, right?

            2    A.   Yes.

            3    Q.   And that's ClearCase also?

            4    A.   SVN.

04:08:04    5    Q.   SVN.    Okay.   And Motorola keeps millions upon millions of

            6    source code lines in its ClearCase source code repository

            7    relating to DMR?

            8    A.   Yes.

            9    Q.   And I believe we discussed this at the very beginning of

04:08:21   10    when I was asking you questions, but Motorola keeps all of

           11    those materials, the confidential documents, the source code,

           12    within Motorola confidential and does not make it available to

           13    the public, right?

           14    A.   That's my understanding.

04:08:38   15    Q.   And it's been treating those materials that way, keeping

           16    it inside, not making them public, not allowed to make them

           17    public for years, right, decades?

           18    A.   Yeah, there are also confidential Motorola documents in

           19    the public domain as well, just to clarify.

04:08:59   20    Q.   Okay.   But the vast, vast majority of the thousands of

           21    confidential documents relating to DMR and millions and

           22    millions of lines of source code, for the vast, vast, vast

           23    majority of that, that is locked and keyed -- kept under lock

           24    and key at Motorola in highly protected databases, correct?

04:09:21   25    A.   I can't give an opinion on how they're protected, but,
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 138 of 179 PageID #:61991
                                           Grimmett - cross by Alper
                                                                                            4771

            1    yes, they're stored in systems, I would presume, that would

            2    have some security.

            3    Q.   And you can't deny that it took Motorola a lot of effort

            4    to create those materials over the years, right?

04:09:36    5    A.   Yes.

            6    Q.   And that those materials don't just relate to public

            7    technologies.      A lot of that material is stuff that is secret

            8    to Motorola, right?

            9    A.   Yes.

04:09:48   10    Q.   And that's very important to Motorola, to have those

           11    secret technologies in order to make it -- give it competitive

           12    advantages in the marketplace?

           13    A.   Yes.

           14    Q.   And despite all of that, it's your opinion that you have

04:10:05   15    only seen evidence of three trade secrets at Motorola full

           16    stop?

           17    A.   That's all I've seen, yeah.

           18                MR. ALPER:    Pass the witness, Your Honor.

           19                THE COURT:    Redirect.

04:10:28   20                I'm reminded that the jurors have asked for an

           21    afternoon break.      So, members of the jury, we'll take that

           22    afternoon break for about ten minutes.

           23          (Recess had.)

           24          (Jury in.)

04:24:46   25                THE COURT:    The stipulation remains in effect.
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 139 of 179 PageID #:61992
                                          Grimmett - redirect by Cloern
                                                                                            4772

            1                MR. CLOERN:     Yes, Your Honor.

            2                THE CLERK:     Court is in session.      You may be seated.

            3                THE COURT:     All right.    Please proceed with the

            4    witness.

04:25:02    5                MR. CLOERN:     Thank you, Your Honor.

            6                              REDIRECT EXAMINATION

            7    BY MR. CLOERN:

            8    Q.   Good afternoon, Mr. Grimmett.

            9    A.   Good afternoon.

04:25:18   10    Q.   On cross-examination, I believe you were -- sorry.               On

           11    cross-examination you were asked some questions about Simoco's

           12    products --

           13    A.   Yes.

           14    Q.   -- and Motorola's view of Simoco's products.             Do you

04:25:31   15    recall that?

           16    A.   Yes.

           17                MR. CLOERN:     I'd like to provide the witness a copy

           18    of DTX-5606, please, Your Honor, if we may.

           19                THE COURT:     Yes.

04:25:44   20                MR. CLOERN:     And obviously opposing counsel as well,

           21    please, Ms. Fryer.        Thank you.

           22                THE WITNESS:     Thank you.

           23    BY MR. CLOERN:

           24    Q.   And, Mr. Grimmett, do you recognize this document as a

04:26:00   25    document that was produced from Motorola's files?
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 140 of 179 PageID #:61993
                                           Grimmett - redirect by Cloern
                                                                                            4773

            1    A.   Yes.    It's an e-mail with a Motorola Bates stamp on it.

            2    Q.   Okay.    And in this e-mail -- is this an e-mail?

            3    A.   It is, yeah, dated 24th of March 2014.

            4    Q.   And is there an e-mail earlier in the chain that's

04:26:18    5    March 21st, between Ismail Mohammad Athari at Motorola to a

            6    number of other folks at Motorola?

            7    A.   Yes.

            8    Q.   And is this e-mail -- are these Motorola engineer -- are

            9    -- these Motorola personnel, are they discussing Simoco

04:26:36   10    products?

           11    A.   Yes.

           12    Q.   And are they discussing Simoco products favorably?

           13    A.   Yes.

           14                 MR. CLOERN:     Your Honor, I'd like to -- Hytera would

04:26:46   15    offer DTX-5606 into evidence.

           16                 MR. ALPER:     No objection.

           17                 THE COURT:     It is received and may be published.

           18           (Exhibit No. DTX-5606 was received in evidence.)

           19    BY MR. CLOERN:

04:27:01   20    Q.   So I want to direct your attention, Mr. Grimmett, to the

           21    March 21st e-mail, the first e-mail on the chain.              What's

           22    being discussed here?

           23    A.   So the engineers, one of them states, "I found an article

           24    that there is another company named Simoco releases full

04:27:18   25    duplex feature in their product.           It is portable form factor
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 141 of 179 PageID #:61994
                                         Grimmett - redirect by Cloern
                                                                                            4774

            1    and DMR compliance."

            2    Q.   Now, is this the same full-duplex feature where you were

            3    shown an e-mail the other from -- or yesterday, I think, from

            4    Sam Chia?

04:27:28    5    A.   Yes, that's correct.

            6    Q.   And Sam Chia was critical of Hytera's products -- I'm

            7    sorry -- was critical of Simoco's product in that e-mail,

            8    right?

            9    A.   He was.

04:27:37   10    Q.   And in that e-mail, was Sam Chia's -- one of Sam Chia's

           11    senior management was asking Sam Chia, why don't we have this

           12    full duplex that Simoco has?

           13    A.   That's right.

           14    Q.   And Sam Chia was then critical of it, correct?

04:27:57   15    A.   Correct.

           16    Q.   Now, what do the Motorola people on this e-mail think of

           17    Simoco's full duplex?

           18    A.   They think it's good.       It says, "I think there is demand

           19    for a DMR product to have full duplex feature so we can't be

04:28:11   20    left behind.     By hook or by crook, we must put this full

           21    duplex feature into MSI product," so it's Motorola Systems

           22    Incorporated.

           23    Q.   So Motorola looked at this product and said by hook or by

           24    crook, we have to have this, this Simoco -- this Simoco

04:28:27   25    feature?
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 142 of 179 PageID #:61995
                                          Grimmett - redirect by Cloern
                                                                                            4775

            1    A.   That's what this states.

            2                THE COURT:     What is the date of this exhibit?

            3                THE WITNESS:     The 21st of March, 2014.

            4    BY MR. CLOERN:

04:28:48    5    Q.   I believe on cross-examination, you were questioned about

            6    an e-mail that Sam Chia sent to Mr. Qin where Sam Chia was

            7    discussing that he was depressed and listed a number of issues

            8    about he was -- about he was depressed, the fourth being this

            9    lawsuit.    Do you recall that?

04:29:12   10    A.   Yes.

           11    Q.   And you were asked to look at the metadata and see that

           12    that e-mail came out of Sam Chia's file -- was produced from

           13    Sam Chia's files.      Do you recall that?

           14    A.   Yes.

04:29:25   15    Q.   And then there was a suggestion that the e-mail wasn't in

           16    Mr. Qin's files and, therefore, Mr. Qin deleted it.               Do you

           17    recall that on cross?

           18    A.   Yes.

           19    Q.   Do you know whether or not there's -- that e-mail is in

04:29:42   20    Mr. Qin's files?

           21    A.   No, I do not.

           22    Q.   Now, are you -- do you know that there was a limited

           23    production ordered from Mr. Qin because he is the CEO of the

           24    company?

04:29:54   25    A.   I knew there was some production from Mr. Qin's files.
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 143 of 179 PageID #:61996
                                         Grimmett - redirect by Cloern
                                                                                            4776

            1    Q.   And that production from Mr. Qin was made in December of

            2    2018.   Are you aware of that?

            3    A.   Yes.

            4    Q.   The e-mail from Sam Chia to Mr. Qin, that was already

04:30:16    5    produced prior to December 2018.          Do you understand that?

            6    From Sam Chia's files back in 2017.

            7    A.   Yes.

            8    Q.   In fact, Mr. Qin was deposed for over 12 hours in this

            9    case.   Did you look -- you read his deposition, right?

04:30:29   10    A.   I have, yes.

           11    Q.   And Mr. Qin was questioned about this e-mail from Sam

           12    Chia.

           13    A.   Yes.

           14    Q.   You recall that?

04:30:37   15    A.   Yes.

           16    Q.   At any time in the 12 hours of Mr. Qin's deposition, which

           17    included questions on this very Sam Chia e-mail, was any

           18    question ever put to Mr. Qin about whether he deleted it?

           19    A.   I don't recall that.

04:30:50   20    Q.   Was there any -- ever even -- even any question about

           21    whether there was a deletion of this e-mail?

           22    A.   I don't believe so.

           23    Q.   I believe you were questioned on cross -- I'm sorry.                  You

           24    were asked questions on cross-examination regarding Motorola's

04:31:15   25    development times.
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 144 of 179 PageID #:61997
                                         Grimmett - redirect by Cloern
                                                                                            4777

            1    A.   Yes.

            2    Q.   And you were asked questions about what is the term

            3    bookings or something?

            4    A.   Time bookings.

04:31:27    5    Q.   Time bookings.      When you developed products at Simoco,

            6    including the DMR product, you used these things you called

            7    time bookings; is that right?

            8    A.   Correct.

            9    Q.   And when you were doing your analysis in this case, you

04:31:41   10    did not have your Simoco time booking specifically to look at;

           11    is that right?

           12    A.   Correct.

           13    Q.   And at Simoco, did you use the time bookings to create

           14    a -- let me rephrase that.

04:32:02   15                At Simoco, did you create a project plan and then

           16    look at the time bookings to see if you're consistent with

           17    your project plan?

           18    A.   Correct.    I used to produce a monthly report for all

           19    engineering projects at Simoco.

04:32:15   20    Q.   When you did your analysis in this case to reach your

           21    six-month figure, did you go through the same process that you

           22    went through at Simoco in terms of sitting down and creating a

           23    project work plan and determining the time that it would take

           24    to code certain functionalities?

04:32:43   25    A.   Yes.
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 145 of 179 PageID #:61998
                                         Grimmett - redirect by Cloern
                                                                                            4778

            1    Q.   So you weren't just relying on what you did at Simoco.

            2    You actually performed that method, that process, the

            3    calculations in this -- in your analysis in this case?

            4    A.   Yes.

04:32:55    5    Q.   You went through those very steps?

            6    A.   Correct.

            7    Q.   And that's the industry standard, accepted methodology for

            8    calculating project times?

            9    A.   I've used it at several companies, yes.

04:33:07   10    Q.   And you heard the Motorola engineers testify how they came

           11    up with their estimates?

           12    A.   Yes.

           13    Q.   Did you hear them testify that they performed that kind of

           14    analysis that you just described?

04:33:21   15    A.   No, it didn't add up.

           16    Q.   Did they perform a different kind of analysis?

           17    A.   I don't think they really said much about how they did it,

           18    but it was probably -- I would expect engineers at Motorola to

           19    use a similar method for estimation as myself.

04:33:39   20    Q.   Did you hear testimony that Motorola actually retained

           21    research and development time records for DMR and P25 projects

           22    prior to DMR?

           23    A.   I believe that was the case, yes.

           24    Q.   And did you hear Dr. Rangan testify about whether those --

04:34:03   25    that documentation was used in coming up with the development
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 146 of 179 PageID #:61999
                                         Grimmett - redirect by Cloern
                                                                                            4779

            1    times?

            2    A.   No, he didn't use those, that information.

            3    Q.   Did the Motorola engineers use that information?

            4    A.   No.

04:34:12    5    Q.   So the information was available, the time bookings were

            6    available to the Motorola engineers and to Dr. Rangan, but

            7    none of them used them?

            8    A.   Correct.

            9    Q.   I believe you were shown some DMR Association meeting

04:34:38   10    minutes where Sam Chia and G.S. Kok were present.              Do you

           11    recall that?

           12    A.   Yes.

           13    Q.   And you were asked whether those two individuals were

           14    there as representatives of Hytera.

04:34:50   15    A.   I was, yes.

           16    Q.   And they were, right?

           17    A.   Correct.

           18    Q.   They weren't there as former Motorolans?

           19    A.   Correct.

04:34:55   20    Q.   And I think you were also asked whether at Hytera during

           21    this time, they were simply Hytera executives and engineers as

           22    opposed to former Motorolans.         You were asked that, right?

           23    A.   Yes.

           24    Q.   Were you -- were you in court for the testimony of Yu

04:35:20   25    Yang?
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 147 of 179 PageID #:62000
                                         Grimmett - redirect by Cloern
                                                                                            4780

            1    A.   Yes.

            2    Q.   Who is Yu Yang?

            3    A.   Yu Yang is one of the engineers at Hytera.

            4    Q.   And is he an engineer that you met with when you went to

04:35:29    5    Shenzhen?    Do you recall?

            6    A.   Yes.

            7    Q.   And do you recall any testimony from Yu Yang regarding

            8    about how G.S. Kok, Sam Chia, Y.T. Kok, Peiyi Huang, about how

            9    that group of individuals was referred to within Hytera?

04:35:51   10    A.   Yeah, they were known as the Malaysian team, I think, or

           11    the Malaysians.

           12    Q.   Why were they known as the Malaysian team?

           13    A.   That's where they were from.

           14    Q.   And were they -- was there any testimony about, you know,

04:36:08   15    whether they were insular or had separate conversations?

           16    A.   Yeah, so Yu Yang, I recall he testified that they used to

           17    change the language to English so the Chinese engineers

           18    sometimes couldn't understand, and they were kind of like a

           19    bit of a group on their own, I guess.           I don't remember how he

04:36:26   20    characterized it.

           21    Q.   So you didn't invent this notion of former Motorolans

           22    simply for purposes of this case; is that correct?

           23    A.   Correct.    I'm using the term to distinguish those four

           24    people in the main from the rest of Hytera because I think

04:36:44   25    they played a different role in this case to the rest of
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 148 of 179 PageID #:62001
                                         Grimmett - redirect by Cloern
                                                                                            4781

            1    Hytera.

            2    Q.   And tell us about that.        Why do you think they -- what

            3    role -- what is different?

            4    A.   Because they used to work at Motorola.             They clearly took

04:36:56    5    information from Motorola and used it at Hytera.              And I don't

            6    see evidence of that from the rest of the Hytera engineers

            7    I've seen productions from.

            8    Q.   You were asked some questions -- well, let me make sure

            9    we're clear.

04:37:12   10               So Sam Chia, Y.T. Kok, Peiyi Huang, there's evidence

           11    those three individuals had used copied Motorola source code;

           12    is that right?

           13    A.   Correct.

           14    Q.   Did you see any direct evidence that anybody else had used

04:37:30   15    copied directly Motorola source code?

           16    A.   No.

           17    Q.   G.S. Kok had some Motorola-branded documents in his files

           18    that were also listed on the Compass logs; is that right?

           19    A.   Correct.

04:37:42   20    Q.   And three members that were ex-Motorolans from the --

           21    worked on the hardware side as opposed to the software side,

           22    Yu Kok Hoong, Ken Wong, Eunice Chua, we see them pop up on

           23    some e-mails where some nefarious things are being discussed;

           24    is that right?

04:38:03   25    A.   That's correct.
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 149 of 179 PageID #:62002
                                          Grimmett - redirect by Cloern
                                                                                            4782

            1    Q.   That's what you testified to?

            2    A.   Yes.

            3                MR. CLOERN:     Okay.   So can -- would you -- I

            4    apologize.     Would you mind, could I have the last question

04:38:48    5    read back?

            6                THE COURT:     Please read back the last question.

            7            (The record was read as requested.)

            8    BY MR. CLOERN:

            9    Q.   But they're somewhat on the periphery, no direct evidence

04:39:23   10    like there is with P.E., Sam, Y.T. of use of Motorola source

           11    code?

           12    A.   Yes.

           13    Q.   And that's because they're on the hardware side, they're

           14    not -- they don't do source code?

04:39:33   15    A.   I think so.     Most of the alleged trade secrets relate to

           16    source code.

           17    Q.   And so is that why you have separately designated G.S.

           18    Kok, Sam Chia, Y.T. Kok, and Peiyi Huang as the so-called

           19    former Motorolans?

04:39:53   20    A.   Correct.

           21    Q.   I think you had one or two slides where you referred to

           22    them as the Malaysian team.         Is that one and the same?

           23    A.   Correct.    Yes.

           24    Q.   Is there any dispute in your mind that Sam Chia and Y.T.

04:40:07   25    Kok downloaded lots of documents when they were employees of
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 150 of 179 PageID #:62003
                                         Grimmett - redirect by Cloern
                                                                                            4783

            1    Motorola before they left and then took those over to Hytera?

            2    A.   No doubt.

            3    Q.   And they also took source code; is that correct?

            4    A.   Correct.

04:40:20    5    Q.   Peiyi -- now, Sam Chia and Y.T. Kok came over around June

            6    of 2008?

            7    A.   Yes.

            8    Q.   Peiyi Huang was in February of 2009; is that right?

            9    A.   Yes.   That's right.

04:40:35   10    Q.   When Sam Chia and Y -- Sam Chia and Y.T. Kok, was there

           11    ever any evidence found to your knowledge of exactly how they

           12    got documents from Motorola to Hytera?

           13    A.   Do you mean how they physically transported them?

           14    Q.   Yes.

04:41:00   15    A.   No.

           16    Q.   But have we -- have we -- is there any e-mails where they

           17    e-mailed them all from Motorola to Hytera?

           18    A.   Not that I've seen.

           19    Q.   So would they then have needed to put them on a thumb

04:41:15   20    drive or a hard drive, some external electronic storage

           21    device, to bring the electronic documents/data over?

           22    A.   Given the volume of them, the most likely explanation is

           23    some kind of external storage device.

           24    Q.   Can you think of any other way it would even be possible?

04:41:33   25    A.   It could have been a series of e-mails, but I think we
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 151 of 179 PageID #:62004
                                         Grimmett - redirect by Cloern
                                                                                            4784

            1    would have seen them produced.          And they could have been

            2    uploaded to the Internet and then downloaded again, but the

            3    most -- the easiest and the most secure way to do it would be

            4    a portable storage device.

04:41:49    5    Q.   Well, the e-mails -- either e-mailing them or uploading to

            6    the Internet and -- somewhere in the cloud and downloading

            7    them again, all of those create electronic footprints, right?

            8    A.   Correct.

            9    Q.   There would be electronic evidence of that?             There would

04:42:04   10    be a record?

           11    A.   Yes.

           12    Q.   None of that -- you've seen none of that in this case?

           13    A.   I have not seen any evidence of that.

           14    Q.   So would you agree that the most likely thing is that

04:42:12   15    they -- Sam Chia, Y.T. Kok, put it on a thumb drive, a hard

           16    drive, and took it with them?

           17    A.   That's what I've assumed to be the case, is the most

           18    likely method of transporting them.

           19    Q.   Now, do you recall questions related to documents or code

04:42:31   20    Peiyi Huang had where it was pointed out that the documents

           21    and code appear in the record at a point before Peiyi Huang

           22    came to Hytera?

           23    A.   Yes.

           24    Q.   So, for example, the RFhal library, Peiyi Huang sends out

04:42:52   25    the RFhal library a few -- about a month after she shows up at
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 152 of 179 PageID #:62005
                                         Grimmett - redirect by Cloern
                                                                                            4785

            1    Hytera.     Do you remember that?

            2    A.   Yes.    That was correct.

            3    Q.   And there are files -- source code files relating to RFhal

            4    on Peiyi Huang's laptop, right?

04:43:06    5    A.   Yes.

            6    Q.   And there was some question about, well, how did they get

            7    there.    Do you remember those questions?

            8    A.   I do.

            9    Q.   Because there was no e-mail from Y.T. or Sam in the record

04:43:22   10    sending these Motorola documents or Motorola code to Peiyi

           11    Huang so she could have them on her computer.             Do you recall

           12    that?

           13    A.   Yes, I do.

           14    Q.   Now, if Y.T. and Sam brought over the Motorola documents

04:43:35   15    and code on a hard drive or a thumb drive, would Peiyi Huang

           16    be able to put them directly on her computer from that hard

           17    drive or thumb drive?       Would that be technically feasible?

           18    A.   If she had access or had been given that drive, then yes.

           19    Q.   And there's evidence that she was working with Sam and

04:43:52   20    Y.T. in the copying of Motorola source code, correct?

           21    A.   Yes.    That's right.

           22    Q.   And would that explain how P.E. gets Motorola documents

           23    and Motorola source code even though there's no e-mail trail?

           24    A.   Again, that's the most likely explanation.

04:44:10   25    Q.   But one can't assume that information has been deleted or
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 153 of 179 PageID #:62006
                                         Grimmett - redirect by Cloern
                                                                                            4786

            1    destroyed based on that?

            2    A.   No.

            3    Q.   Do you recall questions about an e-mail from -- to and

            4    from Peiyi Huang to Huang Ni, a/k/a Maggie?

04:44:34    5    A.   Yes.

            6    Q.   Related to the framer -- RFhal and the framer_api

            7    attachment header?

            8    A.   Yes.   That's right.

            9    Q.   And I believe you were asked whether you inquired as to

04:44:54   10    Ms. Huang Ni whether generally did she use Motorola code?

           11    A.   Specifically that file I asked around, yes.

           12    Q.   I think you were asked on cross-examination whether you

           13    asked Huang Ni generally, did you ever -- were you involved in

           14    all this wrongdoing, did you use Motorola code.              And you

04:45:15   15    didn't ask her that general question, right?

           16    A.   That is correct.

           17    Q.   There were upwards of 20 or so, maybe 30 Hytera personnel

           18    that were deposed in this case?

           19    A.   Yeah, of that order.       Yes.

04:45:29   20    Q.   And in their depositions, pretty much all of them -- you

           21    read all their depositions, right?

           22    A.   I did.

           23    Q.   Pretty much all of them were asked that question, weren't

           24    they?

04:45:37   25    A.   Yes.
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 154 of 179 PageID #:62007
                                         Grimmett - redirect by Cloern
                                                                                            4787

            1    Q.   And every one of them said no, right?

            2    A.   Yes.   That's right.

            3    Q.   Yu Yang, Professor Sun, Roger Zhang.           A number of them

            4    came to testify here, right?

04:45:51    5    A.   That's correct.

            6    Q.   They were all under oath?

            7    A.   Yes.

            8    Q.   Did every one of them testified that they weren't involved

            9    in what the Malaysian team, the former Motorolans, Sam, G.S.,

04:46:05   10    P.E., Y.T., and what they were doing?

           11    A.   Yes, they all did.

           12    Q.   Did we hear from a number of additional folks like Huang

           13    Ni, like Zhu Deyou, who was connected with this so-called VOX

           14    document, and Roger Liang who was connected with this LTD

04:46:21   15    conformance document?       We heard -- the jury heard from those

           16    by deposition, correct?

           17    A.   Yes, the videos played here in court.

           18    Q.   And how about Mr. Qin?        Was his video played here in

           19    court, his deposition?

04:46:30   20    A.   Yes.

           21    Q.   And they were all under oath?

           22    A.   Correct.

           23    Q.   And did any of them say they were involved under oath?

           24    A.   No.

04:46:35   25    Q.   Was any of that testimony played for the jury, the
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 155 of 179 PageID #:62008
                                         Grimmett - redirect by Cloern
                                                                                            4788

            1    questions about were you involved or not?

            2    A.     No.

            3    Q.     This is the deposition of G.S. Kok.         I believe you were

            4    asked on cross-examination -- I believe you were asked on

04:47:14    5    cross-examination about -- you were shown the deposition of

            6    Y.T. Kok in relation to a question about -- or in relation to

            7    Y.T. Kok taking the Fifth Amendment.

            8                  Do you recall that?

            9    A.     Yes.

04:47:25   10    Q.     And the question asked of Mr. Y.T. Kok was, was anybody

           11    else at Hytera involved, and Y.T. Kok pled the Fifth.               You

           12    were shown that in his depo on cross.           Do you remember that?

           13    A.     Yes, I was.

           14    Q.     Now, you testified earlier you're not a lawyer, right?

04:47:41   15    A.     Correct.

           16    Q.     And so you don't have any opinions or understanding of

           17    what it means to take the Fifth.          And I just want a "yes" or

           18    "no" answer.      I don't -- I'm not asking you for a legal

           19    opinion.

04:47:54   20    A.     No.

           21    Q.     Now, I've got the -- this is the deposition of Mr. G.S.

           22    Kok.    And here -- and by the way, the transcript we saw

           23    earlier from Y.T. Kok, it says "Y.T. Kok" and it says "Fifth,"

           24    but I believe, as Motorola's counsel pointed out, the term

04:48:23   25    "Fifth" was Y.T. Kok's counsel instructed him to take the
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 156 of 179 PageID #:62009
                                         Grimmett - redirect by Cloern
                                                                                            4789

            1    Fifth and then he followed it.

            2                Did you understand that from the questioning?

            3    A.   I wasn't clear on whether it came from Y.T. Kok himself or

            4    his counsel.

04:48:38    5    Q.   Well, here G.S. Kok is asked a similar question.

            6                "Did anyone" -- sorry.

            7                MR. CLOERN:    Thank you, Ms. Fryer.

            8    BY MR. CLOERN:

            9    Q.   "Did anyone at Hytera or HYT ask you to obtain Motorola

04:48:59   10    confidential information to build a competing product, either

           11    before you joined HYT or after you joined HYT, or Hytera?"

           12                Now, Mr. G.S. Kok says "No."

           13                And his lawyer, Mr. Murphy, is slow on the draw.               He

           14    says, "Take the Fifth."        And then Mr. G.S. Kok takes the

04:49:18   15    Fifth, but after he already answered no.

           16                Do you see that?

           17    A.   Yes.

           18    Q.   And is that part of how you've analyzed these issues about

           19    who was or wasn't involved?

04:49:30   20    A.   It partly informs my views, yes, the opinions I've

           21    provided.

           22    Q.   Did Sam Chia or Y.T. Kok -- I'm sorry.             Yes, did Sam Chia

           23    or Y.T. Kok state that anybody from Hytera was involved?

           24    A.   No.

04:49:45   25    Q.   You were asked some questions about who was at fault.                 Do
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 157 of 179 PageID #:62010
                                         Grimmett - redirect by Cloern
                                                                                            4790

            1    you recall that?

            2    A.   Yes.

            3    Q.   And you were asked whether a binary, is Motorola or Hytera

            4    at fault.    Do you remember that?

04:50:15    5    A.   Yes.

            6    Q.   And you asked for a clarification.           You didn't want to

            7    give a black-and-white answer.          Do you recall that?

            8    A.   I do.

            9    Q.   Well, I want to start with a third.           What about the

04:50:30   10    ex-Motorolans you've testified about:           G.S. Kok, Sam Chia,

           11    Y.T. Kok, Peiyi Huang?        Are they at fault?

           12    A.   Yes.

           13    Q.   Did they steal documents?

           14    A.   Yes.

04:50:42   15    Q.   And source code?

           16    A.   Yes.    Both.

           17    Q.   And did they bring it to Hytera?

           18    A.   Yes.

           19    Q.   And did they use some of what they took?

04:50:51   20    A.   Yes.

           21    Q.   Did they use all of what they took?

           22    A.   No, not from what I can see.

           23    Q.   And you've analyzed the code, right?

           24    A.   I have, yes.

04:51:00   25    Q.   Along with Ms. Frederiksen-Cross?
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 158 of 179 PageID #:62011
                                         Grimmett - redirect by Cloern
                                                                                            4791

            1    A.   Yes.   Correct.

            2    Q.   And her team?

            3    A.   Yes.

            4    Q.   And you've analyzed the documents and their impact and

04:51:13    5    your opinion on their potential impact on the code, right?

            6    A.   I have, yes.

            7    Q.   And in your opinion, the amount of information that you

            8    concede is used, that -- that amount of work could have been

            9    done by Hytera in about six additional months' time; is that

04:51:36   10    right?

           11    A.   That's my view, yes.

           12    Q.   Do -- in your opinion, having been an officer in three

           13    different corporations over the last 27 years and the chief

           14    technical officer of a radio company with DMR products, do

04:52:02   15    Hytera and Motorola conceding that, I think -- conceding that

           16    your opinion that G.S., Sam, Y.T., P.E., they're at fault,

           17    with your corporate background, do Hytera and Motorola bear

           18    some responsibility for what has happened?

           19    A.   Yes, both companies do.

04:52:26   20    Q.   Did -- you, I think, put up a slide that showed suspicions

           21    that Motorola had that G.S., Sam, or Y.T., P.E. possibly took

           22    information; is that right?

           23    A.   Yes.

           24    Q.   And those were a number of suspicions between 2008 and

04:52:57   25    2011, correct?
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 159 of 179 PageID #:62012
                                         Grimmett - redirect by Cloern
                                                                                            4792

            1    A.   Correct.

            2    Q.   And to be very clear, I am not asking you to say anything

            3    about whether -- about Motorola's decision to file or not file

            4    a lawsuit.     I don't want any answer or question about any of

04:53:11    5    that.

            6    A.   Good.

            7    Q.   I only want to ask you a question about what information

            8    was technically available to Motorola.            That's all.

            9    A.   Understood.

04:53:25   10    Q.   So in response to those suspicions, Motorola did do some

           11    investigation, correct?

           12    A.   Yes.

           13    Q.   In fact, Motorola spent some number of months

           14    investigating the mute/unmute issue that has been testified

04:53:55   15    about, right?

           16    A.   Yeah, I think one to two months for that.

           17    Q.   And there were some other anomalies that Motorola

           18    investigated; is that correct?

           19    A.   Yes.

04:54:04   20    Q.   And some of them were related to something called IP Site

           21    Connect?

           22    A.   Yes.

           23    Q.   And that was at one point a trade secret that Motorola

           24    asserted in this case; is that right?

04:54:13   25    A.   That is correct.
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 160 of 179 PageID #:62013
                                         Grimmett - redirect by Cloern
                                                                                            4793

            1    Q.   And you were shown PTX-21, the FPGA analysis.             Do you

            2    recall that?

            3    A.   Yes.

            4    Q.   And there was some questions about whether --

04:54:28    5                MR. CLOERN:    Actually, can we bring up that document,

            6    please.     PTX-21.

            7    BY MR. CLOERN:

            8    Q.   And there were some questions about whether this document

            9    suggested -- or evidenced the -- Sam Chia or Y.T. Kok

04:54:53   10    obscuring the code so that Motorola couldn't find out that it

           11    was -- some Motorola code was being used.            Do you recall that?

           12    A.   Yes.

           13                MR. CLOERN:    Can you take us to the page, please.

           14                Just page through.      Right here.     Can you blow this

04:55:28   15    up, please.

           16    BY MR. CLOERN:

           17    Q.   In the -- one, two, three, four -- fifth bullet, it says,

           18    "MOTO will be able to see that there is no FPGA and will

           19    wonder how they can realize all those algorithms and software.

04:55:44   20    Also, the performance of squelch, MOD limiter, BER can be

           21    measured to have the same performance of MOTO."              Right?

           22    A.   Yes.

           23    Q.   So there is a concern -- Sam Chia has a concern that if

           24    the FPGA is removed, Motorola will be able to get a Hytera

04:56:02   25    radio and see they're using an OMAP chip like Motorola is,
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 161 of 179 PageID #:62014
                                         Grimmett - redirect by Cloern
                                                                                            4794

            1    right?

            2    A.   Correct.

            3    Q.   And they'll say, wow, Sam Chia, G.S. Kok, Y.T., all these

            4    folks that worked at Motorola for years went over there and

04:56:15    5    they're now writing DSP code to do the same DMR functions they

            6    were doing at Hytera?

            7    A.   Yes.

            8    Q.   And so even if no one was stealing -- even if Sam and Y.T.

            9    weren't stealing Motorola code, there would be a concern?

04:56:36   10    A.   That's true.

           11                MR. CLOERN:    Can we go to the next page, please.

           12    BY MR. CLOERN:

           13    Q.   Now, there's a bullet point on the next page that says,

           14    "Need to change performance of the reuse algorithms."               Do you

04:56:51   15    see that?

           16    A.   Yes.

           17    Q.   And the sentence before that says, "Remove FPGA but

           18    realize a lot of the critical measurable algorithm in the C55

           19    on our own."     Do you see that?

04:57:02   20    A.   Yes.

           21    Q.   Is 90 percent -- so we talked -- in your direct, you

           22    testified about the removal of the FPGA and the litany of

           23    tasks that had to be re-coded into the DSP, right?

           24    A.   Yes.

04:57:19   25    Q.   And 90 percent of those were done by Hytera engineers, not
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 162 of 179 PageID #:62015
                                         Grimmett - redirect by Cloern
                                                                                            4795

            1    the ex-Motorolans, correct?

            2    A.   Correct.

            3    Q.   So -- and we -- and you were asked about spreadsheets that

            4    says "reuse FPGA solution," correct?

04:57:36    5    A.   Correct.

            6    Q.   So most -- most of what was written into the OMAP chip

            7    after the ex-Motorolans show up, most of that was reusing the

            8    FPGA algorithms or reusing algorithms from analog; is that

            9    correct?

04:57:59   10    A.   Yes.   That's right.

           11    Q.   So none of that was modified and none of that is copied;

           12    is that right?

           13    A.   That's correct.

           14    Q.   So that's what this bullet is talking about.             It could be

04:58:11   15    talking about that, it could be talking about reusing Motorola

           16    code.   No one knows except maybe Sam Chia; is that true?

           17    A.   Yes, you could interpret reuse to mean different things.

           18    Q.   In this document?

           19    A.   In this document, yeah.

04:58:23   20    Q.   But not in the other documents that were shown to other

           21    Hytera engineers.      There it's clear it was reusing FPGA or

           22    reusing analog?

           23    A.   It is consistently used in a newer document to mean FPGA

           24    and analog, yes.

04:58:41   25    Q.   Can we go -- the last question.          Let's go back to the
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 163 of 179 PageID #:62016
                                         Grimmett - redirect by Cloern
                                                                                            4796

            1    other page.

            2               Is there anything that links this discussion, this

            3    discussion here with the bullet we just looked at?               So was

            4    there anything that links this discussion of -- you know,

04:58:56    5    Moto- -- have -- Motorola may raise a flag on the performance

            6    of squelch, MOD limiter, and BER can be measured to have the

            7    same performance of MOTO, is there anything linking that

            8    statement to the bullet on the next page about changing the

            9    performance of algorithms?         Is there anything linking that a

04:59:17   10    hundred percent?

           11    A.   No, not a hundred percent.

           12    Q.   It might be related, it might be not be, right?

           13    A.   It could be.

           14    Q.   Looking at the code would tell you that, though, correct?

04:59:28   15    A.   Correct.

           16    Q.   And the only place we can't look is in the DMR DSP library

           17    because there we can't read -- the Motorola code might have

           18    been copied a hundred percent or it might have been modified

           19    some, correct?      We just don't know.

04:59:47   20    A.   Correct, we don't have the actual source code that

           21    actually went into that library.

           22    Q.   No one knows?

           23    A.   No, no one could check it.

           24    Q.   And this is an issue.       This -- these facts relate to

05:00:10   25    whether Hytera, specifically Sam Chia, as indicated in this
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 164 of 179 PageID #:62017
                                         Grimmett - redirect by Cloern
                                                                                            4797

            1    document from Sam Chia, took actions to hide the source

            2    code -- the Motorola source code use from Motorola; is that

            3    right?

            4    A.   Yes.

05:00:26    5    Q.   That's the point here, right?

            6    A.   Yes.   That's right.

            7    Q.   And Motorola was doing some of that analysis, checking

            8    into Hytera's product to see how it performed, looking into

            9    the unmute issue; is that right?

05:00:42   10    A.   Yes.

           11    Q.   Did Motorola -- in order to determine whether Sam and Y.T.

           12    had stolen documents or source code, did Motorola need to do

           13    any analysis of Hytera's product?

           14    A.   For the documents, definitely not.

05:01:08   15    Q.   How could -- from -- from a perspective of a CTO who

           16    safeguards Simoco's information for years, what could Motorola

           17    have done in 2008, '9, or '10 to find out that documents had

           18    been stolen?

           19    A.   Just check their own IT systems and ultimately the Compass

05:01:37   20    logs.

           21    Q.   And what would the Compass logs have shown?

           22    A.   They would have shown the access of a huge number of

           23    documents before employees left Motorola.

           24    Q.   And did Motorola's experts show that in their

05:01:53   25    presentation, that the Sam Chia Compass log, for example,
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 165 of 179 PageID #:62018
                                         Grimmett - redirect by Cloern
                                                                                            4798

            1    shows what was called mass downloading thousands of documents

            2    downloaded in the days and weeks before he left to go to

            3    Hytera?

            4    A.   I've analyzed the logs myself, and I could see the

05:02:11    5    downloading.

            6    Q.   And Scott Shepard himself, Motorola's security officer,

            7    testified that that mass downloading, that -- that is theft.

            8    That shows theft; is that right?

            9    A.   That's what he testified to, yes.

05:02:24   10    Q.   How long -- and you -- how long would it have taken to run

           11    those Compass logs?

           12    A.   I would guess five minutes maximum.

           13    Q.   That's how long it takes to do the SQL query that you

           14    testified about earlier.

05:02:41   15    A.   The SQL query would actually takes seconds to analyze the

           16    logs a little longer, but you can write a program easily to

           17    detect mass downloading.

           18               MR. CLOERN:     Your Honor, if I may have 30 seconds

           19    to --

05:03:05   20               THE COURT:     Certainly.

           21               MR. CLOERN:     -- ask a quick question, and then I

           22    think I'm done.

           23               THE COURT:     Yes.

           24            (Counsel conferring.)

05:03:29   25               MR. CLOERN:     No further questions, Your Honor.           I
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 166 of 179 PageID #:62019
                                           Grimmett - recross by Alper
                                                                                            4799

            1    pass the witness.

            2                 MR. ALPER:    Very briefly, Your Honor.

            3                               RECROSS-EXAMINATION

            4    BY MR. ALPER:

05:03:43    5    Q.   Just a couple of follow-ups, Mr. Grimmett.

            6                 You testified a moment ago that no one else at Hytera

            7    used Motorola confidential information or source code?

            8    A.   Correct.

            9    Q.   All right.     But you don't mean -- I want to clarify that

05:04:01   10    just for a moment.

           11                 We talked about -- when I was asking you questions,

           12    you testified that there was evidence that Motorola

           13    confidential information was in use by other Hytera employees.

           14                 What you're saying is that it's your opinion they

05:04:15   15    just didn't know it, right?

           16    A.   I think what counsel just asked was whether Hytera

           17    engineers directly used Motorola source code and documents.

           18    Q.   Okay.    And what does that mean, "directly used"?

           19    A.   Used the Motorola documents rather than information that

05:04:32   20    has been found in a Hytera document.

           21    Q.   Okay.

           22    A.   I think that's the subtle difference.

           23    Q.   But you'd agree that there is evidence in the record that

           24    other Hytera employees, in fact, many other Hytera employees,

05:04:45   25    were using Motorola confidential information, whether they
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 167 of 179 PageID #:62020
                                          Grimmett - recross by Alper
                                                                                            4800

            1    knew it or not, right?

            2    A.   The -- yeah, we've certainly seen evidence of some use.

            3    Q.   And, you know, one example that you testified on your

            4    direct exam is -- I'm just showing the demonstrative.               I think

05:05:09    5    this is -- a few different things.           It's PDX-8.344.      It's

            6    the -- I think you put this slide up in your direct exam.

            7                 That's the testing documents, right?

            8    A.   Yes.

            9    Q.   And there there's a Motorola version of the testing

05:05:25   10    document that was found on Mr. Chia's computer, right?

           11    A.   Yes.

           12    Q.   And then someone swapped out the name "Motorola" for

           13    "Hytera," and then there's a Hytera version that was found on

           14    other Hytera employee's computers, right?

05:05:43   15    A.   That's correct.

           16    Q.   And that document was in use by other Hytera employees,

           17    right?

           18    A.   It would appear so, yes.

           19    Q.   And that document includes Motorola confidential

05:05:52   20    information, correct?

           21    A.   It does.

           22    Q.   And at least Mr. Liang was -- believed that that

           23    Hytera-branded document was affiliated with Motorola, right?

           24    A.   That was the name of the file name that he used.

05:06:12   25    Q.   Yeah.    And he testified that -- in deposition, which was
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 168 of 179 PageID #:62021
                                          Grimmett - recross by Alper
                                                                                            4801

            1    played here in court, that he knew he was using Motorola

            2    information when he was using that document, right?

            3    A.   I don't recall that, but if that's what he said, then yes.

            4    Q.   And he then further testified in the video that was played

05:06:31    5    in court that he used it anyway, right?

            6    A.   Yes.

            7    Q.   And there was some testimony that -- or some questions at

            8    least that you were asked about all these other engineers who

            9    were deposed in this case.

05:06:48   10    A.   Yes.

           11    Q.   And they were asked questions -- counsel posed the

           12    question this way:       They were asked questions under oath

           13    whether they knew about the theft, right?

           14    A.   Yes.

05:06:59   15    Q.   And those depositions occurred in China?

           16    A.   China and Hong Kong, I think.

           17    Q.   And that's where those engineers live, right?

           18    A.   Yes.

           19    Q.   Do you know whether China enforces U.S. perjury laws?

05:07:13   20    A.   I do not.    I would consider that a legal answer.

           21    Q.   But the U.S. does enforce perjury laws, right?

           22    A.   Sure.

           23    Q.   And most of those engineers didn't come to the U.S. to

           24    testify live, right?

05:07:27   25    A.   That's my understanding.
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 169 of 179 PageID #:62022
                                          Grimmett - recross by Alper
                                                                                            4802

            1    Q.   So Jue Liang, this individual, he didn't come to the U.S.

            2    to testify live, right?

            3    A.   Correct.

            4    Q.   Huang Ni didn't come to testify live, right?

05:07:39    5    A.   Correct.

            6    Q.   And all the other engineers that had the NEO testing

            7    document, none of them came to testify live, right?

            8    A.   I'm not sure if it was found in Roger Zhang's possession

            9    as well.

05:07:51   10    Q.   Jun -- I'm sorry.

           11    A.   I'm not sure.

           12    Q.   Jun Qin, he is the one with the MOTO VOX.doc in his files.

           13    He didn't come to testify live, right?

           14    A.   No.

05:08:03   15    Q.   You were shown some -- you were shown some testimony from

           16    G.S. Kok when he was asked questions on this issue.               Do you

           17    recall that just a moment ago?

           18    A.   Yes.

           19    Q.   And he was -- I believe the testimony that was put in

05:08:25   20    front of you was Mr. Kok was asked whether anyone at Hytera

           21    asked him -- I'm paraphrasing -- anyone asked him to collect

           22    Motorola documents from Motorola on his way over to Hytera?

           23    A.   Yes, I recall that.

           24    Q.   And he said no to that, right?

05:08:41   25    A.   Yes.
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 170 of 179 PageID #:62023
                                           Grimmett - recross by Alper
                                                                                            4803

            1    Q.   But he also testified about that issue more broadly.                  Do

            2    you recall that testimony that was played live?

            3    A.   Yes.

            4    Q.   And I'll show it to you.        This is from Mr. Kok's testimony

05:08:54    5    that he -- that was played in court.

            6                 He was asked:

            7                 "QUESTION:    At Hytera, did you tell anyone that you

            8    took from Motorola materials having confidential Motorola

            9    information concerning Motorola's products, including its

05:09:11   10    two-way radio products?"

           11                 Do you see that?

           12    A.   Yes.

           13    Q.   And his counsel says that they will be availing themselves

           14    of their Fifth Amendment protection, right?

05:09:23   15    A.   Yeah, just for context, is that before or after the other

           16    section I was asked to look at a minute ago?

           17    Q.   I don't know because I don't have that.             I think it's

           18    after.

           19    A.   Okay.

05:09:33   20                 MR. CLOERN:    I could get it for you, if you'd like.

           21    BY MR. ALPER:

           22    Q.   It is -- I believe it's before.          So if I'm looking at this

           23    correctly, the question that you were read is at Line 132 and

           24    the question I'm asking you is at Line 78.              So I believe it's

05:09:58   25    before.
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 171 of 179 PageID #:62024
                                          Grimmett - recross by Alper
                                                                                            4804

            1    A.   Thank you.

            2    Q.   And he says -- after being asked whether he told anyone

            3    about -- that he took Motorola materials from -- having

            4    confidential Motorola information concerning Motorola's

05:10:08    5    products, he took the Fifth, right?

            6    A.   Yes.

            7    Q.   He refused to answer that question?

            8    A.   He was advised not to answer the question.

            9    Q.   Now, he said no to the more narrow question of whether

05:10:21   10    anyone asked him to take the materials, correct?

           11    A.   Correct.

           12    Q.   But he actually didn't personally take any of the

           13    materials, right?      He had nothing show up on his Compass logs,

           14    right?

05:10:32   15    A.   Correct.

           16    Q.   That was Y.T. Kok and Sam Chia who did all the

           17    downloading, right?

           18    A.   Yes.

           19    Q.   But when it came to the question of whether Mr. G.S. Kok

05:10:42   20    told people at Hytera that he was committing a theft, he took

           21    the Fifth, right?

           22    A.   That's correct.

           23    Q.   And Y.T. Kok did, too.        He took the Fifth on that same

           24    question.    We looked at that earlier, right?

05:10:55   25    A.   Yes.
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 172 of 179 PageID #:62025
                                          Grimmett - redirect by Cloern
                                                                                            4805

            1                MR. ALPER:     I have nothing further, Your Honor.

            2                THE COURT:     Redirect.

            3                MR. CLOERN:     Thank you, Your Honor.

            4                              REDIRECT EXAMINATION

05:11:08    5    BY MR. CLOERN:

            6    Q.   The Hytera witnesses that were deposed in Hong Kong, they

            7    all swore to tell the truth, right?

            8    A.   Yes.

            9    Q.   They were placed under oath?

05:12:03   10    A.   Correct.

           11    Q.   Many of their depositions were played here in this very

           12    court?

           13    A.   Yes.

           14    Q.   And whatever Hong Kong law is, we're all -- everybody that

05:12:16   15    comes in this court by video or otherwise is supposed to tell

           16    the truth, right?

           17    A.   Yes.

           18    Q.   Motorola -- so do you have an opinion that -- and I may

           19    not get the words exactly right, but in a nutshell it's

05:12:50   20    something like the knowledge that stolen Motorola information

           21    was being used is not widespread at Hytera, something like

           22    that?

           23    A.   That is my opinion, yes.

           24    Q.   Why are you rendering that opinion?           What's the context?

05:13:06   25    A.   From all of the documents and source code and everything
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 173 of 179 PageID #:62026
                                         Grimmett - redirect by Cloern
                                                                                            4806

            1    I've seen in this case, e-mails, I simply don't see evidence

            2    of Motorola information being in possession by Hytera

            3    engineers at large.

            4    Q.   I'm actually asking -- I'm sorry.          I asked it bad.       I'm

05:13:27    5    asking a different question.

            6    A.   Okay.

            7    Q.   Are you responding -- does -- do Motorola's experts have

            8    an opinion that everybody -- all the DMR team, hundreds of

            9    engineers at Hytera DMR were all directly involved widely

05:13:47   10    using blatant Motorola information?

           11    A.   That is how I understand they've positioned it.              I believe

           12    that's their opinion, yes.

           13    Q.   They wrote it in a report, right?

           14    A.   Correct.

05:13:57   15    Q.   Dr. Rangan has over a hundred pages taking that position;

           16    is that right?

           17    A.   Correct.

           18    Q.   You're rebutting Motorola's position from its experts; is

           19    that correct?

05:14:06   20    A.   That's correct.

           21    Q.   Hytera produced three, four million documents totaling

           22    around 20 million pages in this case?

           23    A.   Yeah.

           24    Q.   There were -- and those are from roughly 30 individuals at

05:14:30   25    Hytera that Motorola asked for?
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 174 of 179 PageID #:62027
                                         Grimmett - redirect by Cloern
                                                                                            4807

            1    A.   Yes, between 20 and 30, I think.

            2    Q.   And there were hundreds of DMR engineers between 2008 when

            3    G.S. Kok first showed up and 2017 when the case was filed?

            4    A.   Yes.

05:14:46    5    Q.   No source code was found, no Motorola-labeled source code

            6    was found anywhere other than with P.E.'s laptop, right?

            7    A.   That's correct.

            8    Q.   There's indications that Sam and Y.T. had source code in

            9    the evidence, correct?

05:15:06   10    A.   Yes, at some point.

           11    Q.   None for any of the hundred of engineers?

           12    A.   None.   No.

           13    Q.   Motorola has asked you about this so-called VOX.doc.

           14    A.   Yes.

05:15:22   15    Q.   And they asked you -- they just showed you about the Roger

           16    Liang Hytera document but that had MOTO conformance testing in

           17    the file name?

           18    A.   Yes.

           19    Q.   But when you open it up, it looks like a Hytera document

05:15:41   20    but has MOTO in the file name?

           21    A.   That is correct.

           22    Q.   And they asked you about this NEO P21 document that a

           23    number of Hytera Chinese engineers, folks who have never been

           24    to Motorola before, that they e-mailed around and it's a

05:15:56   25    straight up -- right on the front cover Motorola document,
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 175 of 179 PageID #:62028
                                         Grimmett - redirect by Cloern
                                                                                            4808

            1    right?

            2    A.   That's correct.

            3    Q.   So out of -- if there were hundreds of engineers over the

            4    course of a decade using thousands of Motorola-labeled

05:16:12    5    documents and millions of lines of Motorola-labeled source

            6    code, would you expect to see something more than these three?

            7    A.   Definitely.

            8    Q.   And did you?

            9    A.   No.

05:16:28   10                MR. CLOERN:    Can we -- is 5604 admitted?         No.    Okay.

           11    BY MR. CLOERN:

           12    Q.   Mr. Grimmett, the last couple questions.            I'm handing you

           13    DTX-5604.    And --

           14    A.   Thank you.

05:16:53   15    Q.   Now, is this a document produced by Hytera?

           16    A.   Yes.   It's got a Hytera Bates stamp on it.

           17    Q.   All right.

           18                MR. CLOERN:    And this is admitted?        50- -- 5604 is

           19    admitted?    No.

05:17:10   20    BY MR. CLOERN:

           21    Q.   And this is an internal Hytera e-mail produced from

           22    Hytera's files in this litigation?

           23    A.   Yes.   It's dated 16th of December 2014.

           24                MR. CLOERN:    Your Honor, we ask to admit this e-mail,

05:17:25   25    please.
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 176 of 179 PageID #:62029
                                          Grimmett - redirect by Cloern
                                                                                            4809

            1                MR. ALPER:     No objection.

            2                THE COURT:     It is received and may be published.

            3           (Exhibit No. DTX-5604 was received in evidence.)

            4                MR. CLOERN:     And DTX-3031.

05:17:46    5                THE WITNESS:     Thank you.

            6           (Counsel conferring.)

            7    BY MR. CLOERN:

            8    Q.   And DTX-3031, that is -- do you recognize that as one of

            9    the attachments to the previously admitted DTX-5604?

05:18:31   10    A.   There are a few Chinese characters in it, but it seems to

           11    have the same file name as the e-mail marked as DTX-5604, yes.

           12    Q.   And DTX-3031, is this --

           13                MR. CLOERN:     Can we bring up, please, DTX-0531.

           14    BY MR. CLOERN:

05:19:07   15    Q.   DTX-0531, this is the so-called NEO P21 document that's a

           16    Motorola testing document -- PTX-531, this is the Motorola

           17    testing document that was e-mailed around in 2016 amongst some

           18    Hytera engineers, right?

           19    A.   That's right.

05:19:38   20    Q.   Now, can you look at DTX-3031.

           21    A.   Yes.

           22    Q.   Is this substantially the same document as DTX-531?

           23    A.   No.

           24    Q.   Are these both Motorola material or methods

05:20:11   25    specifications?
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 177 of 179 PageID #:62030
                                          Grimmett - redirect by Cloern
                                                                                            4810

            1    A.   Yes, they are.

            2    Q.   And DTX-3031 is a Motorola material and method

            3    specification.      It is attached to the e-mail DTX-5604, right?

            4    A.   Correct.

05:20:30    5                MR. CLOERN:     Your Honor, we move to admit DTX-3031,

            6    just as the attachment to DTX-5604.

            7                MR. ALPER:     No objection.

            8                THE COURT:     It is received and may be published.

            9           (Exhibit No. DTX-3031 was received in evidence.)

05:20:40   10    BY MR. CLOERN:

           11    Q.   DTX-5604 is an -- it begins with an e-mail from Tianma,

           12    who is a joint supplier of Motorola and Hytera; is that right?

           13    A.   Yes, it looks like it.

           14    Q.   And Tianma is -- has sent a Motorola material or method

05:21:12   15    specification?

           16    A.   Yes.   That's right.

           17    Q.   So these kinds of documents come from other channels, not

           18    stolen by Sam or Y.T.?

           19    A.   In this case, yes.

05:21:34   20    Q.   And this document, PTX-531, the NEO P21 document you've

           21    been asked about, that's being -- seen being e-mailed around

           22    in 2016?

           23    A.   Correct.

           24    Q.   You see no indication that -- and that's not on Sam or

05:21:52   25    Y.T.'s Compass logs?
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 178 of 179 PageID #:62031
                                          Grimmett - redirect by Cloern
                                                                                            4811

            1    A.   No, it's not.

            2    Q.   And that's the only document we've seen that's been widely

            3    distributed to Hytera engineers?

            4    A.   Motorola labeled, correct.

05:22:03    5    Q.   Motorola labeled?

            6    A.   Yes.

            7    Q.   And it's the one document that doesn't fit anything else

            8    in this case.     It's not on the Compass logs, it's not in the

            9    2008, '9 time period, anything like that?

05:22:15   10    A.   Correct.    We don't know where it came from.

           11    Q.   But documents like it have come through other channels?

           12    A.   Yes.    That's right.

           13    Q.   And Motorola has documents that it has obtained from

           14    Hytera dealers and Hytera suppliers.           Documents come through

05:22:34   15    those channels in the industry, right?

           16    A.   That is correct.

           17                MR. CLOERN:     No further questions, Your Honor.

           18                MR. ALPER:     Nothing further, Your Honor.

           19                THE COURT:     All right.    You may step down.

05:22:47   20           (Witness excused.)

           21                THE COURT:     Members of the jury, the counsel in this

           22    case by way of stipulation, which is to say they have agreed

           23    that there will -- the trial will not commence tomorrow

           24    because of scheduling issues, travel problems with witnesses

05:23:04   25    and so on.
       Case: 1:17-cv-01973 Document #: 925 Filed: 02/26/20 Page 179 of 179 PageID #:62032

                                                                                             4812

            1               I have accepted their agreement and so order that you

            2    are not required to be here tomorrow.               You must return on

            3    Monday.    You must return on Monday at 10:00 o'clock.

            4               You are excused.

05:23:33    5               THE CLERK:     All rise.        Court is adjourned.

            6          (Jury out.)

            7               THE COURT:     Court is adjourned.            Monday at 10:00.

            8               MR. ALPER:     Yes, Your Honor.

            9               MR. CLOERN:     Yes, Your Honor.

06:38:05   10          (Adjournment 3:20 p.m. to 10:00 a.m. February 3, 2020)

           11                                  *    *   *    *   *   *

           12                                      CERTIFICATE

           13          We certify that the foregoing is a correct transcript

           14    from the record of proceedings in the above-entitled matter.

           15

           16    /s/ Jennifer Costales                               01/30/20
                 __________
           17    Jennifer Costales, RMR, CRR                             Date
                 Official Court Reporter
           18

           19    /s/ Amy Spee                                        01/30/20
                 ____
           20    Amy Spee, CSR, RPR, CRR                                 Date
                 Official Court Reporter
           21

           22

           23

           24

           25
